Exhibit 10.34

 

Confidential Treatment Requested.

 

Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.

 

AMENDED AND RESTATED CREDIT CARD PROGRAM AGREEMENT

 

by and among

 

THE NEIMAN MARCUS GROUP, INC.

 

BERGDORF GOODMAN, INC.

 

HSBC BANK NEVADA, N.A.

 

and

 

HSBC CARD SERVICES INC.

 

Dated as of September 23rd, 2010

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

1

 

1.1

Generally

1

 

1.2

Miscellaneous

27

 

 

 

 

ARTICLE II ESTABLISHMENT OF THE PROGRAM

28

 

2.1

Credit Program

28

 

2.2

Exclusivity

28

 

 

 

 

ARTICLE III PROGRAM MANAGEMENT AND ADMINISTRATION

32

 

3.1

Program Objectives

32

 

3.2

Management Committee

32

 

3.3

Program Relationship Managers; Program Team

39

 

 

 

 

ARTICLE IV PROGRAM OPERATIONS

40

 

4.1

Operation of the Program

40

 

4.2

Certain Responsibilities of the NMG Companies

40

 

4.3

Certain Responsibilities of Bank

41

 

4.4

Ownership of Accounts; Account Documentation

42

 

4.5

Branding of Accounts/Credit Cards/Cardholder Documentation/Solicitation
Materials

44

 

4.6

Underwriting and Risk Management

44

 

4.7

Cardholder Terms

52

 

4.8

Internet Services

54

 

4.9

Sales Taxes

55

 

4.10

Participation in Reversals

56

 

4.11

Interest Free Receivables

56

 

 

 

 

ARTICLE V MARKETING

56

 

5.1

Promotion of Program

56

 

5.2

Marketing Commitment

57

 

5.3

Communications with Cardholders

57

 

5.4

Additional Marketing Support

58

 

5.5

Approved Ancillary Products

59

 

5.6

Marketing Plan

59

 

 

 

 

ARTICLE VI CARDHOLDER INFORMATION

61

 

6.1

Customer Information

61

 

6.2

Cardholder Data

62

 

6.3

NMG Shopper Data; NMG Prospect Data

66

 

 

 

 

ARTICLE VII OPERATING STANDARDS

68

 

7.1

Reports

68

 

7.2

Servicing

69

 

7.3

Service Level Standards

70

 

i

--------------------------------------------------------------------------------


 

 

7.4

Credit Systems

71

 

7.5

Systems Interface; Technical Support

72

 

 

 

 

ARTICLE VIII MERCHANT SERVICES

72

 

8.1

Transmittal and Authorization of NMG Charge Transaction Data

72

 

8.2

POS Terminals

73

 

8.3

In-Store Payments

73

 

8.4

Settlement Procedures

73

 

8.5

Bank’s Right to Charge Back

74

 

8.6

Exercise of Chargeback

75

 

8.7

No Merchant Acquirer/Processor Fees

75

 

 

 

 

ARTICLE IX PROGRAM ECONOMICS

76

 

9.1

NMG Compensation

76

 

9.2

Dispute Resolution

77

 

 

 

 

ARTICLE X INTELLECTUAL PROPERTY

77

 

10.1

The NMG Licensed Marks

77

 

10.2

The Bank Licensed Marks

79

 

10.3

Intellectual Property

80

 

 

 

 

ARTICLE XI REPRESENTATIONS, WARRANTIES AND COVENANTS

81

 

11.1

General Representations and Warranties of NMG

81

 

11.2

General Representations and Warranties of the Bank Companies

83

 

11.3

No other Representations or Warranties

85

 

11.4

General Covenants of the NMG Companies

86

 

11.5

General Covenants of the Bank Companies

87

 

 

 

 

ARTICLE XII ACCESS, AUDIT AND DISPUTE RESOLUTION

88

 

12.1

Access Rights

88

 

12.2

Audit Rights

88

 

12.3

Accounting Dispute Resolution

89

 

12.4

Dispute Resolution

90

 

 

 

 

ARTICLE XIII CONFIDENTIALITY

92

 

13.1

General Confidentiality

92

 

13.2

Use and Disclosure of Confidential Information

93

 

13.3

Unauthorized Use or Disclosure of Confidential Information

93

 

13.4

Return or Destruction of Confidential Information

94

 

 

 

 

ARTICLE XIV RETAIL PORTFOLIO ACQUISITIONS

94

 

14.1

Retailer that Operates a Credit Card Business

94

 

14.2

Retailer that has a Credit Card with another Issuer

95

 

14.3

Retailer that has a Credit Card with Bank

95

 

14.4

Co-Branded Credit Card

95

 

14.5

Conversion of Purchased Accounts

96

 

14.6

No Other NMG Obligations

96

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XV EVENTS OF DEFAULT; RIGHTS AND REMEDIES

96

 

15.1

Events of Default

96

 

15.2

Defaults by Bank

97

 

15.3

Defaults by the NMG Companies

98

 

15.4

Remedies for Events of Default

99

 

 

 

 

ARTICLE XVI TERM/TERMINATION

99

 

16.1

Term

99

 

16.2

Termination by NMG Prior to the End of the Initial Term or a Renewal Term

99

 

16.3

Termination by Bank Prior to the End of the Initial Term or a Renewal Term

101

 

16.4

Effective Date of Termination

102

 

 

 

 

ARTICLE XVII EFFECTS OF TERMINATION

102

 

17.1

General Effects

102

 

17.2

The NMG Companies’ Option to Purchase the Program Assets

103

 

17.3

Card Acceptance and Loyalty Program During Wind-Down

108

 

17.4

Dedicated Program Personnel

108

 

17.5

Rights of Bank if Purchase Option Not Exercised

108

 

 

 

 

ARTICLE XVIII INDEMNIFICATION

110

 

18.1

NMG Indemnification of Bank

110

 

18.2

Bank Companies’ Indemnification of the NMG Companies

111

 

18.3

Procedures

112

 

18.4

Notice and Additional Rights and Limitations

113

 

 

 

 

ARTICLE XIX MISCELLANEOUS

113

 

19.1

Precautionary Security Interest

113

 

19.2

Securitization, Participation or Pledge of Cardholder Indebtedness

114

 

19.3

Assignment

114

 

19.4

Sale or Transfer of Accounts

114

 

19.5

Subcontracting

115

 

19.6

Sales and Use Tax

115

 

19.7

Amendment

115

 

19.8

Non-Waiver

115

 

19.9

Severability

115

 

19.10

Waiver of Jury Trial and Venue

115

 

19.11

Governing Law; Compliance with Law

116

 

19.12

Specific Performance

116

 

19.13

Captions

116

 

19.14

Notices

116

 

19.15

Coordination of Consents and Approvals

117

 

19.16

Further Assurances

117

 

19.17

No Joint Venture

117

 

19.18

Press Releases

117

 

19.19

No Set-Off

118

 

iii

--------------------------------------------------------------------------------


 

 

19.20

Conflict of Interest

118

 

19.21

Third Parties

118

 

19.22

Force Majeure

118

 

19.23

Entire Agreement

119

 

19.24

Binding Effect

119

 

19.25

Counterparts/Facsimiles

119

 

19.26

Survival

119

 

 

 

 

ARTICLE XX RECOURSE CREDIT PROGRAM

120

 

20.1

Recourse Credit Program

120

 

20.2

NMG Obligations

120

 

20.3

Collection of Charged-Off Partial Recourse Accounts and Purchased Full Recourse
Accounts

120

 

20.4

Performance

121

 

20.5

Reports

121

 

20.6

Termination

121

 

20.7

Portfolio Cap

121

 

20.8

Removals from Recourse Portfolio

121

 

20.9

Annual Review

121

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

CREDIT CARD PROGRAM AGREEMENT

 

This Amended and Restated Credit Card Program Agreement is made as of the
23rd day of September, 2010, by and among The Neiman Marcus Group, Inc., a
Delaware corporation (“NMG”), Bergdorf Goodman, Inc., a New York corporation
(“BG, and together with NMG, the “NMG Companies”), HSBC Bank Nevada, N.A., a
national credit card bank (“Bank”), and HSBC Card Services Inc. (formerly merged
with HSBC Private Label Corporation, which was formerly known as Household
Corporation), a Delaware corporation (“Primary Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, the NMG Companies are engaged in, among other activities, operating
retail department stores;

 

WHEREAS, the Parties are party to a Credit Card Program Agreement, dated as of
June 8, 2005 (the “Original Agreement”), pursuant to which the Parties
established a program pursuant to which Bank issues NMG Credit Cards (as
hereinafter defined) and Non-Card Payment Plans (as hereinafter defined) to be
serviced, marketed and promoted in accordance with the terms thereof;

 

WHEREAS, the Parties hereto wish to amend, restate and extend the Agreement as
set forth herein;

 

NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1   Generally.  The following terms shall have the following meanings when
used in this Agreement:

 

“ABA Delinquency Forecast” means, with respect to any month, the American Banker
Association’s (ABA) forecast of bankcard delinquency rates designated  “ABA
Delinquency Rate: Bank Card Loans - Open End, (% of $ Volume 30+ Days Past Due,
SA) (FABABCVOL.US)” “baseline scenario” as most recently published in the
Moody’s publication “Economy.com”.

 

“ABA Delinquency Forecast Condition” means:

 

(i)  with respect to each month during the period from the Effective Date
through February 2012, the period commencing on the first date on which the
forecast for any month in the first [***] forecast in the ABA Delinquency
Forecast published for the most recently completed month is more than [***]
greater than the forecast for any corresponding month in the

 

--------------------------------------------------------------------------------


 

ABA Delinquency Forecast published for March 2010 (as set forth in Schedule
1.1(a)) and ending on the first date thereafter when the forecast for each of
the first [***] reported in the ABA Delinquency Forecast published for the most
recent month is less than [***] greater than the forecast for the corresponding
month in the ABA Delinquency Forecast published for March 2010 (as set forth in
Schedule 1.1(a)).

 

(ii)  with respect to each month during the period from March 2012 through the
end of the Term, the period commencing on the first date on which the forecast
for any month in the first [***] forecast in the ABA Delinquency Forecast
published for the most recently completed month is in excess of [***] and ending
on the first date thereafter when the forecast for each of the first [***]
forecast in the ABA Delinquency Forecast published for the most recent month is
less than or equal to [***].

 

“Account” means any Private Label Account or Non-Card Payment Plan account under
which a purchase transaction may be or has been made by or to a Person (or any
Person authorized by such Person) pursuant to a Cardholder Agreement established
pursuant to the terms of this Agreement.

 

“Account Documentation” means, with respect to an Account, any and all
documentation relating to that Account, including Cardholder Documentation,
checks or other forms of payment with respect to an Account, notices to
Cardholders, adverse action notices, change of terms notices, other notices,
correspondence, memoranda, documents, stubs, instruments, certificates,
agreements, magnetic tapes, disks, hard copy formats or other computer-readable
data transmissions, any microfilm, electronic or other copy of any of the
foregoing, and any other written, electronic or other records or materials of
whatever form or nature, including tangible and intangible information, arising
from or relating or pertaining to any of the foregoing to the extent related to
the Program; provided that Account Documentation shall not include NMG’s or any
of its Affiliates’ register tapes, invoices, sales or shipping slips, delivery
or other receipts or other indicia of the sale of NMG Goods and Services, any
reports, analyses or other documentation prepared by any of the NMG Companies or
their Affiliates for use in the retail business operated by the NMG Companies
and their Affiliates regardless of whether derived in whole or in part from the
Account Documentation or any other document not directly related to the Credit
Card Business.

 

“Account Terms Negotiation Period” has the meaning set forth in
Section 4.7(c)(v).

 

“Accountants” has the meaning set forth in Section 12.3 hereof.

 

“Active Account” means for any period, an Account with a non-zero account
balance or other financial activity during such period.

 

“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Program Agreement, together with all of its schedules and
exhibits, as modified, altered, supplemented, amended and/or restated from time
to time.

 

“All Time High Account Balance” means, with respect to any Account, the highest
balance ever owed under such Account since the opening of such Account.

 

“Alternative Risk Change Payment Arrangement”  means an arrangement, as
described in Schedule 4.6(f), pursuant to which NMG shall make payments to Bank,
as calculated and described in such schedule, [***] affecting certain segments
of RAM Deficient Accounts.

 

“Annual Servicing Fee Rate” means the sum of [***] and the Incremental Annual
Servicing Fee Rate, as reduced, if applicable, pursuant to Section 2.03(b) of
the Servicing Agreement.

 

“Annualized” means, for any calculation or measurement made over any period,
multiplying the calculation or measurement by three-hundred-sixty-five (365) and
dividing by the number of days in such period.  For example, (i) if such period
is the full months of March and April, then the calculation or measurement would
be multiplied by three-hundred-sixty-five (365) and divided by 61 (which is the
equivalent of multiplying the measurement or calculation by 5.984) and (ii) if
such period is the full months of September 2010 through December 2011, then the
calculation or measurement would be multiplied by 365 and divided by the sum of
365 and the number of days in September 2011 through December 2011 (or 122)
(which is the equivalent of multiplying the measurement or calculation by
0.749).

 

“Applicable Law” means all applicable federal, state and local laws (including
common law), statutes, regulations, written regulatory guidance, orders or
directives, as may be amended and in effect from time to time during the Term,
including (i) the Truth in Lending Act and Regulation Z, including the Credit
Card Accountability Responsibility and Disclosure Act of 2009 (ii) the Equal
Credit Opportunity Act and Regulation B; (iii) the Fair Debt Collection
Practices Act; (iv) the Fair Credit Reporting Act; (v) the Gramm-Leach-Bliley
Act; (vi) the USA PATRIOT Act; (vii) the Unfair and Deceptive Trade Practices
Act; and (viii) the Dodd-Frank Wall Street Reform and Consumer Protection Act,
and, in each case, any implementing regulations or interpretations issued
thereunder.

 

“Applicable Order” means, with respect to any Person, a judgment, injunction,
writ, decree or order of any Governmental Authority, in each case legally
binding on that Person or on any material amount of its property.

 

“Applicable Request Date” means, in connection with a request for Program Asset
Information, the following applicable date: (i) in connection with an expected
expiration of this Agreement at the end of a Term, the date that is one year
prior to the end of the Term; (ii) the date on which Bank proposes a change in
Risk Management Policies that NMG reasonably believes would, if implemented,
permit NMG to terminate this Agreement pursuant to Section 16.2(f) (other than
Section 16.2(f)(ii)(B)); (iii) in connection with a proposal by Bank that would
permit NMG to terminate this Agreement pursuant to Section 16.2(f)(ii)(B), the
Risk Information Date; (iv) in connection with a circumstance that could give
rise to a possible termination by

 

3

--------------------------------------------------------------------------------


 

NMG pursuant to Section 16.2(i) or by Bank pursuant to Section 16.3(c) or (d),
the [***] day prior to the end of the Account Terms Negotiation Period or the
negotiation period pursuant to Section 2.2(d), as the case may be; or (v) with
respect to any other termination, the date on which the notice of termination is
delivered or received by NMG, as applicable;

 

“Application” means the credit application that must be completed and submitted
in order to establish an Account (including any such application submitted at
the POS, by phone or via the Internet).

 

“Approval Rate” with respect to any segment or group of Applications submitted
during any particular measurement period pursuant to this Agreement, a
percentage equivalent of a fraction the numerator of which is the number of
Applications in such segment that were approved during such measurement period
and the denominator of which are all Applications of such segment or group
submitted by an Applicant during such measurement period; provided, however,
that (i) any Application that would have been declined solely due to a
requirement imposed pursuant to a Change in Law enacted after the Effective Date
(i.e., an Application that would have been approved in absence of such Change in
Law but was required to be declined pursuant to such Change in Law) shall be
considered approved (and included in the numerator) for purposes of calculating
the foregoing fraction and (ii) any Application that would have been approved
solely due to a requirement imposed pursuant to a Change in Law enacted after
the Effective Date (i.e., an Application that would have been declined in
absence of such Change in Law but was required to be approved pursuant to such
Change in Law) shall be considered disapproved (and excluded from the numerator)
for purposes of calculating the foregoing fraction.

 

“Approved Ancillary Products” means any Credit Card enhancement and similar
products approved by the Management Committee for offering under the Program
from time to time.

 

“Average Daily Gross Receivables” means, for any measurement period in respect
of any segment of Accounts, the sum of the Gross Receivables in respect of such
segment of Accounts outstanding as of each day during such measurement period
divided by the number of days in such measurement period.

 

“Average Gross Receivables” means, for any measurement period in respect of any
segment of Accounts, the average of the Gross Receivables in respect of such
Accounts on the last day of each calendar month, Fiscal Month or Program Month,
as the case may be, during such measurement period.

 

“Average Interest Bearing Receivables” means, for any Program Year, the average
for each Program Month occurring in such Program Year of the Program Month-end
Billed Cardholder Debt bearing interest under any Private Label Accounts.

 

“Average Interest Free Receivables” means, for any Program Year, the average for
each Program Month occurring in such Program Year of the Program Month-end
Billed Cardholder Debt as to which no interest will accrue in accordance with
the terms of credit plans in effect in connection with the Account under which
such Billed Cardholder Debt was incurred.

 

4

--------------------------------------------------------------------------------


 

“Bank” has the meaning set forth in the preamble hereof.

 

“Bank Companies” means, collectively, Bank and Primary Servicer.

 

“Bank Event of Default” means the occurrence of any one of the events listed in
Section 15.2 hereof or an Event of Default where a Bank Company is the
defaulting Party.

 

“Bank Guaranty” means the Guaranty by Bank Parent of Bank’s and Primary
Servicer’s obligations under this Agreement and the Servicing Agreement.

 

“Bank Licensed Marks” means the trademarks, tradenames, service marks, logos and
other proprietary designations of Bank and/or Bank Parent listed on Schedule
1.1(b) and licensed to the NMG Companies under Section 10.2 hereof.

 

“Bank Matters” has the meaning set forth in Section 3.2(g) hereof.

 

“Bank Parent” means HSBC Finance Corporation, a Delaware corporation.

 

“Bank Systems” means Systems owned, leased or licensed by and operated by or on
behalf of Bank or any of its Affiliates.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.

 

“Bank’s Expanded Revenue Shortfall Notice” has the meaning set forth in
Section 2.2(d)(iii) hereof.

 

“Benchmark Population” means all Persons who submitted an Application at a
retail establishment, although excluding Internet and catalog channels, owned or
operated by the NMG Companies or their Affiliates (including at a Licensee
department therein) during the period from [***] through [***], provided,
however, that for purposes of reporting on and evaluating any proposed
modification to the Risk Management Policies for which the information required
pursuant to Section 4.6(c) must be submitted prior to [***], the Benchmark
Population means all such Persons who submitted such an Application through the
end of the month ended prior to the Risk Information Date.

 

“BG” has the meaning set forth in the preamble hereof.

 

“Billed Cardholder Debt” means (i) all amounts charged and owing to Bank by
Cardholders that were billed with respect to the Private Label Accounts and
Non-Card Payment Plans (including principal balances from outstanding charges,
charges for Approved Ancillary Products, interest, NSF fees, late charges,
pay-by-phone fees and any other fees and charges), less (ii) the amount of any
credit balances owing by Bank to such Cardholders, including in respect of any
payments and any credits associated with returns of NMG Goods and Services and
other credits and adjustments, in each case, that were reflected in the Billing
Statement with respect to the Account.

 

5

--------------------------------------------------------------------------------


 

“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.

 

“Billing Date” means, for any Account, the day as of when the Account is billed.

 

“Billing Statement” means a summary of Account credit and debit transactions for
a Billing Cycle including a descriptive statement covering purchases, charges,
past due account information and Loyalty Program information.

 

“Business Day” means any day, other than (i) a Saturday or Sunday, or (ii) a day
on which financial institutions in New York or Texas are authorized by law to
close; provided that for purposes of Sections 8.4 and 9.1, “Business Day” shall
exclude any day on which the Fedwire system is closed.

 

“Cardholder” means any Person who has been issued an NMG Credit Card or Non-Card
Payment Plan (including any guarantor of the Account related to such NMG Credit
Card) and includes authorized user(s).

 

“Cardholder Agreement” means the agreement between Bank and a Cardholder (and
any replacement of such agreement), governing the use of an Account, together
with any amendments, modifications or supplements that now or hereafter may be
made to such Cardholder Agreement (and any replacement of such agreement).

 

“Cardholder Data” means all personally identifiable information about a
Cardholder (A) received by or on behalf of Bank (including by NMG Servicer in
its capacity as such) in connection with the Cardholder’s application for use of
an NMG Credit Card, Non-Card Payment Plan or Account or (B) otherwise obtained
by or on behalf of Bank (including information obtained by NMG Servicer in its
capacity as such) for inclusion in its database of Cardholder information
(including information about a Cardholder purchased by Bank), including all
transaction and experience information collected by or on behalf of Bank
(including by NMG Servicer in its capacity as such) with regard to each purchase
charged by a Cardholder using his or her NMG Credit Card or Non-Card Payment
Plan (including NMG Charge Transaction Data with respect to charges on Private
Label Accounts).

 

“Cardholder Documentation” means, with respect to the Accounts, all
Applications, Cardholder Agreements, NMG Credit Cards, Loyalty Cards and Billing
Statements relating to such Accounts.

 

“Cardholder Indebtedness” means all amounts charged and owing to Bank by
Cardholders with respect to Accounts (including principal balances from
outstanding charges, charges for Approved Ancillary Products, interest, NSF
fees, late charges, pay-by-phone fees and any other fees and charges), whether
or not billed, less the amount of any credit balances owing by Bank to
Cardholders, including in respect of any payments and any credits associated
with returns of goods and/or services and other credits and adjustments, whether
or not billed.

 

“Cardholder List” means any list (whether in hardcopy, magnetic tape, electronic
or other form) that identifies Cardholders, including any such listing that sets
forth the names, addresses,

 

6

--------------------------------------------------------------------------------


 

email addresses (as available), telephone numbers or social security numbers of
any or all Cardholders.

 

“Change in Law” means any of the events or circumstances specified in
subsections (a) through (c) below, if such event occurs after the Effective
Date:

 

(a)  the enactment or promulgation of (i) a new federal, state or local statute,
law or regulation, or a modification to any such statute, law or regulation, in
each case binding on Bank or the NMG Companies, or (ii) any implementing
regulations or interpretations issued under any such statute, law or regulation
referred to in clause (i) that are binding on Bank or the NMG Companies;

 

(b)  the issuance, enactment or promulgation of a written directive, guidance,
order or interpretation with respect to a statute, law or regulation by a 
Governmental Authority that has jurisdiction, authority or control over Bank or
the NMG Companies, as the case may be, which directive, guidance, order or
interpretation is either (i) specifically directed at and binding upon Bank or
the NMG Companies; (ii) while not specifically directed at Bank or the NMG
Companies, either (A) is directed at and binding upon all institutions,
including Bank or the NMG Companies, similarly situated as Bank or the NMG
Companies (e.g. OCC directive to all banks over which the OCC exercises
authority) or (B) would, based upon a Legal Opinion delivered by Bank’s counsel,
be likely to subject Bank to monetary liability or a disciplinary, enforcement
or similar regulatory action by a Governmental Authority if Bank or NMG were to
fail to comply with such directive, guidance, order or interpretation; or

 

(c)  a decision, order, decree, ruling or opinion of a United States federal or
state court containing an interpretation of a statute, law or regulation; but
only to the extent that Bank is advised pursuant to a Legal Opinion of Bank’s
counsel that such decision, order decree, ruling or opinion is binding on Bank’s
or the NMG Companies’ business and operations, or that failure to adhere to such
decision, order, ruling or opinion is likely to subject Bank to monetary
liability or a disciplinary, enforcement or similar regulatory action by a
Governmental Authority;

 

[***]

 

7

--------------------------------------------------------------------------------


 

“Change of Control” means, with respect to NMG or Bank, as the case may be, (the
“subject Person”), (i) a Person or group becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934
(except that a Person or group shall be deemed to own all securities it has the
right to acquire)), directly or indirectly, of more than fifty percent (50%) of
the total voting power of the subject Person, (ii) such subject Person merges,
consolidates, acquires, is acquired by, or otherwise combines with any other
Person in a transaction in which the subject Person is not the surviving entity
or which constitutes a “merger of equals”, it being understood that a subject
Person shall not be considered the “surviving entity” of a transaction if either
(A) the members of the Board of Directors of the subject Person immediately
prior to the transaction constitute less than a majority of the members of the
Board of Directors of the ultimate parent entity of the entity surviving or
resulting from the transaction or (B) the Persons who were beneficial owners of
the outstanding voting securities of the subject Person immediately prior to the
transaction beneficially own less than fifty percent (50%) of the total voting
power of the ultimate parent entity of the entity surviving or resulting from
the transaction, or (iii) the subject Person sells all or substantially all of
its assets to a Person that is not an Affiliate of the subject Person.

 

“CIL Decline” means the existence of all of the following conditions: (i) a
Change in Law (other than a Repeat Change in Law (as defined below))  (A) was
enacted, promulgated or implemented within the most recent [***] and (B) remains
in effect, (ii) the effect of applying such Change in Law on a pro forma basis
to the [***] completed months immediately preceding such implementation would
have been to (A) decrease [***] for such period by more than [***] and (B) cause
a [***] to have been in effect during the duration of such period and (iii) Bank
shall have delivered a written certification with respect to the foregoing in
accordance with Section 4.6(j).  As used herein, “Repeat Change in Law” means
any Change in Law as to which the substantive requirements thereof applicable to
Bank or the NMG Companies, as the case may be, shall have been the subject of a
prior certification pursuant to Section 4.6(j).  For example, in the event that
Bank shall have certified upon enactment of a particular statute as to a CIL
Decline, implementation of such statute or regulation implementing or
interpreting the requirements of such statute would be a Repeat Change in Law
and would not be considered a Change in Law for purposes of clause (i) above.
[***].

 

8

--------------------------------------------------------------------------------


 

“CIL Negotiation Period” means the period of [***] commencing with the date on
which Bank provides written notice to NMG of a CIL Decline pursuant to
Section 4.6(j).

 

“Co-Branded Credit Card” means a Credit Card that bears a NMG Licensed Mark and
the trademarks, tradenames, service marks, logos and other proprietary
designations of American Express, Visa International Inc., Visa U.S.A., Inc. or
MasterCard International Inc., or any other payment system that is generally
acceptable to sellers of goods and services.

 

“Comparable Partner Programs” means from time to time other major Credit Card
programs of Bank designated annually by the Management Committee that are
comparable to the Program in terms of program size, public profile and brand
image.  As of the date hereof, the “Comparable Partner Programs” include those
listed on Schedule 1.1(c).

 

“Competing Retail Programs” means from time to time major retailer Credit Card
programs other than the Program, whether or not Bank or any of its Affiliates
participate in such other programs.

 

“Competitive” means (i) other than for purposes of Section 3.2(g)(iv), (ix) or
4.7, with respect to any feature or aspect of the Program, that such feature or
aspect is both (A) no less favorable to the NMG Companies than comparable
aspects and features of the Comparable Partner Programs and (B) consistent and
competitive with the comparable aspects and features of the Competing Retail
Programs (to the extent publicly known in the case of Competing Retail Programs
in which neither of the Parties or their respective Affiliates are participants)
and (ii) for purposes of Sections 3.2(g)(iv), (ix) and 4.7, (A) with respect to
each Account term referenced in the definition of “Existing Terms Change” other
than the Standard APR, that such term is no less favorable to the Cardholder
(e.g. imposes no greater expense, obligation or burden on the Cardholder) than
the least favorable corresponding term implemented by any of the NMG Primary
Competitors and [***].

 

“Confidential Information” has the meaning set forth in Section 13.1(a) hereof.

 

“Control Group” means a segment of Cardholders to which a proposed Risk
Management Policy change with respect to or affecting existing Accounts will not
be applied, which shall be a randomly selected segment that is representative of
the Cardholders to which such modification is proposed to be applied, and that
is large enough to achieve statistically significant test results.

 

“Control Population” has the meaning set forth in Section 4.7(c)(iii) hereof.

 

9

--------------------------------------------------------------------------------


 

“CPI” means the Consumer Price Index for All Urban Consumers (CPI-U) for the
U.S. City Average for All Items, as published by the United States Department of
Labor Bureau of Labor Statistics, or any successor organization.

 

“Credit Card” means a credit card pursuant to which the cardholder or authorized
user may purchase goods and services, obtain cash advances or convenience
checks, and transfer balances through open-end revolving credit, commonly known
as a credit or charge card; provided that the term does not include: (i) any
gift card; (ii) any debit card, stored value card, electronic or digital cash
card or any other card that does not provide the holder thereof with the ability
to obtain credit other than through an overdraft line or similar feature; or
(iii) any card issued to the holder of a securities brokerage account that
allows the holder to obtain credit through a margin account.

 

“Credit Card Business” means the business relating to the ownership,
administration and management of the Accounts and Receivables (including the
extension of credit to Cardholders, the processing of transactions under the
Accounts and the servicing of the Accounts) and includes all activities relating
to the Program maintained pursuant to this Agreement.

 

“Current Receivables” means, as of any date, Gross Receivables less the portion
of such Gross Receivables that are past due beyond the payment due date thereof.

 

“Delinquency Condition” means any time commencing on the first date on which the
Rolling 6 Month Delinquency Rate for the most recently completed calendar month
was greater than [***] and ending on the first date thereafter on which the
Rolling 6 Month Delinquency Rate for the most recently completed calendar month
was equal to or less than [***].

 

“Disclosing Party” has the meaning set forth in Section 13.1(d) hereof.

 

“Downgrade Event” means NMG’s Corporate Family Rating by two of the three of the
Rating Agencies shall be at or below the rating designated as “Downgrade
Trigger” below:

 

Rating Agency

 

[***]

 

 

 

Standard & Poor’s

 

[***]

 

 

 

Fitch

 

[***]

 

 

 

Moody’s

 

[***]

 

“Due Diligence Period” means (i) in connection with a termination of this
Agreement by NMG pursuant to Section 16.2(f), the period commencing on the Risk
Information Date and ending on the date that is [***] following the Risk
Information Date; (ii) in the case of a termination by NMG pursuant to
Section 16.2(i), the period commencing on the date on which NMG delivers its
notice of termination and ending on the date that is [***] thereafter; (iii) in
the case of the expiration of this Agreement at the end of a Term or any
termination by NMG other than pursuant to Section 16.2(f) or (i), the period
commencing on the date on which all of the Program Asset Information has been
delivered to NMG and the prospective Nominated Purchasers identified to Bank by
NMG and ending on the date that is [***] following such date;

 

10

--------------------------------------------------------------------------------


 

and (iii) in the case of a termination of this Agreement by Bank prior to the
end of the Term, the period commencing on the receipt by NMG of the notice of
termination and ending on the date that is [***] following such date.  In
addition, in the event of any extension of NMG’s purchase option pursuant to
Section 17.2(b), the Due Diligence Period shall also include the period
commencing on the commencement of such extension and ending on the date on which
NMG makes its election with respect to its purchase of the Program Assets or
such extension expires, as the case may be.

 

“Effective Annual Servicing Fee Rate” has the meaning ascribed to it in the
Servicing Agreement.

 

“Effective Date” means July 7, 2010.

 

“Event of Default” means the occurrence of any one of the events listed in
Section 15.1 hereof.

 

“Existing Account Reserve Amount” means an amount equal to the lesser of
(i) [***] and (ii) the Risk Change Shortfall.

 

“Existing Term Change” means any modification of any of the following terms of
the Accounts from those in effect on the Effective Date: (i) Standard APR,
(ii) Method of Computing the Balance for Purchases, (iii) Minimum Interest
Charge, (iv) Grace Period for the Repayment of Purchases, (v) Returned Payment
Fees, (vi) Grace Period for the Imposition of Late Fees, (vii) Minimum Payment
Amount and (viii) Late Payment or Late Fee (at cycle), each as set forth on
Schedule 4.7; it being understood for the avoidance of doubt that any change
other than those expressly described above shall be considered implementation of
a New Account Term.

 

“Expanded Acceptance Revenue Shortfall” has the meaning set forth in
Section 2.2(d)(iii).

 

“External Trigger Condition” means a condition whereby both of the following
conditions referred to in clause (i) and (ii) shall be in existence:  (i) an
External Trigger RAM Condition and (ii) any one or more of an Unemployment
Forecast Condition, an ABA Delinquency Forecast Condition or a Housing Price
Forecast Condition.

 

“External Trigger RAM Condition” means the period commencing on the first date
on which the Rolling 3-Month Post MP RAM was less than [***] for the two most
recently completed calendar months and ending on the first date thereafter on
which the Rolling 3-Month Post MP RAM was equal to or greater than [***] for the
two most recently completed calendar months.

 

“Federal Funds Rate” means the offered rate as reported in The Wall Street
Journal in the “Money Rates” section for reserves traded among commercial banks
for overnight use in amounts of one million dollars or more or, if no such rate
is published for a day, the rate published for the preceding Business Day,
calculated on a daily basis based on a 365 day year.

 

11

--------------------------------------------------------------------------------


 

“Fiscal Month” means each four (4) or five (5) week period designated as such in
the calendar published by the National Retail Federation for retailers on a
Fiscal Year-reporting basis; provided that the Fiscal Month in which the
Effective Date occurs shall be deemed to begin on the Effective Date.

 

“Fiscal Quarter” means each three (3) Fiscal Month period set forth in the
calendar published by the National Retail Federation for retailers on a Fiscal
Year-reporting basis; provided that the Fiscal Quarter in which the Effective
Date occurs shall be deemed to begin on the Effective Date.

 

“Fiscal Season” means either the period of the first and second Fiscal Quarter
of a Fiscal Year or the third and fourth Fiscal Quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year set forth in the calendar published by the
National Retail Federation setting forth the fiscal year for retailers on a
52/53 week fiscal year ending on the Saturday closest to July 31; provided that
the first Fiscal Year under this Program shall be the period beginning on the
Effective Date and ending on the Saturday closest to July 31, 2011.

 

“Force Majeure Event” has the meaning set forth in Section 19.22 hereof.

 

“[***]” means any time commencing on the first date on which the Rolling 3 Month
Post MP RAM for the [***] most recently completed calendar months was less than
[***] and ending on the first date thereafter on which the Rolling 3 Month Post
MP RAM for the two most recently completed calendar months was [***] and [***]
or greater.

 

“[***]” means the period of [***] commencing with the date on which Bank
provides written notice to NMG of a [***] pursuant to Section 4.6(o).

 

“Fraud Loss” means, during any period, actual fraud loss incurred by Bank during
such period net of chargebacks to the NMG Companies during such period.

 

“Funding Costs” means for each calendar month during any period, [***].

 

“Full Recourse Accounts” means (a) Accounts issued pursuant to Applications that
NMG requests Bank to approve that Bank would otherwise decline under the Risk
Management Policies then in effect, (b) Accounts where NMG requests Bank to
grant a credit line increase that would otherwise be denied by Bank due to the
Risk Management Policies then in effect and (c) Accounts that have been closed
by the customer that are not eligible for reinstatement or by Bank (or that
would be closed by Bank) in accordance with the Risk Management Policies then in
effect but which NMG requests to be re-opened by Bank or that Bank refrain from
closing at the request of NMG.

 

12

--------------------------------------------------------------------------------


 

“Future Subcontractors” has the meaning set forth in Section 6.2(g)(i) hereof.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means any federal, state or local domestic, foreign or
supranational governmental, regulatory or self-regulatory authority, agency,
court, tribunal, commission or other governmental, regulatory or self-regulatory
entity.

 

“Gross Financing Income” means, with respect to any period, an amount equal to
the sum of assessed or accrued Net Interest Income, late fees, NSF fees and any
other interest or fees payable under the Program and any amounts paid by NMG to
Bank pursuant to Section 4.10 or 4.11 during such period less the sum of fee
waivers and the amount required under GAAP to be amortized by Bank as deferral
amortization pursuant to Financial Accounting Standard No. 91 during such
period.  Fees from Approved Ancillary Products are not included as part of Gross
Financing Income.

 

“Gross Receivables” means amounts owing (net of credit balances) from
cardholders with respect to accounts in a Credit Card portfolio (including
outstanding loans, cash advances and other extensions of credit; billed or
unbilled interest and late charges; and any other billed or unbilled fees,
charges and interest assessed on such accounts).

 

“Gross Write Off” means, with respect to Accounts that have been written off in
a particular period in accordance with the credit and collection policies
contained in the Risk Management Policies, the portion of the total Gross
Receivables charged off as uncollectible in accordance with such credit and
collection policies (and not as a result of fraud) during such period.

 

“High Collar” has the meaning set forth on Schedule 1.1(d) hereto.

 

“Housing Price Forecast” means, with respect to any month, the forecast of
housing prices designated “FHFA Conventional and Conforming Home Price Index,
(Index, 1980Q1 = 100, NSA)” “FHOFHOPI.US” as most recently published in the
Moody’s publication “Economy.com”.

 

“Housing Price Forecast Condition” means:

 

(i)  with respect to each month during the period from the Effective Date
through February 2012, the period commencing on the first date on which the
forecast for any month in the first [***] forecast in the Housing Price Forecast
published for the most recently completed month is less than the amount that is
[***] less than the forecast for the corresponding month in the Housing Price
Forecast published for March 2010 (as set forth in Schedule 1.1(e)) and ending
on the first date thereafter when the forecast for each of the first [***]
forecast in the Housing Price Forecast published for the most recently completed
month is equal to or greater than the amount that is [***] less than the
forecast for the corresponding month in the Housing Price Forecast published for
March 2010 (as set forth in Schedule 1.1(e)).

 

(ii)  with respect to each month during the period from March 2012 through the
end of

 

13

--------------------------------------------------------------------------------


 

the Term, the period commencing on the first date on which the forecast for any
month in the first [***] forecast in the Housing Price Forecast published for
the most recently completed month is less than the greater of (x) the amount
that is [***] less than the forecast for the corresponding month in the Housing
Price Forecast published for March 2012 and (y) [***] and ending on the first
date thereafter when the forecast for each of the months in the [***] period
reported in the Housing Price Forecast for the most recent month is equal to or
greater than the greater of (A) [***] and (B) the amount that is [***] less than
the forecast for the corresponding month in the Housing Price Forecast published
for March 2012 (as set forth in Schedule 1.1(e)).

 

“Imputed Income Model” means a model designed to estimate income of a Person in
accordance with Applicable Law based on certain attributes available to Bank or
NMG without contacting such Person, such as demographic qualities and/or
information in a consumer’s credit report.

 

“Incremental Annual Servicing Fee Rate” means, at any time, the excess, if any,
by which the Annual Servicing Fee Rate calculated in accordance with
Section 4.04 of the Servicing Agreement exceeds [***].

 

“Incremental Servicing Expenses” means, with respect to any measurement period,
the Annualized percentage equivalent of a fraction equal to (A) (i) the
Incremental Annual Servicing Fee Rate for such period, multiplied by (ii) the
Active Accounts for such period, divided by (B) the Average Daily Gross
Receivables of all Accounts for such period.

 

“Indemnified Party” has the meaning set forth in Section 18.3 hereof.

 

“Indemnifying Party” has the meaning set forth in Section 18.3 hereof.

 

“Initial Term” has the meaning set forth in Section 16.1 hereof.

 

“Inserts” has the meaning set forth in Section 5.3(a) hereof.

 

“In-Store Payment” means any payment on an Account made in a retail store owned
or operated by NMG or any of its Subsidiaries by a Cardholder or a person acting
on behalf of a Cardholder.

 

“Intellectual Property” means, on a worldwide basis, all intellectual property,
including (i) rights associated with works of authorship, including copyrights,
moral rights and mask-works; (ii) trademarks, service marks and other source
indicators and the goodwill associated therewith; (iii) trade secret rights;
(iv) patents, designs, algorithms and other industrial property rights;
(v) other intellectual and industrial property rights of every kind and nature,
however designated, whether arising by operation of law, contract, license or
otherwise; and (vi) applications, registrations, renewals, extensions,
continuations, divisions or reissues thereof now or hereafter in force
(including any rights in any of the foregoing).

 

“Interest Free Receivables” means Gross Receivables incurred pursuant to active
credit plans that do not bear interest or pursuant to Accounts of Cardholders as
to which Interest has been permanently waived (other than Gross Receivables
incurred pursuant to CCCS Accounts or

 

14

--------------------------------------------------------------------------------


 

Accounts for which a payment plan was instituted in connection with the
servicing and collection thereof).

 

“Interest Reversal Percentage” means, with respect to any Program Year, the
percentage equal to (i) the aggregate amount of all finance charges that had
been assessed on the Accounts and then reversed by NMG during such Program Year,
divided by (ii) the aggregate amount of all finance charges assessed on the
Accounts during such Program Year; provided, however, that, for purposes of
arriving at the foregoing percentage, the finance charges assessed and reversed
on any Accounts that have undergone any Existing Term Change or change in New
Account Terms in such Program Year shall be excluded from both the numerator and
denominator during the period of [***] after the effective date of such terms
change.

 

“Interim Servicing Agreement” has the meaning set forth in Section 17.2(f).

 

“Internal Trigger Condition” means a condition whereby one of the following
conditions referred to in clause (i) or (ii) is then in effect: (i) a
Delinquency Condition or (ii) a Write-Off Condition.

 

“Internet” means the global communication network that allows computers not
connected by a network to connect and exchange information and which includes
but is not limited to websites owned or operated by NMG, the NMG Companies, Bank
or their respective Affiliates or their Licensees and websites of Persons linked
or unlinked to same.

 

“Internet Services” has the meaning set forth in Section 4.8(a).

 

“Investment Grade Credit Rating” means, with respect to any Rating Agency, a
credit rating by such Rating Agency specified as follows:

 

Rating Agency

 

[***]

 

 

 

Standard & Poor’s

 

[***];

 

 

 

Fitch

 

[***];

 

 

 

Moody’s

 

[***].

 

“Joint Marketing Fund” has the meaning set forth in Section 5.2(d) hereof.

 

“Joint Marketing Commitment” means the obligation of the Bank to fund the amount
per Fiscal Year set forth on Section B of Schedule 5.2 for the purposes set
forth in Section 5.2(d).

 

“Knowledge” means, with respect to any of the NMG Companies or Bank Companies,
the actual knowledge of the executive officers of the organization who have
managerial responsibility for the Program, after reasonable inquiry.

 

“Late Fee Reversal Percentage” means, with respect to any Program Year, the
percentage equal to (i) the aggregate amount of all late fees that had been
assessed on the Accounts and then reversed by NMG or its Subsidiaries during
such Program Year, divided by (ii) the aggregate

 

15

--------------------------------------------------------------------------------


 

amount of all late fees assessed on the Accounts during such Program Year;
provided, however, that, for purposes of arriving at the foregoing percentage,
the late fees assessed and reversed on any Accounts that have undergone any
Existing Term Change or change in New Account Terms in such Program Year shall
be excluded from both the numerator and denominator during the period of [***]
after the effective date of such terms change.

 

“Legal Opinion” means a written opinion of counsel to a Party in form and
substance reasonably acceptable to the other Party and given by counsel (which,
subject to the proviso below may be internal counsel) selected by the Party
obtaining the opinion and reasonably acceptable to the other Party; provided
that the Party receiving any such opinion may require (and it shall be deemed
reasonable to so require) any opinion rendered pursuant to this Agreement to be
rendered by outside counsel selected by the Party obtaining the opinion and
reasonably acceptable to the Party receiving the opinion.

 

“Licensee” means any Person authorized by NMG or any of its Subsidiaries to
operate in and sell NMG Goods and Services from the NMG Channels under the NMG
Licensed Marks, solely with respect to such Person’s or any of its Subsidiaries’
operation in and sale of NMG Goods and Services from the NMG Channels or under
the NMG Licensed Marks.

 

“Liquidity Premium” means a component of Bank’s internal charge for cost of
funds calculated in the normal course of business [***].

 

“Loyalty Card” means a card issued for the Program pursuant to any Loyalty
Program providing for access to an Account, including the Loyalty Cards listed
in Section B of Schedule 1.1(f) hereto.

 

“Loyalty Programs” means a points-based system that rewards Credit Card usage or
customer spending with points that may be redeemed for goods and/or services.

 

“Management Committee” has the meaning set forth in Section 3.2(a) hereof.

 

“Manager” has the meaning set forth in Section 3.3(a) hereof.

 

“Marketing Expense” means, during any period, actual marketing expenses incurred
by Bank or reimbursements made by Bank to NMG of marketing expenses incurred by
NMG during such period, in each case that satisfy the marketing commitments set
forth in Schedule 5.2 hereto.

 

“Marketing Plan” means the document that outlines the objectives, strategies and
tactics of new account solicitation, usage and awareness programs for the
applicable Fiscal Season.

 

16

--------------------------------------------------------------------------------


 

“Merchant Discount” means a discount rate or transaction fees generally applied
against settlements due to merchants for transactions with respect to the use of
a Credit Card.

 

“Merchant Participation” means, for any measurement period, the amount paid by
Bank to NMG pursuant to Section 9.1(a)(i) and Schedule 9.1(a)(i), as such amount
may be reduced and adjusted pursuant to Section 9.1(c)(ii)(B) and as such amount
is adjusted on a quarterly and annual basis as set forth in Schedules
9.1(a)(iii) and 9.1(a)(iv), respectively.

 

“Merchant Participation Rate” means, for any measurement period, Merchant
Participation divided by Net Credit Sales.

 

“Merchant Participation Yield” means, for any measurement period, Merchant
Participation divided by Average Daily Gross Receivables, which shall be
Annualized.

 

“Monthly Servicing Fee” means the number of Active Accounts with respect to such
month multiplied by the Annual Servicing Fee Rate divided by twelve (12).

 

“Monthly Settlement Sheet” has the meaning set forth in Section 7.1(b) hereof.

 

“Net Credit Sales” means, for any period, an amount equal to (A) gross credit
sales on Accounts (including gift card sales, sales tax, delivery charges,
Licensee sales and any other amount included in the full amount charged by
Cardholders) reflected in the NMG Charge Transaction Data with respect to such
period, minus (B) the sum of credits for returned goods and cancelled services
and other credits (such as concessions, discounts and adjustments) on Accounts
reflected in the NMG Charge Transaction Data with respect to such period.

 

“Net Interest Income” means the total dollar amount of revenue received as a
result of interest assessed upon Cardholders, less any interest waivers granted.

 

“Net Write-Offs” means, with respect to Accounts that have been written off in a
particular period in accordance with the credit and collection policies
contained in the Risk Management Policies, (a) the portion of the total Gross
Receivables charged-off as uncollectible to the written-off Accounts in
accordance with such credit and collection policies (and not as a result of
fraud losses) during such period minus (b) any recoveries, including sales tax
recoveries, received during such period on previously written-off Accounts (net
of amounts payable to collection agencies in connection with such recoveries).

 

“Net Yield” means the dollar amount equal to (a) the sum of assessed interest,
late fees and other fees under the Program during such Program Year, minus
(b) the sum of all concessions, reversals and write-offs of such interest, late
fees and other fees during such Program Year.

 

“New Account Loss Reserve Amount” means (i) with respect to each Program Month
occurring during the Reserve Period, the lesser of (A) all Merchant
Participation payable pursuant to Section 9.1(a)(i) during such Program Month
and (B) [***] and (ii) with respect to any Program Month occurring during the
Reserve Period that is less than a full calendar month, the lesser of (A) all
Merchant Participation payable pursuant to Section 9.1(a)(i) during such

 

17

--------------------------------------------------------------------------------


 

period and (B) [***] divided by the full number of days in such Program Month
and multiplied by the number of days in such Program Month occurring during such
[***].

 

“New Account Policy” has the meaning set forth in Section 4.6(c)(v).

 

“New Account Terms” means any terms or conditions of an Account other than
(i) those terms and conditions set forth in Schedule 4.7 (as such schedule may
be amended from time to time in accordance with Article III) and (ii) such other
terms and conditions as are in effect with respect to the Accounts on the
Effective Date.

 

“New Bank Mark” has the meaning set forth in Section 10.2(b) hereof.

 

“New NMG Mark” has the meaning set forth in Section 10.1(b) hereof.

 

“New Portfolio” has the meaning set forth in Section 14.1 hereof.

 

“NMG” has the meaning set forth in the preamble hereof.

 

“NMG Channels” means (i) all retail establishments owned or operated by NMG or
its Affiliates (including Licensee departments therein), (ii) all websites owned
or operated by NMG or its Affiliates or their Licensees, and (iii) all mail
order, catalog and other direct access media that are owned or operated by NMG
or its Affiliates or their Licensees.

 

“NMG Charge Transaction Data” means the transaction information (in the form of
electronic information) with regard to a charge on an Account with respect to
each purchase of NMG Goods and Services or Approved Ancillary Products by a
Cardholder on credit and each return of NMG Goods and Services or Approved
Ancillary Products for credit.

 

“NMG Companies” has the meaning set forth in the preamble hereof.

 

“NMG Credit Card” means a Credit Card offered or maintained pursuant to this
Agreement that bears an NMG Licensed Mark and may be used solely to finance
purchases of NMG Goods and Services through any NMG Channel, including the
Credit Cards listed in Section B of Schedule 1.1(g).

 

“NMG Credit Event” means the occurrence and continuance of any of the
following:  (i) the amount available for borrowing by the NMG Companies and
their subsidiaries under their asset based lending credit facility is equal to
or less than [***], (ii) a Downgrade Event or (iii) the NMG Companies shall have
defaulted on the payment of principal or interest on indebtedness for borrowed
money and as a result of such default indebtedness shall have become or been
declared due and payable and such default remains in effect and uncured. 
Notwithstanding anything to the contrary in this definition, following the
occurrence of a circumstance described in clause (i) above, the NMG Credit Event
that shall occur as a result of such event shall be deemed to continue until
such circumstance shall have ceased to be in effect for [***] consecutive days.

 

“NMG Event of Default” means the occurrence of any one of the events listed in
Section 15.3 hereof or an Event of Default where an NMG Company is the
defaulting Party.

 

18

--------------------------------------------------------------------------------


 

“NMG Goods and Services” means the products and services sold, charged or
offered by or through NMG Channels, including for personal, household, or
business purposes, and including accessories, delivery services, protection
agreements, gift cards, shipping and handling, and work or labor to be performed
for the benefit of customers of the NMG Channels.

 

“NMG Licensed Marks” means the trademarks, tradenames, service marks, logos and
other proprietary designations of the NMG Companies listed on Schedule
1.1(h) and licensed to Bank by the NMG Companies under Section 10.1 hereof.

 

“NMG Marketing Commitment” means the obligation of the Bank to fund the amount
per Fiscal Year set forth in Section A of Schedule 5.2 for the purposes set
forth in Section 5.2(b).

 

“NMG Marketing Fund” means an accounting entry on the books of Bank representing
the unused portion of the NMG Marketing Commitment, as set forth in Schedule
5.2.

 

“NMG Matters” has the meaning set forth in Section 3.2(f) hereof.

 

“NMG Primary Competitors” means Saks Fifth Avenue, Barneys New York, Nordstrom
and Bloomingdale’s and any successors to any of the foregoing; provided that if
there are less than three (3) such Persons in existence at any time during the
Term, the NMG Primary Competitors shall include such additional Persons, if any,
as shall be determined by the Management Committee.

 

“NMG Prospect List” has the meaning set forth in Section 6.3(b) hereof.

 

“NMG Servicer” means NMG or such of its Affiliates responsible for performing
the Services referred to in the Servicing Agreement.

 

“NMG Shopper” means any Person who makes purchases of NMG Goods and Services or
otherwise uses or accesses NMG Channels.

 

“NMG Shopper Data” means all personally identifiable information regarding an
NMG Shopper that is obtained by (or on behalf of) NMG or any of its Affiliates
at any time (including prior to the date hereof), including personally
identifiable information obtained in connection with such NMG Shopper making a
purchase of NMG Goods and Services.

 

“NMG Systems” means Systems owned, leased or licensed by and operated by, or on
behalf of, NMG or its Affiliates.

 

“NMG Transaction” means any purchase, exchange or return of NMG Goods and
Services by a Cardholder using an Account.

 

“Nominated Purchaser” has the meaning set forth in Section 17.2(a) hereof.

 

“Non-Card Payment Plan” means the payment plans referred to in Section A of
Schedule 1.1(g) and such other payment plans not associated with a Credit Card
as may be offered by NMG pursuant to which the obligor thereunder may purchase
NMG Goods and Services through revolving credit or pursuant to a retail
installment sale arrangement.

 

19

--------------------------------------------------------------------------------


 

“Non-Transactor Gross Receivables” means, with respect to any calendar month,
total Average Daily Gross Receivables in such month less the portion of such
Average Daily Gross Receivables that are Transactor Gross Receivables.

 

“One-Month LIBOR” means, as of any day, the rate for Eurodollar deposits having
a one-month maturity that is published and designated by Bloomberg Financial
Markets as “US0001M” on that day (or on the most recent date of publication if
such day is not a business day on which Bloomberg Financial Markets is
published).

 

“Operating Procedures” means the operating procedures for the Program in effect
from time to time in accordance with Section 4.1(b) hereof.

 

“Par Value” means the Cardholder Indebtedness related to the Private Label
Accounts and Non-Card Payment Plans at the time of any purchase of the Program
Assets, or Wind-Down Assets, as the case may be, excluding written-off
Cardholder Indebtedness (in accordance with Bank’s write-off policy then
applicable to the Program).

 

“Partial Recourse Accounts” means an Account as to which NMG has requested that
Bank approve a credit line increase beyond the credit line that would be
approved by Bank pursuant to the Risk Management Policies then in effect.

 

“Parties” means the collective reference to the NMG Companies and the Bank
Companies; and unless the context otherwise requires, “Party” means either the
collective reference to the NMG Companies, on the one hand, or the Bank
Companies, on the other hand.

 

“Person” means any individual, corporation, business trust, partnership,
association, limited liability company or similar organization, or any
Governmental Authority.

 

“POS” means point of sale.

 

“Post MP / Pre Servicing RAM” means, for any measurement period, (i) the Profit
Sharing Post-MP RAM for such measurement period, plus (ii) the Incremental
Servicing Expenses for such measurement period.

 

“Post MP RAM” means, for any measurement period, (i) the Profit Sharing Post-MP
RAM for such measurement period, plus (ii) the Profit Sharing Differential for
such measurement period.

 

“Preliminary Non-Purchase Event” means the occurrence of either of the following
events (i) the delivery by NMG to Bank of a notice that it does not intend to
exercise its option to purchase, or arrange the purchase of, the Program Assets
pursuant to Section 17.2(a) or (ii) the expiration of the time period during
which such option is exercisable pursuant to Section 17.2(b) (without regard to
the proviso therein permitting extension of such period) without NMG having
served notice on Bank that it intends to exercise such purchase option.

 

“Pre-Tax Income Excluding Operating Expense “ means with respect to any
measurement period, the (A) Gross Financing Income for such period, minus
(B) Net Write-Offs for such period, minus (C) Funding Costs for such period,
minus (D) Marketing Expenses for

 

20

--------------------------------------------------------------------------------


 

such period, minus (E) the total of all amounts payable by Bank to NMG for such
period pursuant to Article IX, minus (F) Fraud Loss for such period.

 

“Previously Disclosed” has the meaning set forth in the Purchase Agreement.

 

“Privacy Policy” means the privacy policy and associated disclosures to be
provided by Bank to Cardholders in connection with the Program.

 

“Private Label Accounts” means the Accounts linked to NMG Credit Cards.

 

“Profit Sharing Differential” means, with respect to any measurement period, the
Annualized percentage equivalent of a fraction equal to (i) (A) the Quarterly
RAM Sharing Amount (in the case of a quarterly period) or Annual RAM Sharing
Amount (in the case of an annual period) calculated in accordance with the
provisions of Schedule 9.1(a)(iii) or (iv) and using the Post MP / Pre Servicing
RAM in place of the Profit Sharing Post MP RAM, minus (B) the Quarterly RAM
Sharing Amount (in the case of a quarterly period) or Annual RAM Sharing Amount
(in the case of an annual period) divided by (ii) the Average Daily Gross
Receivables for such period.

 

“Profit Sharing Post MP RAM” means Risk Adjusted Margin for such measurement
period, minus Merchant Participation Yield for such measurement period minus
Incremental Servicing Expenses for such measurement period.

 

“Program” means the program established pursuant to this Agreement.

 

“Program Asset Information” means records, accounts and information regarding
the Accounts, Program and Program Assets reasonably requested by NMG or any
prospective Nominated Purchaser in connection with their due diligence
investigation of a possible program relationship with NMG and the purchase of
the Program Assets, which Program Asset Information shall include
portfolio-level performance data and a master file of the Accounts (both of
which shall include data for at least the [***] period preceding the month in
which the data is requested).

 

“Program Asset Information Date” means the date on which Bank has delivered to
NMG (i) all of the information required to be delivered by Bank pursuant to
Section 17.2 and (ii) a certification signed by an authorized officer of Bank
certifying that Bank has delivered to NMG all of the information required to be
delivered by Bank pursuant to Section 17.2.

 

“Program Assets” means the Accounts, Account Documentation, Cardholder Data,
Solicitation Materials and all Cardholder Indebtedness (whether held by Bank or
a third party); provided, however, for purposes of Section 17.5, Program Assets
shall not include any of the foregoing with respect to the Accounts required to
be purchased by the NMG Companies or a Nominated Purchaser pursuant to
Section 17.5(a).

 

“Program Loyalty Program” means the InCircle Rewards Program described in
Section A of Schedule 1.1(f) or any other annual points-based loyalty program
implemented pursuant to Article III from time to time and tied to the NMG Credit
Cards.

 

21

--------------------------------------------------------------------------------


 

“Program Month” means (i) the period from the Effective Date through the end of
the first calendar month thereafter, (ii) each full calendar month thereafter
occurring when this Agreement is in effect and (iii) the period from the end of
the calendar month immediately preceding the effective date of the termination
of this Agreement and ending on such effective date of termination.

 

“Program Quarter” means (i) the period from the Effective Date through the third
(3rd) calendar month-end occurring after the Effective Date, (ii) each period
thereafter commencing on the day after a Program Quarter and ending on the third
calendar month thereafter (or, if earlier, ending on the effective date of the
termination of this Agreement).

 

“Program Year” means (i) the period from the Effective Date through the twelfth
(12th) calendar month-end occurring after the Effective Date and (ii) each
period thereafter commencing on the day after the end of a Program Quarter and
ending on the end of the twelfth (12th) calendar month thereafter (or, if
earlier, ending on the effective date of termination of this Agreement.

 

“Program Objectives” has the meaning set forth in Section 3.1 hereof.

 

“Program Purchase Date” has the meaning set forth in Section 17.2(c) hereof.

 

“Program Website” has the meaning set forth in Section 4.8(a) hereof.

 

“Protection Through MP Reduction” has the meaning set forth in Section 4.6(f).

 

“Purchase Agreement” means the purchase and sale agreement, dated as of June 8,
2005, among the NMG Companies, Bank and the other parties thereto.

 

“Quarterly Settlement Sheet” has the meaning set forth in Section 7.1(c) hereof.

 

“RAM Condition” means any time commencing on the first date on which the Rolling
3 Month Post MP RAM for the [***] most recently completed calendar months was
less than [***] and ending on the first date thereafter on which the Rolling 3
Month Post MP RAM for the two most recently completed calendar months was [***]
or greater.

 

“RAM Deficient Account” means an Account in any segment of Accounts as to which
the forecasted Post MP RAM for such segment for the period from the occurrence
of a Preliminary Non-Purchase Event through the [***] thereafter (which forecast
shall be derived using the methodology set forth in Schedule 1.1(i) and in
accordance with Section 17.2(g) and which shall be certified as set forth in
such Schedule) is less than [***]. Notwithstanding anything to the contrary
contained in this Agreement, Accounts designated as “Q-Block Accounts” or “VIP
Accounts” in accordance with the Risk Management Policies shall be deemed not to
constitute “RAM Deficient Accounts.”

 

“Rating Agencies” means the collective reference to each of Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., Moody’s
Investors Service, Inc. and Fitch, Inc. and any successors to any of the
foregoing.

 

22

--------------------------------------------------------------------------------


 

“Receiving Party” has the meaning set forth in Section 13.1(d) hereof.

 

“Recourse Accounts” has the meaning set forth in Section 20.1(a).

 

“Recourse Portfolio” means, at any time, the combination of those Accounts that
are Full Recourse Accounts and those that are Partial Recourse Accounts at such
time.

 

“Renewal Term” has the meaning set forth in Section 16.1 hereof.

 

“Reserve Period” means the period commencing on the date on which NMG delivers a
notice of termination to Bank pursuant to Section 16.2(f)(ii)(B) and ending on
the effective date of the termination of this Agreement; provided, however, that
there shall be excluded from the Reserve Period (and the number of days in the
Reserve Period shall be correspondingly reduced) by the number of days during
the period, if any, commencing on the date NMG elects to extend the period
during which the purchase option referred to in Section 17.2 is exercisable and
ending on the date on which NMG elects to purchase the Program Assets or such
option to purchase the Program Assets expires without being exercised.

 

“Retail Merchants” has the meaning set forth in Section 8.1 hereof.

 

“Risk Adjusted Margin” means, with respect to any segment of Accounts for any
period, the Annualized percentage equivalent of a fraction equal to
(A) (i) Gross Financing Income for such Accounts for such period, minus (ii) Net
Write-Offs with respect to such Accounts for such period (provided, however,
that to the extent any Net Write-Offs with respect to the portion of any
Recourse Account that is recourse to NMG are subtracted pursuant to this clause
(ii), then there shall be added back and netted from such Net Write-Off amount
the aggregate amount of all payments of NMG pursuant to Article XX in respect of
such Account), minus (iii) Funding Costs for such period times a fraction the
numerator of which is the Average Daily Gross Receivables in respect of such
Accounts of such segment during such period and the denominator of which is the
Average Daily Gross Receivables of all Accounts during such period, plus
(iv) the total of all amounts paid by NMG pursuant to Section 9.1(c)(ii)(A),
divided by (B) the Average Daily Gross Receivables in respect of such Accounts
in such segment for such period.

 

“Risk Change Compensation Amount” means, with respect to any segment of
Accounts, the product of (i) a percentage equal to the excess, if any, of [***]
over the Post MP RAM for such segment of Accounts forecasted by Bank (in
accordance with Section 17.2(g)) to be achieved during the period from the
occurrence of a Preliminary Non-Purchase Event through the [***] thereafter (as
calculated in accordance with Schedule 1.1(i)), (ii) the Average Daily Gross
Receivables forecasted by Bank for such segment of Accounts during such period
(as calculated in accordance with Schedule 1.1(i)) and (iii) two.

 

“Risk Change Compensation Percentage” means a percentage equal to the percentage
of Net Credit Sales forecasted by Bank to be generated during the period
commencing on the occurrence of a Preliminary Non-Purchase Event and ending on
the effective date of termination of this Agreement pursuant to Section 16.4
hereof that would equal the Risk Change Compensation Amount.

 

23

--------------------------------------------------------------------------------


 

“Risk Change Shortfall” means the amount certified in writing by a duly
authorized financial officer of Bank to equal the excess, if any, of (A) the
Pre-Tax Income Excluding Operating Expense Bank projects that it would have
received from the Program during the Reserve Period if it had implemented the
proposed Risk Management Policy change that triggered NMG’s termination over
(B) the Pre-Tax Income Excluding Operating Expense Bank projects it will receive
during the Reserve Period in absence of such implementation.  A Risk Change
Shortfall shall be calculated as set forth on Schedule 4.6(h).

 

“Risk Implementation Date” means the [***] day after the Risk Information Date.

 

“Risk Information Date” means, with respect to any proposed modification of the
Risk Management Policies, the date on which Bank has delivered to NMG written
notice to the effect that Bank has delivered to NMG all of the information
required to be delivered by Bank pursuant to Section 4.6(c) in respect of such
proposed modification; provided, however, that if NMG, in good faith, makes a
timely and reasonable request for supplemental information following such notice
pursuant to Section 4.6(c)(vii), the Risk Information Date shall be the date
thereafter on which Bank has delivered to NMG a further written notice to the
effect that Bank has delivered to NMG all supplemental information required to
be delivered in response to such request.

 

“Risk Management Policies” means the underwriting and risk management policies,
procedures and practices applicable to the Program and adopted in accordance
with the terms of this Agreement, including policies, procedures and practices
for credit and Account openings, transaction authorization, collections, credit
line assignment, increases and decreases, over-limit decisions, Account
closures, payment crediting and charge-offs.

 

“Rolling 3 Month Post MP RAM” means, with respect to any calendar month,
measured over the consecutive three calendar month period ending with such
month, the percentage equivalent of a fraction (A) the numerator of which is the
sum of the products of the Post MP RAM for all Accounts for each month and the
Average Daily Gross Receivables of all Accounts of each corresponding month in
such three calendar month period and (B) the denominator of which is the Average
Daily Gross Receivables in respect of all Accounts for such three calendar month
period.

 

“Rolling [***] Month Write-Off Roll Through Rate” means the percentage
equivalent of a fraction (i) the numerator of which is the average of the Gross
Write-Offs for all Accounts for each of the [***] most recently completed months
and (ii) the denominator of which is the average of Current Receivables in
respect of all Accounts as of the end of each of the three calendar months
ending seven months prior to the last month referred to in clause (i).

 

“Rolling 6 Month Delinquency Rate” means the percentage equivalent of a
fraction, the numerator of which is the cycle-end average for all billing cycles
in the most recently completed six months of the portion of the Gross
Receivables in respect of all Accounts that were still owing and for which their
payment due date was more than [***] days prior to the measurement date and the
denominator of which was the cycle-end average of the Gross Receivables in
respect of all Accounts for each billing cycle during such six month period.

 

24

--------------------------------------------------------------------------------


 

“Rolling 6 Month Receivables Gross Write-Off Ratio” means, with respect to any
period, the Annualized percentage equivalent of a fraction the numerator of
which is Gross Write-Offs for all Accounts during the period of six consecutive
calendar months ending on and including the month immediately preceding such
calendar month and the denominator of which is the Average Gross Receivables in
respect of all Accounts for the same six-month period.

 

“Rolling 6 Month Risk Adjusted Yield” means, with respect to any calendar month,
the percentage equivalent of a fraction (A) the numerator of which is (i) Gross
Financing Income for all Accounts minus Net Write-Offs for all Accounts for the
period of six consecutive calendar months ending on and including the month
immediately preceding such calendar month, times (ii) two, and (B) the
denominator of which is the Average Daily Gross Receivables in respect of all
Accounts for the same six-month period referred to in clause (A).

 

“Rolling 6 Month RAM” means, respect to any calendar month, measured over the
consecutive six calendar month period ending with such month, the percentage
equivalent of a fraction (A) the numerator of which is the sum of the products
of the Risk Adjusted Margin for all Accounts for each month in such six-calendar
month period and the Average Daily Gross Receivables for each corresponding
month in such six- (6-) calendar month period, and (B) the denominator of which
is the Average Daily Gross Receivables in respect of all Accounts for such
six-(6-) calendar month period.

 

“Rolling 12 Month Post MP RAM” means, with respect to any calendar month,
measured over the consecutive twelve calendar month period ending with such
month, the percentage equivalent of a fraction equal to (A) the sum of the
products of the Post MP RAM for each month in such twelve- (12-) calendar month
period and the Average Daily Gross Receivables for each corresponding month in
such twelve calendar month period, divided by (B) the Average Daily Gross
Receivables in respect of all Accounts for such twelve- (12-) calendar month
period.

 

“Sales Tax Refunds” means refunds, rebates, credits or deductions of sales and
use tax by any taxing authority in respect of an Account, and all allowable
interest relating thereto.

 

“Second-Look Credit Card Program” has the meaning set forth in
Section 2.2(b) hereof.

 

“Services” means the services required to be performed by NMG pursuant to the
Servicing Agreement or the Primary Servicer pursuant to Article VII hereof.

 

“Servicing Agreement” means the Servicing Agreement, dated as of the Effective
Date, between NMG and Bank.

 

“SLA” means each individual performance standard set forth on Schedule
7.3(a) and Schedule 2.04(a) of the Servicing Agreement.

 

“Solicitation Materials” means documentation, materials, artwork and copy, in
any format or media (including television and radio), used to promote or
identify the Program to Cardholders and potential Cardholders, including direct
mail solicitation materials and coupons.

 

“Special Discounts” means non-POS discounts that are given to the customers
specified in Schedule 1.1(j).

 

25

--------------------------------------------------------------------------------


 

“Subsidiary” when used with respect to any Person, means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or similar governing body (or if there are not such voting interests,
more than fifty percent (50%) of the equity interest of which) is owned directly
or indirectly by such first Person or by another Subsidiary of such Person.

 

“Systems” means software, databases, computers, systems and networks.

 

“Term” means the Initial Term and each Renewal Term.

 

“Test/Control Protection” has the meaning set forth in Section 4.6(f).

 

“Three-Year LIBOR Swap Rate” means the rate representing an interest rate swap
over a three year period based on a LIBOR index and published and designated by
Bloomberg Financial Markets as “USSWAP3 Curncy” (or if such rate is no longer
published by Bloomberg Financial Markets, any successor rate representing the
same rate as agreed upon by the Parties).

 

“Trademark Style Guide” means any rules governing the manner of usage of
trademarks, tradenames, service marks, logos and other proprietary designations.

 

“Transactor Gross Receivables” means, in respect of any calendar month, those
Average Daily Gross Receivables in respect of any Accounts that are not accruing
interest in such calendar month.

 

“Trigger Condition” means a condition whereby one of the following conditions
referred to in clause (i), (ii) or (iii) is then in effect: (i) an Internal
Trigger Condition, (ii) an External Trigger Condition or (iii) a RAM Condition.

 

“Unapproved Matter” has the meaning set forth in Section 3.2(e)(ii)(B) hereof.

 

“Unemployment Forecast” means, with respect to any month, the unemployment
forecast designated as “Household Survey: Unemployment Rate, (%, SA)” “FLBRM.US”
“baseline scenario” as most recently published in the Moody’s publication
“Economy.com”.

 

“Unemployment Forecast Condition” means:

 

(i)  with respect to each month during the period from the Effective Date
through February 2012, the period commencing on the first date on which the
forecast for any month in the [***] forecast in the Unemployment Forecast
published for the most recently completed month is more than [***] greater than
the forecast for the corresponding month in the Unemployment Forecast published
for March 2010 (as set forth in Schedule 1.1(k)) and ending on the first date
thereafter when the forecast for each of the [***] forecast in the Unemployment
Forecast published for the most recently completed month is less than or equal
to [***] greater than the forecast for the corresponding month in the 
Unemployment Forecast published for March 2010 (as set forth in Schedule
1.1(k));

 

(ii)  with respect to each month during the period from [***], the period
commencing on the first date on which the forecast for any of the [***] forecast
in the Unemployment Forecast

 

26

--------------------------------------------------------------------------------


 

published for the most recently completed month is in excess of [***] and ending
on the first date thereafter in which the forecast for each of the first [***]
in the Unemployment Forecast published for the most recently completed month is
less than or equal to [***]; and

 

(iii)  with respect to each month during the period from [***] through the end
of the Term, the period commencing on the first date on which the forecast for
any of the first 24 months forecast in the Unemployment Forecast published for
the most recently completed month is in excess of [***] and ending on the first
date thereafter on which the forecast for each of the  first [***] forecast in
the Unemployment Forecast published for the most recently completed month is
less than or equal to [***].

 

“Voluntary Attrition Rate” means for any period, the number of Accounts in a
relevant segment of the Account population as to which the Cardholder terminates
an Account during such period divided by the total number of Accounts in such
segment at the beginning of such period.

 

“Wind-Down Asset Purchase Reserve Amount” means (i) with respect to each Program
Month (other than a Program Month that is not a full calendar month) occurring
during the period commencing on the date on which NMG delivers an option
exercise notice in respect of the Wind-Down Assets pursuant to
Section 17.5(a) and ending on the effective date of termination of this
Agreement, the lesser of (A) all Merchant Participation payable pursuant to
Section 9.1(a)(i) during such Program Month and (B) [***] and (ii) with respect
to any Program Month occurring at the beginning or end of the period referred to
in clause (i) that is not a full calendar month, the lesser of (A) all Merchant
Participation payable pursuant to Section 9.1(a)(i) during such period and
(B) [***] divided by the number of days in such full calendar month and
multiplied by the number of days in such Program Month occurring during such
period.

 

“Wind-Down Assets” has the meaning set forth in Section 17.5(a).

 

“Wind-Down Implementation Requirements” means, with respect to any proposed
modification to any New Account Policy, the forecasted effect of such change on
the Approval Rate for the Benchmark Population, as reflected in the information
with respect to such change required to be delivered to NMG pursuant
Section 4.6(c)(v)(i), reflects that the Approval Rate for such Benchmark
Population would not be less than [***].

 

“Write-Off Condition” means any time commencing on the first date on which the
Rolling 3 Month Write-Off Roll-Through Rate for the most recent calendar month
was greater than [***] and ending on the first date thereafter on which the
Rolling 3 Month Write-Off Roll-Through Rate for the most recently completed
calendar month was equal to or less than [***].

 

“Year-End Settlement Sheet” has the meaning set forth in Section 7.1(d) hereof.

 

1.2  Miscellaneous.  As used herein: (a) all references to the plural number
shall include the singular number (and vice versa); (b) all references to
“herein,” “hereunder,” “hereof” or like words shall refer to this Agreement as a
whole and not to any particular section, subsection or clause contained in this
Agreement; (c) all references to “include,” “includes” or “including” shall be
deemed to be followed by the words “without limitation”; (d) unless specified as
Business Days, Fiscal Months or Program Months, all references to days or months

 

27

--------------------------------------------------------------------------------


 

shall be deemed references to calendar days or months; and (e) all references to
“$” or “dollars” shall be deemed references to United States dollars.

 

ARTICLE II

 

ESTABLISHMENT OF THE PROGRAM

 

2.1  Credit Program.  During the Term, Bank shall offer the NMG Credit Cards and
the Non-Card Payment Plans.  Bank shall promptly open a new Account and issue a
new NMG Credit Card and/or Non-Card Payment Plan with respect to each
Application approved in accordance with the Risk Management Policies.  To the
extent approved in accordance with the terms of this Agreement, the Program
shall include and the Bank shall offer such other Approved Ancillary Products
and other payment products as shall be incorporated in the Program in the
future.

 

2.2  Exclusivity.

 

(a)           General.  Except as otherwise provided in this Section 2.2
(including Section 2.2(f)) and without limiting NMG’s right to arrange the
purchase of the Program Assets by a Nominated Purchaser pursuant to
Section 17.2, during the Term, each of the NMG Companies agrees that it shall
not, by itself or in conjunction with or pursuant to agreements with any bank or
other Credit Card issuer, offer or market in the United States (i) an NMG Credit
Card or (ii) a Non-Card Payment Plan, in each case, other than through the
Program.

 

(b)           Second-Look Credit Card Program.  Notwithstanding Section 2.2(a),
NMG and its Affiliates shall have the right at any time during the Term to
establish a program (a “Second-Look Credit Card Program”) for (i) issuing Credit
Cards using the NMG Licensed Marks, or (ii) opening Non-Card Payment Plans, in
each case, to customers whose Applications have been declined by Bank; provided,
however, that Bank shall have a right of first offer to develop the Second-Look
Credit Card Program as follows.  NMG shall provide notice to Bank indicating the
intention of NMG or its applicable Affiliate(s) to establish the Second-Look
Credit Card Program.  Not later than the [***] following receipt of the notice
by Bank, Bank may make an offer to NMG with respect to the establishment of the
Second-Look Credit Card Program, which offer shall remain open for a period of
not less than [***].  NMG shall be under no obligation to accept such offer or
to provide Bank with any right to match any offer received by NMG from any third
party.  NMG may elect to (A) accept the offer made by Bank, (B) establish the
Second-Look Credit Card Program directly or through any of its Affiliates, or
(C) enter into an arrangement with any third party Credit Card issuer providing
for the establishment of a Second-Look Credit Card Program to be issued by such
issuer; provided that NMG may not enter into any such arrangement with any such
third party Credit Card issuer unless the financial terms and conditions offered
to NMG by such Credit Card issuer are substantially more favorable to NMG in the
aggregate to the terms and conditions offered to NMG by Bank.  If NMG elects to
establish a Second-Look Credit Card Program pursuant to clause (B) or (C) above,
upon the request of any NMG Company, Bank shall forward to the NMG Companies or
a provider of secondary financing the Applications received by Bank with respect
to such customers and shall cooperate in good faith with the NMG Companies in
order to facilitate the

 

28

--------------------------------------------------------------------------------


 

issuance of Credit Cards or Non-Card Payment Plans, as applicable, to such
customers pursuant to such program.

 

(c)           Co-Branded Program. In the event any of the NMG Companies desire
to enter into discussions with any third Person to issue a Co-Branded Credit
Card, NMG shall provide notice to Bank indicating the interest of the applicable
NMG Companies to establish the Co-Branded program.  Bank shall have [***]
following receipt of such notice to notify NMG whether it wishes to negotiate
with the applicable NMG Companies with respect to the establishment of such
program.  If Bank chooses to negotiate with respect to such Co-Branded program,
NMG shall negotiate in good faith with Bank for a period of [***] to attempt to
arrive at a definitive agreement with respect to such a program.  If the Parties
fail to enter into such an agreement within such period, the applicable NMG
Companies shall be free to enter into an agreement with respect to such program
with any other Person; provided, however, (i) the NMG Companies shall not enter
into any such agreement unless the terms of such agreement are materially more
favorable in the aggregate to the terms offered by Bank and (ii) if the NMG
Companies fail to enter into such agreement within [***] of the end of such
period, the NMG Companies shall once again follow the procedures set forth in
this Section 2.2(c) prior to entering into such an agreement with a third
Person.  If NMG enters into an agreement with a third Person to issue a
Co-Branded Credit Card pursuant to this Section 2.2(c), NMG shall ensure that
such Co-Branded Credit Card shall not be positioned more prominently than the
NMG Credit Cards in the NMG Channels.

 

(d)           Acceptance of Non-NMG Credit Cards.

 

(i)            The NMG Companies shall have the right to accept Credit Cards
other than NMG Credit Cards, except that:

 

(A)                               with respect to the Neiman Marcus full line
stores (excluding NM Direct, NM Online, Last Call and Bergdorf Goodman stores
(or successors to the foregoing)), only the following Credit Cards shall be
accepted:  NMG Credit Cards, American Express Credit Cards, Diner’s
International Credit Cards, JCB Credit Cards, China Union Pay Credit Cards and
Co-Branded Cards, but excluding Discover Cards (to the extent issued in
accordance with Section 2.2(c))

 

(B)                               any or all Credit Cards may be accepted: 
(1) until the first anniversary of the Effective Date, in six Neiman Marcus
store locations and [***], in a number of stores equal to [***] plus the number
of anniversaries of the Effective Date that have occurred prior to such date
(i.e, up to [***] by the last year of the Initial Term); and

 

(C)                               NMG may accept additional Credit Cards not
branded with any NMG Licensed Marks to the extent permitted pursuant to
Section 2.2(d)(ii).

 

29

--------------------------------------------------------------------------------


 

(ii)           At any time prior to the [***] anniversary of the Effective Date,
Neiman Marcus may expand acceptance of Credit Cards not licensed with any NMG
Licensed Marks (and may continue such acceptance throughout the remainder of the
Term) provided the following conditions are satisfied at the time of any such
expansion:

 

(A)                               No NMG Credit Event, Trigger Condition or CIL
Decline shall have occurred and be continuing at the time of any such expansion;
and

 

(B)                               The Rolling 6 Month RAM in the month
immediately preceding any such expansion is at least [***].

 

(iii)          If (A) the NMG Companies expand acceptance of Credit Cards beyond
what is permitted in Section 2.2(d)(i) and (B) (1) the Rolling 6 Month Risk
Adjusted Yield for any month within the [***] month period following such
expansion is less than (2) [***] times the Rolling 6 Month Risk Adjusted Yield
for the same calendar month during the [***] period preceding the implementation
of the expansion (the amount by which (1) is less than (2), the “Expanded
Acceptance Revenue Shortfall”), then so long as no Trigger Condition, NMG Credit
Event or CIL Decline shall have occurred and be continuing, upon request of Bank
delivered not more than [***] after the end of the month in respect of which an
Expanded Acceptance Revenue Shortfall shall have first occurred (“Bank’s
Expanded Revenue Shortfall Notice”), the Parties shall negotiate in good faith
in an attempt to arrive at a mutually agreeable amendment to this Agreement
designed to offset such Expanded Acceptance Revenue Shortfall.  In the event the
Parties shall not agree upon any such amendment within [***] days following
Bank’s Expanded Revenue Shortfall Notice, Bank shall be entitled to terminate
this Agreement pursuant to Section 16.3(d).

 

(e)           Retail Portfolio Acquisition.  Notwithstanding Section 2.2(a),
Bank’s sole rights with respect to Credit Card portfolios acquired by NMG during
the Term are set forth in ARTICLE XIV hereof.

 

(f)            Internet Financing.

 

(i)            During the [***] after the Effective Date, unless and until the
restrictions set forth in this paragraph shall have lapsed, the NMG Companies
shall not enter into any arrangement with an unaffiliated third Person other
than Bank or Bank’s Affiliates with respect to the provision of a product
pursuant to which credit is extended to finance purchases of NMG Goods and
Services solely over the Internet.

 

(ii)           If (A) prior to the date that is [***] after the Effective Date
Bank has not developed and implemented a product or other alternative solution

 

30

--------------------------------------------------------------------------------


 

in compliance with the terms and provisions of this Agreement which is designed
to increase the Approval Rate for Applications made over the Internet or
(B) Bank has developed such a product or alternative prior to such date, but the
Approval Rate for Applications submitted over the Internet during the [***]
ending with the [***] following implementation of such product is less than
[***], the restrictions set forth in clause (i) above shall lapse and the
provisions of clause (iii) below shall apply.  If such product or alternative
has been developed and the Approval Rate for such Applications during the
above-referenced [***] is [***] or higher, then the restrictions set forth in
clause (i) above shall continue.  If the Approval Rate for such Applications for
any subsequent rolling [***] is less than [***], then the restrictions set forth
in clause (i) shall lapse and the provisions of clause (iii) shall apply.

 

(iii)          In the event that, following the date on which the restrictions
set forth in clause (i) above shall have lapsed, any of the NMG Companies is
considering entering into an arrangement with any unaffiliated Person to provide
a product pursuant to which credit is extended to finance purchases of NMG Goods
and Services solely over the Internet, NMG shall deliver written notice thereof
not less than [***] Business Days prior to soliciting proposals for any such
product from unaffiliated Person.  Following such notice, Bank shall have the
right to deliver a proposal to NMG with respect to the product NMG is soliciting
proposals for or an alternative to such a product that will provide similar
benefits to NMG.  NMG shall consider any such proposal in good faith and shall
not enter into any agreement with any third Person unless such other agreement
is on terms materially more favorable in the aggregate to NMG than Bank’s
proposal.  If NMG elects to reject any such proposal made by Bank it shall do so
in writing stating the reasons for such rejection.  NMG shall provide written
notice to Bank not less than [***] Business Days prior to executing any such
agreement with any such third Person and shall provide written notice to Bank at
least [***] prior to such product becoming commercially available.  If the NMG
Companies do not enter into any such agreement with a third Person within one
year of the initial notice to Bank pursuant to this Section 2.2(f), the NMG
Companies shall once again comply with these procedures before entering into an
agreement with respect to the provision of such a credit product.  Any Internet
credit product offered by an unaffiliated Person pursuant to and as described in
this Section 2.2(f) shall be subject to the restrictions of Section 7.4(b), and
shall not be (i) branded with any NMG Licensed Marks or (ii) used for catalog,
telephone or in-store purchases.

 

(g)           Other Products.  Except to the extent expressly set forth in this
Section 2.2, NMG and its Affiliates shall not be restricted in any way with
respect to any activities or payment products.  For the avoidance of doubt, NMG
and its Affiliates shall be free to do any of the following at any time:

 

31

--------------------------------------------------------------------------------


 

(i)            issue, offer or market any payment products not expressly covered
in this Section 2.2 (e.g., NMG and its Affiliates shall not be restricted from
issuing, accepting or otherwise taking action with respect to (A) gift cards,
pre-paid cards or stored value cards, or (B) debit cards, in each case, whether
or not bearing an NMG Licensed Mark);

 

(ii)           participate in rewards programs and promotions by card
associations or for cards not branded with any of the NMG Licensed Marks (e.g.,
American Express Membership Rewards); or

 

(iii)          offer its customers rewards or promotional programs or other
value propositions, including Loyalty Programs, of any type; provided that,
except to the extent approved by a majority of the members constituting the full
Management Committee (including any vacancies), (A) the Program Loyalty Programs
shall remain the primary Loyalty Programs for the NMG Channels and any changes
to the Program Loyalty Programs shall be made in accordance with Article III,
and (B) except to the extent set forth in Schedule 2.2(d), no Loyalty Program
other than the Program Loyalty Programs shall (x) award points based on the
participant’s choice of tender or payment method or (y) provide awards on an
annual basis upon reaching specific spending tiers.

 

ARTICLE III

 

PROGRAM MANAGEMENT AND ADMINISTRATION

 

3.1  Program Objectives.  In performing its responsibilities with respect to the
management and administration of the Program, each Party shall be guided by the
following Program objectives (the “Program Objectives”):

 

(a)                                 to enhance the experience of NMG Shoppers;

 

(b)                                 to increase retail sales of the NMG
Companies;

 

(c)                                  to maintain or improve customer insight
through data acquisition and analysis;

 

(d)                                 to maximize Program economics while
minimizing operational costs or complexity;  and

 

(e)                                  to leverage the Program to identify
existing and potential NMG Shoppers, develop and deepen relationships with NMG
Shoppers and finance retail sales growth.

 

3.2  Management Committee.

 

(a)           Establishment of the Management Committee.  NMG, on behalf of the
NMG Companies, and Bank hereby establish a committee (the “Management
Committee”) to

 

32

--------------------------------------------------------------------------------


 

oversee and review the conduct of the Program pursuant to this Agreement and to
perform any other action that, pursuant to any express provision of this
Agreement, requires its action.

 

(b)           Subcommittees of the Management Committee.  The Management
Committee may designate additional committees (which may include persons who are
not members of the Management Committee) with responsibility for overseeing and
administering specified aspects of the Program (e.g., marketing, underwriting
and risk management); provided, however, that approval of any matter expressly
required by this Agreement to be approved by the Management Committee shall not
be delegated to any subcommittee or other body.

 

(c)           Composition of the Management Committee.  The Management Committee
shall consist of eight (8) members, of whom four (4) members shall be nominated
by NMG (the “NMG Designees”) and four (4) members shall be nominated by Bank
(the “Bank Designees”).  The initial NMG Designees and Bank Designees will be
designated prior to the Effective Date.  Each Party shall designate its Managers
to serve as one of its designees on the Management Committee.  Each Party shall
at all times have as one of its designees the Person with overall responsibility
for the performance of the Program within his or her respective corporate
organization, which in the case of Bank, shall be the Chief Financial Officer or
Chief Operating Officer of the private label Credit Card business of Bank.  NMG
shall designate among its designees to the Management Committee the senior
executive of NMG responsible for the Program Loyalty Programs and at least one
executive officer of NMG.  Bank and NMG may each substitute its designees to the
Management Committee from time to time so long as their designees continue to
satisfy the above requirements, provided that each Party shall provide the other
Party with as much prior notice of any such substitution as is reasonably
practicable under the circumstances.

 

(d)           Functions of the Management Committee.  The Management Committee
shall:

 

(i)                                     oversee Program marketing activities,
including review and approval of the Marketing Plan;

 

(ii)                                  review collection strategies and
collection metrics;

 

(iii)                               monitor activities of Competing Retail
Programs and identify implications of market trends;

 

(iv)                              approve the use of any third party (e.g.,
subcontractor or outsourced service provider), other than any Affiliate of NMG
or Bank, as the case may be, to perform any of the obligations to be performed
by Bank or the NMG Companies under the Program, in each case, except to the
extent (x) subcontracted or outsourced as of the Effective Date or (y) such
subcontracted or outsourced service would not involve direct contact between
such third party and any Cardholder (i.e., in person, via telephone or in
writing) it being agreed and understood that the subcontracting or outsourcing
of such services (which may include print shops and mail

 

33

--------------------------------------------------------------------------------


 

vendors) would be within the sole discretion of the respective Party who elects
to subcontract or outsource such service;

 

(v)                                 evaluate and approve changes to any of the
following:

 

(A)                              
                                                offering by the Parties of new
NMG Credit Cards, Approved Ancillary Products, Non-Card Payment Plans or other
payment products pursuant to the Program;

 

(B)                              
                                                changes in Account terms,
including any of the terms set forth on Schedule 4.7;

 

(C)                              
                                                subject to Section 4.6(b),
changes to the Risk Management Policies (which, subject to Section 4.6, shall be
submitted to the Management Committee together with the information with respect
to such proposed changes required by Section 4.6(c));

 

(D)                              
                                                changes to the Operating
Procedures; and

 

(E)                               
                                                changes to the SLAs applicable
to the Program;

 

(vi)                              approve the design of Cardholder Documentation
and any changes thereto;

 

(vii)                           review customer service, collections and other
servicing performance and reporting aspects of the Program against SLAs and
other requirements of this Agreement;

 

(viii)                        oversee compliance with Applicable Law, the Risk
Management Policies, Operating Procedures and other Program operations and
procedures;

 

(ix)                              carry out such other tasks as are assigned to
it by this Agreement or jointly by the Parties; and

 

(x)                                 pursuant to Section 12.4(b)(i)(B), resolve
disputes that arise among the Parties with regard to the Program from time to
time.

 

(e)           Proceedings of the Management Committee.

 

(i)            Meetings and Procedural Matters.  The Management Committee shall
meet (in person or telephonically) not less frequently than quarterly, provided
that unless otherwise agreed by all Management Committee members, not less than
two (2) meetings per year shall be in person.  In addition, any member of the
Management Committee may call a special meeting by delivery of at least five
(5) Business Days’ prior notice to all of the other members of the Management
Committee, which notice shall specify the purpose for such meeting; provided,
however, that, unless otherwise agreed in writing by NMG (which agreement may be
given or withheld in NMG’s sole discretion), (A) Bank shall not be entitled to

 

34

--------------------------------------------------------------------------------


 

deliver such a notice with respect to a Management Committee meeting at which a
modification to the Risk Management Policies will be considered and (B) the
Management Committee shall not be required to consider or vote upon a
modification to the Risk Management Policies proposed by Bank, in either case
unless the meeting at which such matter would be considered would be scheduled
to occur on or after the Risk Implementation Date.  Except to the extent
expressly provided in this Agreement, the Management Committee (and any
subcommittee formed by it) shall determine the frequency, place (in the case of
meetings in person) and agenda for its meetings, the manner in which meetings
shall be called and all procedural matters relating to the conduct of meetings
and the approval of matters thereat.

 

(ii)           Actions.

 

(A)                               Management Committee and subcommittee action
shall be taken by majority vote of the committee members constituting the full
committee (including any vacancies).

 

(B)                               If a majority of the Management Committee
members constituting the full Management Committee (including any vacancies)
fail to agree on any matter of significance to the Program (an “Unapproved
Matter”) within ten (10) Business Days after the relevant initial vote (and in
the case of a subcommittee vote, the Management Committee has attempted to
resolve such matter for at least ten (10) Business Days after the relevant
subcommittee vote and has failed to do so), then initially the Chief Executive
Officer of HSBC Card & Retail Services and Senior Vice President, General
Counsel and Secretary of NMG (or any other similarly ranking officer of Bank or
NMG, as the case may be, who is not a Management Committee member and shall have
been designated in writing by NMG or Bank, as applicable, to the other Party)
shall in good faith attempt to resolve the matter.  Any such resolution by such
senior officers shall be deemed to be the action and approval of the Management
Committee for purposes of this Agreement.  If after ten (10) Business Days, the
Unapproved Matter remains unresolved by such senior officers of NMG and Bank,
the failure to agree shall constitute a deadlock.  Notwithstanding the foregoing
provisions of this Section 3.2(e)(ii)(B), in the case the Unapproved Matter is a
Bank Matter described in Section 3.2(g)(ii), (iii), (iv), (vi), (ix), (x) or
(xi), the foregoing dispute resolution process shall not apply and, the initial
failure of the Management Committee to agree on such matter by majority vote
shall constitute a deadlock.  In the

 

35

--------------------------------------------------------------------------------


 

event of a deadlock, the final decision shall rest with NMG in the case of NMG
Matters and with Bank in the case of Bank Matters, each of which shall, except
as otherwise provided herein, exercise its discretion reasonably and in good
faith.  In the event that NMG or Bank shall determine to implement a decision
following a deadlock as an NMG Matter or a Bank Matter, as the case may be, such
Party shall provide a written instrument on or after the Risk Implementation
Date of such determination at least one Business Day prior to implementing such
decision.  If a deadlock should occur with respect to a matter that is neither
an NMG Matter nor a Bank Matter, the matter shall be deemed rejected by the
Management Committee.

 

(C)                                Except in the case of Bank Matters referenced
in Section 3.2(g)(ii), (iii), (iv), (vi), (ix), (x) or (xi), notwithstanding
anything to the contrary contained herein, Bank shall not override any vote of
the NMG Designees in a way that would result in any aspect of the Program being
more onerous or less beneficial to the Cardholders or the NMG Companies than
Comparable Partner Programs unless (i) Bank’s position on the issue is required
by Applicable Law and (ii) Bank adopts, and certifies to the NMG Companies that
it has adopted, the same position with respect to each of its other Comparable
Partner Programs that are similarly impacted by such Applicable Law or to which
such Applicable Law could similarly be applied.

 

(iii)          Customer Service Disputes. If at any time there shall be a
material change in customer dispute patterns or volume, (A) NMG shall call, and
the Parties shall attend, one or more Management Committee meetings to consider
and vote upon a plan to remediate such customer service or other disputes, (B)
the Parties shall negotiate in good faith for a period ending not less than ten
(10) days following the date of such meeting, to arrive at a mutually agreeable
remediation plan (or a shorter period if such a remediation plan is agreed to
prior to the tenth (10th) day), and (C) in the event such remediation plan is
voted upon and approved, the Parties shall promptly implement such plan.  If
such customer service or other disputes remain uncured on the tenth (10th) day
following the implementation of such Management Committee-approved remediation
plan or such other date determined by the Management Committee as reasonably
required to implement such remediation plan, NMG shall call, and the Parties
shall attend, one or more Management Committee meetings to consider and vote
upon an alternative plan to remediate such customer service or other disputes. 
In the event that the Management Committee is unable to agree to a plan to
remediate such customer service or other disputes within the

 

36

--------------------------------------------------------------------------------


 

ten (10) days following any meeting called by NMG pursuant to this Section
3.2(e)(iii), it shall be considered an Unapproved Matter.

 

(f)            NMG Matters.  In accordance with and subject to this Section 3.2,
NMG shall have the ultimate decision making authority with respect to any
Unapproved Matters in respect of the following matters (the “NMG Matters”) and,
except as required by Applicable Law or this Agreement, any decision implemented
as an NMG Matter can only be reversed or discontinued in NMG’s sole discretion:

 

(i)            design of the Cardholder Documentation and collateral aesthetics;
provided that changes to the design or content of Cardholder Documentation
(other than Billing Statements) that require a material increase in production
costs beyond the per unit cost in effect as of the Effective Date (as adjusted
by CPI) shall not be adopted as an NMG Matter but shall require the approval of
the Management Committee pursuant to Section 3.2(e)(ii)(A) unless NMG agrees to
pay the cost of such increase;

 

(ii)           look, feel and content of Billing Statements, except for content
that is dictated by legal or regulatory requirements, as evidenced by a Legal
Opinion;

 

(iii)          the Marketing Plan and marketing and promotion of the Program;

 

(iv)          any maintenance of, and improvements to, the NMG Systems used in
connection with the Program, including any conversion to any Bank systems and
any capital expenditures of NMG and its Affiliates for maintenance of, and
improvements to, the NMG Systems used in connection with the Program;

 

(v)           the approval (in the sole discretion of NMG) of any new Credit
Card products, including Approved Ancillary Products, Non-Card Payment Plans or
other products and services proposed to be offered to Cardholders and, in each
case, the approval of any compensation payable to the NMG Companies in respect
thereof; provided, that the economic terms and compensation arrangements related
to such new products or services shall be acceptable to both Parties;

 

(vi)          the design, implementation, modification or any changes to any
terms of any Program Loyalty Program; provided that NMG shall continue to offer
one or more Program Loyalty Programs to Cardholders throughout the Term and
unless approved by majority vote of the full Management Committee (including any
vacancies), such Program Loyalty Programs shall be the primary Loyalty Programs
for the NMG Channels; and

 

(vii)         communications and/or contacts with Cardholders (other than as
required to service the Accounts, comply with Applicable Law or as

 

37

--------------------------------------------------------------------------------


 

otherwise provided in this Agreement), including use of telemarketing techniques
by Bank.

 

(g)           Bank Matters.  In accordance with and subject to this Section 3.2,
Bank shall have the ultimate decision making authority with respect to any
Unapproved Matters in respect of the following matters (the “Bank Matters”) and,
except as required by Applicable Law or this Agreement, any decision implemented
as a Bank Matter can only be reversed or discontinued in Bank’s sole discretion:

 

(i)            changes to Risk Management Policies to the extent required by
Applicable Law or safety and soundness considerations, in each case, as
evidenced by a Legal Opinion;

 

(ii)           on or after the Risk Implementation Date, but subject to the
further restrictions upon implementation of such change set forth in Section
4.6(e), any change to any New Account Policy;

 

(iii)          if either (A) an NMG Credit Event or a Trigger Condition has
occurred and is continuing, then on or after the Risk Implementation Date, or
(B) NMG has delivered a termination notice pursuant to Section 16.2(f)(ii)(B),
then at any time thereafter, any change to any Risk Management Policies relating
to or governing existing Accounts; provided, however, that each such change in
Risk Management Policies shall be subject to the further restrictions upon
implementation of such change set forth in Sections 4.6(a), 4.6(f) and 4.6(o)
(in the case of Bank Matters referred to in clause (A) above) or Sections 4.6(a)
and 4.6(g) (in the case of Bank Matters referred to in clause (B) above);

 

(iv)          if a CIL Decline has occurred and is continuing and provided that
the Risk Implementation Date shall have occurred and the CIL Negotiation Period
shall have elapsed, but subject to the further restrictions upon implementation
of such change set forth in Sections 4.6(f) and 4.7, any change to any Risk
Management Policies relating to or governing existing Accounts and the
implementation of Existing Term Changes to the extent permitted by and subject
to Section 4.7(b) or New Account Terms to the extent permitted by and subject to
Section 4.7(c);

 

(v)           changes to Account terms required by Applicable Law as evidenced
by a Legal Opinion;

 

(vi)          if a RAM Condition has occurred and is continuing, after the
Account Terms Negotiation Period shall have elapsed if applicable, the
implementation of New Account Terms to the extent such implementation is a Bank
Matter in accordance with the provisions of Section 4.7(c);

 

(vii)         capital expenditures for maintenance of, and improvements to, the
Bank Systems used in connection with the Program;

 

38

--------------------------------------------------------------------------------


 

(viii)        content of Cardholder Documentation and Solicitation Materials
that is dictated by Applicable Law, as evidenced by a Legal Opinion;

 

(ix)           if a RAM Condition has occurred and is continuing, the
implementation of Existing Term Changes, subject to compliance with Section
4.7(b) and provided that the Account terms to be implemented are Competitive;

 

(x)            following the occurrence of both (A) delivery of a termination
notice by NMG pursuant to Section 16.2(f)(ii)(B) and (B) thereafter a
Preliminary Non-Purchase Event, provided that an NMG Credit Event is then in
effect, implementation of Existing Term Changes, provided that if NMG shall have
extended the period for exercising its Program Assets purchase option pursuant
to Section 17.2(b), such implementation shall not become a Bank Matter until
after NMG gives notice that such option will not be exercised or until such
extended option shall have expired; and

 

(xi)           following the occurrence of both (A) delivery of a termination
notice by NMG pursuant to Section 16.2(f)(ii)(B) and (B) thereafter the [***]
following the occurrence of a Preliminary Non-Purchase Event, provided that an
NMG Credit Event is then in effect, implementation of New Account Terms.

 

3.3   Program Relationship Managers; Program Team.

 

(a)           The NMG Companies and Bank shall each appoint one Program
relationship manager (each, a “Manager”).  The Managers shall exercise
day-to-day operational oversight of the Program, subject to the actions and
decisions of the Management Committee, and coordinate the partnership efforts
between the NMG Companies and Bank, shall report to the designees on the
Management Committee of the Party appointing such Manager and shall conduct
their Program responsibilities in accordance with the actions and decisions of
the Management Committee.  The NMG Companies and Bank shall endeavor to provide
stability and continuity in the Manager positions and each Party’s other Program
personnel.

 

(b)           The initial Manager of the NMG Companies is set forth in Schedule
3.3.

 

(c)           The initial Manager of Bank is set forth in Schedule 3.3.  The
Bank’s Manager shall report directly to the Bank’s Senior Vice President-Client
Development.  The Bank’s Manager’s performance-based compensation shall be based
upon the Program Objectives and other specific annual targets and objectives set
by the Management Committee, including Program profitability targets. The
appointment of a new Manager by Bank is subject to the prior approval of NMG. 
With respect to future Bank Manager candidates, Bank shall seek to propose
candidates with substantial Program relevant experience, including experience
with the department store industry, comparable customer demographics and loyalty
programs.

 

(d)           Bank shall maintain a Program team having Competitive expertise
and experience and meeting the requirements and specifications set forth in
Schedule 3.3.  No member of the Bank’s Program team shall be reassigned to any
program operated by Bank or

 

39

--------------------------------------------------------------------------------


 

any of its Affiliates pursuant to any agreement or arrangement with any retail
store competitor designated annually by the Management Committee, including
those listed in Schedule 3.3(d), without the approval of NMG.

 

ARTICLE IV

 

PROGRAM OPERATIONS

 

4.1   Operation of the Program.

 

(a)           Each of the Parties hereto shall perform its obligations under
this Agreement (i) in compliance with the terms and conditions of this
Agreement, the Risk Management Policies, the Operating Procedures and any other
policies, procedures and practices adopted pursuant to this Agreement, (ii) in
good faith, (iii) in accordance with Applicable Law, and (iv) in a manner
consistent with the Program Objectives.

 

(b)           The initial Operating Procedures applicable to various aspects of
the operation of the Program shall be the operating procedures adopted by the
Parties prior to the Effective Date (which operating procedures are attached
hereto as Schedule 4.1(b)).  Changes to such Operating Procedures shall only be
made with the approval of the Management Committee; provided that changes to the
Risk Management Policies may be made in accordance with Section 4.6 and Article
III.

 

(c)           Except as expressly provided otherwise in this Agreement, Bank
shall use commercially reasonable efforts to ensure that the personnel and other
resources (including Systems and other technology resources) devoted by Bank to
the Program shall be Competitive.

 

4.2   Certain Responsibilities of the NMG Companies.

 

(a)           In addition to its other obligations set forth elsewhere in this
Agreement, NMG agrees that during the Term it shall, either itself or through
the Affiliate(s) to which it subcontracts the relevant functions:

 

(i)            as provided in the Servicing Agreement, in its capacity as NMG
Servicer, maintain a System to process Applications, using the underwriting and
credit limit assignment policy set forth in the Risk Management Policies and the
Operating Procedures, as maintained by NMG in effect as of the Effective Date;

 

(ii)           as provided in the Servicing Agreement, in its capacity as NMG
Servicer, maintain call centers to respond to inquiries from Cardholders and to
deal with billing related claims and adjustments (including by making interest
and late fee reversals), establish new Accounts or Account types, authorize
transactions, and assign, increase and decrease credit lines, all in accordance
with the Risk Management Policies and the Operating Procedures, in each case, as
performed by NMG prior the Effective Date;

 

40

--------------------------------------------------------------------------------


 

(iii)          as provided in the Servicing Agreement, in its capacity as NMG
Servicer, provide Account monitoring services, including identifying
delinquencies, identifying collection efforts required, implementing credit-line
adjustments, over limit authorizations and Account deactivation or cancellation;

 

(iv)          as provided in the Servicing Agreement, in its capacity as NMG
Servicer, handle collection in respect of Accounts;

 

(v)           solicit new Accounts through in-store instant credit procedures
(in accordance with this Agreement) and display of Solicitation Materials (or
Applications) in the NMG Channels pursuant to the Marketing Plan;

 

(vi)          implement and administer the Marketing Plan in accordance with
this Agreement;

 

(vii)         receive and process In-Store Payments in accordance with
procedures that comply with Applicable Law, subject to Section 8.3(b);

 

(viii)        pay sales associate compensation relating to the solicitation of
new Accounts; and

 

(ix)           continue to make available a Program Loyalty Program.

 

4.3   Certain Responsibilities of Bank.

 

(a)           In addition to its other obligations set forth elsewhere in this
Agreement, Bank agrees that during the Term it shall:

 

(i)            extend credit (or cause one of its Affiliates to extend credit)
on newly originated and existing Accounts in accordance with the Risk Management
Policies and Operating Procedures;

 

(ii)           comply (and cause its applicable Affiliates to comply) with the
terms of the Cardholder Agreements, the Program Privacy Policies and all
Cardholder opt-outs;

 

(iii)          provide all NMG Charge Transaction Data and Cardholder Data
required for the NMG Companies’ administration of any Loyalty Program;

 

(iv)          in accordance with Section 7.2, prepare, process and mail
Cardholder Billing Statements, Inserts, privacy policy notices, change in terms
notices and other communications to Cardholders and perform any other Services
required to be performed pursuant to this Agreement from time to time;

 

41

--------------------------------------------------------------------------------


 

(v)           provide training to NMG trainers with respect to Program
operations, including training of POS personnel and NMG Servicer personnel in
the Bank’s policies and procedures with respect to the Program and in the use of
the Bank Systems utilized in the Program;

 

(vi)          to the fullest extent permitted by Applicable Law and Bank’s or
its Affiliate’s agreements with third parties, as requested from time to time by
the NMG Companies, provide transaction and experience information about
cardholders of Bank’s and its Affiliates’ other Credit Card programs and
customers of Bank’s and its Affiliates’ other consumer loan programs and assist
the NMG Companies and their Affiliates in using such information to develop
marketing plans for their businesses;

 

(vii)         to the fullest extent permitted by Applicable Law and Bank’s or
its Affiliate’s agreements with third parties, as requested from time to time by
NMG, permit the NMG Companies to solicit or offer NMG Goods and Services to
cardholders of Bank’s and its Affiliates’ other Credit Card programs and
customers of Bank’s and its Affiliates’ other consumer loan programs;

 

(viii)        process remittances from Cardholders;

 

(ix)           produce and issue all new, replacement and reissued credit card
plates related to the NMG Credit Cards and the Loyalty Cards; and

 

(x)            handle recovery efforts in respect of Accounts.

 

4.4   Ownership of Accounts; Account Documentation.

 

(a)           Except to the extent of the NMG Companies’ ownership of the NMG
Licensed Marks, Bank shall be the sole and exclusive owner of all Accounts and
Account Documentation and shall have all rights, powers, and privileges with
respect thereto as such owner; provided that Bank shall exercise such rights
consistent with the provisions of this Agreement and Applicable Law.  All
purchases of NMG Goods and Services in connection with the Accounts and the
Cardholder Indebtedness shall create the relationship of debtor and creditor
between the relevant Cardholder and Bank, respectively.  The NMG Companies
acknowledge and agree that (i) they have no right, title or interest (except for
their right, title and interest in the NMG Licensed Marks and their option to
purchase the Program Assets under Section 17.2 or 17.5(a)) in or to, any of the
Accounts or Account Documentation or any proceeds of the foregoing, and (ii)
Bank extends credit directly to Cardholders.

 

(b)           Except as expressly provided herein, Bank shall be entitled to (i)
receive all payments made by Cardholders on Accounts and (ii) retain for its
account all Cardholder Indebtedness and all other fees and income authorized by
the Cardholder Agreements and collected with respect to the Accounts and
Cardholder Indebtedness. Bank shall retain for its account any income from
selling Approved Ancillary Products as shall have been approved by the
Management Committee in connection with the approval of the offering of such
Approved Ancillary Products.

 

42

--------------------------------------------------------------------------------


 

(c)           Bank shall fund all Cardholder Indebtedness on the Accounts.

 

(d)           Bank shall have the exclusive right to effect collection of
Cardholder Indebtedness, except as set forth in the Servicing Agreement, and
shall notify Cardholders to make payment directly to it in accordance with its
instructions; provided, however, that Bank at its option may make all
collections for its account using a Program name which includes the name of NMG
and, if Bank so elects, the name of Bank, and may direct all checks to be made
payable to “NMG” or, with NMG approval, another name combined with the name NMG.
NMG grants to Bank a limited power of attorney (coupled with an interest) to
sign and endorse NMG’s name upon any form of payment that may have been issued
in NMG’s name in respect of any Account.

 

(e)           Notwithstanding the foregoing, the NMG Companies shall accept
payments made with respect to an Account (i) in an NMG Companies’ store as
provided in Section 8.3, (ii) by telephone through the ACH Pay by Phone system
and (iii) online through the Program Website.

 

(f)            With respect to all Account Documentation, NMG Servicer, shall
hold and retain the Account Documentation following the Effective Date as bailee
for the sole benefit of Bank.

 

(i)            From time to time following the Effective Date, NMG Servicer
shall deliver such Account Documentation as requested by Bank.  NMG Servicer
will use reasonable efforts to accommodate Bank’s shorter requested time frames,
but in any event such deliveries will be made no later than the following time
frames: (i) for statements, fifteen (15) days; (ii) for non-cash payment
information, ten (10) days; (iii) for cash payment information, five (5)
Business Days, (iv) for application information, twenty (20) days; (v) for sales
slips, twenty (20) days; and (vi) for all other Account Documentation, thirty
(30) days.  NMG Servicer shall effect delivery of the requested Account
Documentation at its sole cost and expense, unless otherwise determined by the
Management Committee; provided, that in connection with any litigation, all
Account Documentation shall be provided within fifteen (15) days rather than the
timeframes set forth above.

 

(ii)           In discharging its bailment duties hereunder, NMG Servicer agrees
to utilize such document storage, safekeeping and security methods in accordance
with Applicable Law. All Account Documentation shall be housed at NMG Servicer’s
operations centers or other facilities designated by NMG Servicer.  Without
limiting any of their obligations under this Agreement, NMG agrees to maintain
the Account Documentation for a period that complies with the document retention
policy set forth in Schedule 4.4(f).

 

43

--------------------------------------------------------------------------------


 

4.5   Branding of Accounts/Credit Cards/Cardholder Documentation/Solicitation
Materials.

 

(a)           The Cardholder Documentation and the Solicitation Materials shall
be in the design and format proposed by the NMG Companies and approved by the
Management Committee; provided that Bank shall be responsible for ensuring that
the Cardholder Documentation and the Solicitation Materials comply with
Applicable Law and for ensuring that the Solicitation Materials comply with the
Cardholder Documentation.

 

(b)           Bank shall be responsible for, and bear the cost of the design,
development and delivery (other than delivery at NMG Channels) of the Cardholder
Documentation; provided that, to the extent that changes to the design or format
of Cardholder Documentation results in the per unit cost of such Cardholder
Documentation being materially greater than the cost in effect as of the
Effective Date (as adjusted by CPI), the Management Committee shall allocate the
increased costs resulting from such changes in Cardholder Documentation between
the Parties.

 

(c)           NMG Licensed Marks shall appear prominently on the face of the NMG
Credit Cards.  The NMG Credit Cards shall not bear Bank’s Licensed Marks;
provided, however, the Bank’s name will appear on the back of the card in order
to identify Bank as the credit provider under the Program, together with any
other disclosures required by Applicable Law.

 

4.6   Underwriting and Risk Management.

 

(a) (i) Bank shall accept or reject any Application based solely upon
application of the then-current Risk Management Policies applicable to the
relevant channel.  Upon satisfaction of the applicable credit criteria set forth
in the Risk Management Policies, Bank shall promptly establish a Private Label
Account and/or a Non-Card Payment Plan, as applicable.

 

(ii)           Bank shall have the right, power and privilege to review
periodically the creditworthiness of Cardholders to determine the range of
credit limits to be made available to an individual Cardholder and whether or
not to suspend or terminate credit privileges of such Cardholder; provided,
however, [***].

 

(iii)          For the avoidance of doubt, Risk Management Policies with respect
to periodically reviewing the creditworthiness of Cardholders to determine the
range of credit limits to be made available to an individual Cardholder and
whether or not to suspend or terminate credit privileges of such Cardholder may
be developed at a segment and aggregate Account level using statistically valid
segmentation and credit risk management actions, and when ultimately applied
shall be done so on an individual Account basis; provided, however, that, unless
(A) either an NMG Credit Event or a [***] shall have occurred and shall be
continuing and (B) in the

 

44

--------------------------------------------------------------------------------


 

case a [***] shall have occurred and be continuing, the [***] Negotiation Period
shall have elapsed without the Parties having executed and delivered amendments
to this Agreement contemplated by Section 4.6(o), such Risk Management Policies
governing the range of credit limits to be made available to an individual
Cardholder and whether or not to suspend or terminate credit privileges of a
Cardholder [***] be [***].

 

(b)           The initial Risk Management Policies shall be those in place
immediately prior to the Effective Date.  Each Party may propose modifications
of any aspect of the Risk Management Policies, which modifications shall be made
only upon approval in accordance with Article III;  provided, however, that,
following delivery of all information required pursuant to Section 4.6(c), any
proposed modification to the Risk Management Policies that would not be subject
to approval as a Bank Matter may be approved by Bank’s Program Manager and NMG’s
senior credit officer provided approval of such change is made pursuant to a
written instrument signed by such senior credit officer and Program Manager
referring to the approval requirements of this Section 4.6(b) and delivered to
the other Party.  Any modification proposed by Bank must be made in accordance
with the provisions of this Section 4.6 and accompanied by the information
required pursuant to Section 4.6(c).

 

(c)           In the event Bank proposes to make any modifications to the Risk
Management Policies, then Bank shall deliver to NMG’s credit officer a report
containing all of the information relating to such proposed modification
referred to in clauses (i) through (vi) of this Section 4.6(c); provided,
however, that, solely in the case of a proposal that cannot be implemented as a
Bank Matter, NMG’s senior credit officer may waive the obligation of Bank to
deliver any or all of the information referred to in such clauses pursuant to a
written instrument signed by such senior credit officer, referring to this
Section 4.6(c) and delivered to Bank (it being understood that such senior
credit officer shall have no authority to waive any information referred to in
this Section 4.6(c) with respect to a proposal that can be implemented as a Bank
Matter):

 

(i)            a reasonable description of the proposed modification, specifying
the particular changes to be made to any provisions of the then-current Risk
Management Policies to be affected by such proposed modification;

 

(ii)           a reasonable description of Bank’s strategy for proposing such
modification, including the estimated impact to Program profitability of such
modification;

 

(iii)          the criteria for applying such modification, including the
targeted population segment of Cardholders or Account applicants, as applicable
to which such modification will apply;

 

45

--------------------------------------------------------------------------------


 

(iv)          a forecast reflecting the projected effects of the modification on
each key performance indicator relevant to the Program and each Party including,
without limitation, the projected effect of such modification on open-to-buy
amounts (in the case of credit line decrease strategies), authorization rates,
Net Credit Sales, Post MP RAM, [***] and [***] for the aggregate period of [***]
following such proposed implementation, and in the case of a change that Bank
proposes to implement as a Bank Matter (including a change that could be
implemented in light of an event that would become an NMG Credit Event if not
cured by the Risk Implementation Date), and which individually or together with
all previous changes to Risk Management Policies implemented as Bank Matters, is
expected to decrease Net Credit Sales by more than [***] in any rolling [***]
period, the change in each of the foregoing metrics for each quarter during the
[***] following the proposed implementation of such change;

 

(v)           in the case of any proposed modification to any Risk Management
Policy solely governing or affecting underwriting decisions with respect to
Applications or that will otherwise affect the policies or procedures for
accepting, adjudicating or approving or disapproving Applications (a “New
Account Policy”), an analysis showing (i) the impact such modification would
have had on the Approval Rate of the Benchmark Population assuming such
modification had been implemented at the time of the adjudication of the
Applications for such Benchmark Population (ii) to the extent reasonably
possible (and in any event if such effect was included in Bank’s analysis), the
effect on the Approval Rate of the Benchmark Population of any Change in Law
implemented prior to or in connection with such change in New Account Policy and
(iii) the difference in the calculation of the Approval Rate of the Benchmark
Population between the previous and proposed New Account Policy;

 

(vi)          in the case of any proposed modification to any Risk Management
Policy that Bank could implement as a Bank Matter and governing or affecting
existing Accounts (including a modification that could be implemented as a Bank
Matter as a result of an event that would become and NMG Credit Event if not
cured by the Risk Implementation Date), an analysis (performed using the
methodology reflected in Schedule 4.6(c)(vi)) showing the projected impact on
Net Credit Sales of such proposed change and the cumulative effect of such
impact, including the impact on Net Credit Sales of all other modifications to
Risk Management Policies governing or affecting existing Accounts that were made
following the Effective Date pursuant to Bank’s authority to break a deadlock
with respect to such matters pursuant to Section 3.2(g)(iii) or (iv), in each
case during each rolling [***] period ending in each of the [***] following such
change;

 

46

--------------------------------------------------------------------------------


 

(vii)         Following delivery of the foregoing reports, NMG shall have 10
days to request, in good faith, reasonable supplemental information concerning
the proposed modification and the foregoing information, and Bank shall, on a
reasonably prompt basis, respond to any reasonable requests by NMG for
supplemental information regarding such proposed modification.

 

(d)           Following implementation of any modification to Risk Management
Policies governing or affecting existing Accounts pursuant to Bank’s authority
to break a deadlock with respect to such Bank Matters described in
Section 3.2(g)(iii) or (iv), Bank shall provide an analysis on a monthly basis
following the first such implementation, using the same procedures as described
in Section 4.6(c)(vi), of the cumulative impact on Net Credit Sales of all such
changes previously implemented compared with the Net Credit Sales for the
Control Group for the rolling twelve-month period ending with each month
following such implementation and up to and including the most recently
completed month, as illustrated in Schedule 4.6(d).

 

(e)           Notwithstanding anything to the contrary contained in this
Section 4.6 or in Article III, but without in any way affecting Bank’s rights
with respect to Bank Matters referred to in Section 3.2(g)(i), no proposed
change to any New Account Policy which is an Unapproved Matter [***] if NMG or
Bank shall have delivered a termination notice pursuant to Article XVI;
provided, however, that any such proposed modification that would have been a
Bank Matter in absence of this Section 4.6(e) shall become a Bank Matter
notwithstanding delivery of such termination notice if such termination notice
was delivered by NMG pursuant to Sections 16.2(b) through 16.2(i) (other than
Section 16.2(f)(ii)(B), which is addressed in Section 4.6(g) below), or by Bank
pursuant to Section 16.3 and both (i) a Preliminary Non-Purchase Event shall
have occurred and (ii) either (A) at the time of such Preliminary Non-Purchase
Event NMG shall have failed to exercise its option to purchase the Wind-Down
Assets or (B) NMG shall have timely exercised its option to purchase the
Wind-Down Assets and such proposed modification shall have satisfied the
Wind-Down Implementation Requirements.  In the event that NMG elects to extend
the time during which NMG can exercise its Program Assets purchase option
pursuant to Section 17.2(b), changes to New Account Policies shall become Bank
Matters; provided, however, if NMG thereafter timely delivers notice that it
intends to exercise its purchase option in respect of the Wind-Down Assets
pursuant to Section 17.5, following delivery of such notice, Bank shall take
such actions (including modifying New Account Policy changes made pursuant to
the immediately preceding sentence (other than any such changes required to be
maintained in effect by Applicable Law or safety and soundness considerations,
as evidenced by a Legal Opinion)) to ensure that the New Account Policies in
effect thereafter at all times satisfy the Wind-Down Implementation
Requirements.

 

(f)            Notwithstanding anything to the contrary contained in this
Section 4.6 or in Article III, but without in any way affecting Bank’s rights
with respect to (i) Bank Matters referred to in Section 3.2(g)(i), or (ii) Bank
Matters referred to in Section 3.2(g)(iii) approved after NMG has delivered a
termination notice pursuant to Section 16.2(f)(ii)(B), which Bank Matters
referred to in this clause (ii) are addressed in Section 4.6(g) rather than this
Section 4.6(f), [***]

 

47

--------------------------------------------------------------------------------


 

if either (A) at the time such matter becomes an Unapproved Matter or at the
time such modification would otherwise be implemented, no Trigger Condition is
in effect and no CIL Decline is in effect or (B) NMG or Bank shall have
delivered a termination notice pursuant to Article XVI; provided, however, that
each such proposed modification that would have been a Bank Matter in absence of
this Section 4.6(f) shall become a Bank Matter notwithstanding delivery of such
termination notice if all of the following shall have occurred: (i) such
termination notice shall have been delivered by NMG pursuant to
Section 16.2(f) (other than Section 16.2(f)(ii)(B), which is addressed in
Section 4.6(g)), Section 16.2(g), Section 16.2(h) or Section 16.2(i) or by Bank
pursuant to Section 16.3, (ii) a Preliminary Non-Purchase Event shall have
occurred, (iii) such modification shall affect only RAM Deficient Accounts, and
(iv) [***].

 

(g)           Notwithstanding anything to the contrary contained in this
Section 4.6 or in Article III, but without in any way affecting Bank’s rights
with respect to Bank Matters referred to in Section 3.2(g)(i), if NMG delivers a
termination notice pursuant to Section 16.2(f)(ii)(B):

 

(i)            No proposed change to any Risk Management Policy with respect to
or affecting any existing Account which is an Unapproved Matter [***] if NMG
satisfies the requirements of Section 4.6(h) with respect to the Existing
Account Reserve Amount; provided, however, that each such proposed modification
that would have been a Bank Matter in absence of this Section 4.6(g)(i) shall
become a Bank Matter notwithstanding delivery of such termination notice and
satisfaction of such requirements upon the occurrence of a Preliminary
Non-Purchase Event; and provided, further, that any such proposed change shall
cease to be a Bank Matter in the event NMG makes a timely election to purchase
the Program Assets; and

 

(ii)           Prior to the [***] after the Risk Information Date, if NMG is in
compliance with the requirements of Section 4.6(h) with respect to the New
Account Loss Reserve Amount, [***] unless such modification satisfies the
Wind-Down Implementation Requirements.  Following such [***], unless and until
NMG shall have notified Bank that it intends to exercise its purchase

 

48

--------------------------------------------------------------------------------


 

option pursuant to Section 17.5 in respect of the Wind-Down Assets within the
time frame required by Section 17.5(a), changes to New Account Policies shall
become Bank Matters without limit; provided that Bank may implement such Bank
Matters following such [***] without any consideration or vote thereon by the
Management Committee so long as Bank shall have provided NMG with not less than
five (5) Business Days’ prior written notice of such implementation (including
the information with respect thereto set forth in Section 4.6(c)(i) through
(v)).  In the event that NMG timely delivers notice that it intends to exercise
its purchase option pursuant to Section 17.5 in respect of the Wind-Down Assets,
thereafter, so long as NMG is in compliance with the requirements of
Section 4.6(h) in respect of the Wind-Down Asset Purchase Reserve Amount, Bank
shall take such actions (including modifying New Account Policy changes made
pursuant to the immediately preceding sentence (other than any such changes
required to be maintained in effect by Applicable Law or safety and soundness
considerations, as evidenced by a Legal Opinion)) to ensure that the New Account
Policies in effect at all times satisfy the Wind-Down Implementation
Requirements.

 

(h)           Following delivery of a termination notice by NMG pursuant to
Section 16.2(f)(ii)(B) but without in any way affecting Bank’s rights with
respect to Bank Matters referred to in Section 3.2(g)(i):

 

(i)            Bank may implement any change in Risk Management Policies with
respect to or affecting existing Accounts as a Bank Matter pursuant to
Article III unless: (A) at the time NMG delivered such notice of termination
[***], amounts otherwise due to NMG pursuant to Section 9.1(a)(i), up to a
maximum amount equal to the Existing Account Reserve Amount or (B) within [***]
after such delivery of such notice of termination, NMG shall have delivered for
the benefit of Bank (and with Bank as payee) a letter of credit drawable by Bank
upon a financial institution having an Investment Grade Credit Rating in an
amount equal to the Existing Account Reserve Amount, which letter of credit may
be drawn solely upon and after a default by NMG in its payment obligation under
Section 17.5(f) hereof;

 

(ii)           Notwithstanding the provisions of Section 4.6(g), Bank may
implement changes in New Account Policies as Bank Matters pursuant to
Article III unless at the time NMG delivers such notice of termination, NMG
authorizes Bank to withhold from the amount otherwise due to NMG pursuant
Section 9.1(a)(i), for application thereafter pursuant to
Section 17.5(g) hereof, an amount equal to the New Account Loss Reserve Amount.

 

49

--------------------------------------------------------------------------------


 

(iii)          In addition, if NMG delivers a notice that it intends to exercise
its option to purchase the Wind-Down Assets pursuant to Section 17.5(g),
following delivery of such notice, Bank may implement changes in New Account
Policies as Bank Matters pursuant to Article III unless at the time NMG delivers
such option exercise notice, NMG authorizes Bank to withhold from the amount
otherwise due to NMG pursuant to Section 9.1(a)(i), for application pursuant to
Section 17.5(g), an amount equal to the Wind-Down Asset Purchase Reserve Amount.

 

(iv)          If Bank Parent’s senior debt has an Investment Grade Credit Rating
from at least [***] of the Rating Agencies, then any amount withheld pursuant to
this Section 4.6(h) may be held by Bank in a segregated account at Bank, and if
Bank Parent’s senior corporate debt rating from at least [***] of the Rating
Agencies is not [***], such amount must be deposited in escrow with an
unaffiliated financial institution selected by Bank that has an Investment Grade
Credit Rating from all three Rating Agencies pursuant to an escrow agreement
reasonably acceptable to NMG and Bank and providing for release to NMG or Bank,
as the case may be, in accordance with the provisions of this Agreement.

 

(i)            Notwithstanding anything to the contrary in this Agreement, Bank
shall [***] “Q-Block” or “VIP” Accounts (as defined in Schedule 4.6(i)) from
[***] approved as Bank Matters (other than Bank Matters approved pursuant to
Section 3.2(g)(i)).  NMG may designate up to [***] total Accounts (including
Accounts already so designated) as such in accordance with the Risk Management
Policies and, except as provided in Section 17.2(h), the limitations set forth
in Schedule 4.6(i) on or prior to (A) the date on which NMG shall first become
eligible to terminate the Agreement pursuant to Section 16.2(f) (other than
16.2(f)(ii)(B)), (g), (h) or (i) or (B) in the case of a termination pursuant to
Section 16.2(f)(ii)(B), the [***] day prior to the expiration of the option to
purchase the Program Assets referred to in Section 17.2.

 

(j)            Upon the occurrence of the events described in clause (i) and
(ii) of the definition of “CIL Decline” Bank may elect to deliver to NMG, during
the period referred to in clause (i)(A) of the definition of CIL Decline,
written certification executed by a financial officer of Bank as follows:
(i) identifying in reasonable detail the occurrence of the event described in
clause (i) of “CIL Decline” that is the subject of the certification and the
date of such occurrence, (ii) [***], (iii) specifying in reasonable detail the
actions or changes Bank intends to implement in order to comply with such Change
in Law and certifying that all such actions and changes are [***].  Following
delivery of any such certification referred to above, the Parties shall
negotiate in good faith

 

50

--------------------------------------------------------------------------------


 

during the CIL Negotiation Period to attempt to reach agreement on amendments to
this Agreement that the Parties agree are mutually acceptable and are designed
to mitigate or eliminate such CIL Decline.  If the Parties fail to reach
agreement by the end of the CIL Negotiation Period, changes to Risk Management
Policies governing or affecting existing Accounts that are not already permitted
as Bank Matters pursuant to Section 3.2(g)(i) shall be Bank Matters to the
extent set forth in, and subject to, Section 3.2(g)(iv).

 

(k)           The Parties shall each perform all commercially reasonable
security functions in accordance with the Risk Management Policies to minimize
fraud in the Program due to lost, stolen or counterfeit cards and fraudulent
applications.  The Parties each agree to use commercially reasonable efforts to
cooperate with each other in such functions.

 

(l)            NMG is allowed to accept the credit risk for any Account pursuant
to the recourse program set forth in Article XX of this Agreement and Applicable
Law.

 

(m)          During any month in which (i) the Rolling 3 Month Post MP RAM for
each of the two most recently completed calendar months is greater than [***]
and (ii) the Rolling 6 Month Receivables Gross Write Off Ratio for the most
recently completed month is less than [***], then Bank shall be required to
implement one of the Account management expansion initiatives described in
Schedule 4.6(m).  Such initiatives will be designed, in good faith, to target a
minimum of [***] existing Accounts annually; provided that such Accounts are
forecasted to generate a Post MP RAM of at least [***] on incremental Gross
Receivables.  Accounts targeted for Account management expansion initiatives
described in Schedule 4.6(m) implemented during any twelve-month period
immediately preceding the date on which Account management expansion obligations
arise under this Section 4.6(m) shall count toward the foregoing target.  Bank
shall be entitled to cease such Account management expansion initiatives at any
time during which clause (i) or (ii) above is no longer satisfied; provided,
however, that in the event clause (i) and (ii) above have been satisfied for
[***], Bank shall be required to continue to pursue such initiatives to the
extent necessary to ensure that a number of targeted Accounts are added, within
the time frame specified below, that are at least equal to the pro rata portion
of the [***] minimum number of Accounts based on the portion of the year during
which such conditions were satisfied.  Any Accounts targeted by Bank above the
required number shall count toward the target for a maximum of [***] following
the implementation of the action.  Bank shall target the required number of
Accounts as set forth in this Section 4.6(m) no later than the [***] after the
date on which a condition referred to in clause (i) or (ii) ceases to exist or
by the end of the [***] following the date the conditions set forth in clause
(i) and (ii) were initially satisfied (whichever is earlier), provided that in
the event the conditions referred to in clause (i) and (ii) above exist for more
than [***], the additional Accounts to be targeted in respect of each additional
[***] (or portion thereof) shall be targeted no later than the ninetieth [***]
after the date on which a condition referred to in clause (i) or (ii) ceases to
exist or by the end of such additional [***] (whichever is earlier).

 

(n)           On or prior to April 1, 2011, Bank shall use an Imputed Income
Model for the Program in either proactive credit line increase or real time line
increase decisions, so long as such model conforms with Applicable Law.  NMG and
Bank may mutually agree to use this model for underwriting decisions with
respect to Applications.  In addition, no later than [***], Bank shall make
available to NMG estimated Cardholder income based on an Imputed Income

 

51

--------------------------------------------------------------------------------


 

Model that may be used for the Program in order to permit manual determinations
with respect to overlimit referrals to be made without additional inquiries from
the Cardholder.  The Bank and/or Bank’s Affiliates shall own all right, title
and interest to any such Imputed Income Model that is designed and built by Bank
and/or Bank’s Affiliates.

 

(o)           At any time a [***] has occurred and is continuing, Bank may elect
to deliver to NMG written certification executed by a financial officer of Bank
identifying the occurrence and continuance of the [***] and attaching and
certifying the accuracy of the financial information demonstrating such
occurrence. Following delivery of any such notice referred to above, the Parties
shall negotiate in good faith during the [***] to attempt to reach agreement on
amendments to the economic provisions of this Agreement that the Parties agree
are mutually acceptable and are designed to mitigate or eliminate any RAM
Condition (it being agreed that the Parties shall cooperate in good faith to
arrive at amendments that preserve to the maximum extent reasonably possible the
provisions of this Agreement in effect prior to the execution of such amendments
while achieving the above-stated objective).  If the Parties fail to reach
agreement by the end of the [***], with respect to changes to Risk Management
Policies governing or affecting existing Accounts, Bank shall no longer be
subject to the restrictions set forth in Section 4.6(a)(ii)(B) and the proviso
of Section 4.6(a)(iii).

 

4.7   Cardholder Terms.

 

(a)           The terms and conditions of all Accounts as of the Effective Date
shall be the terms and conditions specified in Schedule 4.7. Changes to the
terms and conditions of the Accounts may be made only in accordance with this
Section 4.7 and Article III; provided that no action shall be taken to implement
any Existing Term Change or New Account Terms approved as a Bank Matter pursuant
to Section 3.2(g)(iv) or (vi) until the [***] following the date on which Bank
breaks the deadlock with respect to such Bank Matter.

 

(b)           Upon (i) the occurrence and continuance of a RAM Condition or
(ii) the occurrence and continuance of a CIL Decline and the failure of the
Parties to reach agreement on amendments to this Agreement by the end of the CIL
Negotiation Period, the implementation of Existing Term Changes shall be a Bank
Matter pursuant to Section 3.2(g)(iv), (vi) or (ix), as applicable; provided
that Bank has established that such Existing Term Changes are Competitive in
accordance with the provisions of this Section 4.7(b).  Except for Bank Matters
implemented pursuant to Section 3.2(g)(v), at the time of any proposal with
respect to the implementation of any Existing Terms Change, Bank shall deliver
to NMG a report (including relevant information regarding Account terms in
effect for credit cards offered to customers of the NMG Primary Competitors) to
substantiate that the proposed Existing Terms Change(s) are Competitive.

 

(c)           Upon the occurrence and continuance of a RAM Condition or a CIL
Decline, and without limiting Bank’s rights with respect to Section 3.2(g)(v),
Bank shall be permitted to test the implementation of New Account Terms,
provided such New Account Terms have been implemented by at least [***] and such
testing and implementation is conducted at a level and in a manner consistent
with that of such NMG Competitors and according to the following procedures:

 

52

--------------------------------------------------------------------------------


 

(i)            Bank shall test the introduction of New Account Terms on a
segment of Cardholders, which shall be a randomly selected segment that shall be
the smallest segment reasonably possible to be representative of the Cardholders
to which such New Account Terms are proposed to be applied and capable of
achieving statistically significant test results.

 

(ii)           NMG shall use all reasonable efforts to support Bank’s test of
such New Account Terms meeting the foregoing requirements within a [***]
timeframe following the date on which Bank first proposes such implementation of
New Account Terms to the Management Committee.

 

(iii)          The test results will be measured for a minimum of [***], but up
to [***], as either Party may request, and the results shall in all cases
include [***] for the test population and for Cardholders other than the test
population to whom such New Account Terms would be applied if such New Account
Terms would be implemented as proposed (the “Control Population”), in each case
during the period beginning on implementation of the New Account Terms to the
test population and continuing for the full period of the test.

 

(iv)          If the [***] for the Accounts in the test population exceeds the
[***] for the Control Population by less than [***], the full implementation of
such New Account Terms to any new or existing Accounts shall be a Bank Matter.

 

(v)           If the [***] for the Accounts in the test population exceeds the
[***] for the Control Population by at least [***], the Parties shall negotiate
in good faith for a period  (the “Account Terms Negotiation Period”) of [***]
commencing with the Management Committee meeting at which the test results are
presented (or such later Management Committee Meeting at which such New Account
Terms become an Unapproved Matter) to attempt to reach agreement on an
alternative or alternatives to the proposed New Account Terms (which may include
amendments to this Agreement) that the Parties agree are mutually acceptable and
designed to achieve an economic effect on the Program that is equivalent to the
effect that would have been achieved by implementation of the New Account Terms,
based on the results of the foregoing test and taking into account the [***]
exhibited in the test.

 

(vi)          Should the Parties fail to reach agreement by the end of the
Account Terms Negotiation Period, (A) if the [***] for the Accounts in the test
population exceeds the [***] for the Control Population by [***] but not more
than [***], then implementation of such New Account Terms shall be a Bank
Matter, and (B) if the [***]

 

53

--------------------------------------------------------------------------------


 

for the Accounts in the test population exceeds the [***] for the Control
Population by [***] or more, the implementation of such New Account Terms shall
not be a Bank Matter.

 

(vii)         In the event that New Account Terms are adopted as a Bank Matter
pursuant to this Section 4.7(c), then for a period of [***] commencing from the
date of implementation thereof, there shall be maintained a representative and
statistically significant segment of Accounts to which such New Account Terms
shall not be applied.  In the event of any future test of New Account Terms
pursuant to this Section during such period, such segment shall be deemed the
Control Population.  This clause (vii) shall be applied to each successive
change in New Account Terms, and the Control Group for any particular testing of
New Account Terms shall in all events be a segment of Accounts that does not
include any New Account Terms adopted as a Bank Matter (other than pursuant to
Section 3.2(g)(v)) within the most recently ended [***].

 

(d)           Notwithstanding anything to the contrary contained in this
Section 4.7 or in Article III, but without in any way affecting Bank’s rights
with respect to Bank Matters referred to in Section 3.2(g)(v), (ix), (x) or
(xi), no proposal to implement New Account Terms or Existing Terms Changes which
is an Unapproved Matter shall be implemented pursuant to Section 3.2(g)(iv) or
3.2(g)(vi) (and any such implementation shall not be deemed a “Bank Matter”) if
either (A) no RAM Condition and no CIL Decline is in effect at the time such
change otherwise would be implemented or (B) NMG shall have delivered a
termination notice pursuant to Section 16.2(f), (g), (h) or (i).

 

(e)           Notwithstanding anything to the contrary contained in this
Section 4.7 or in Article III, in the event that an NMG Credit Event ceases to
be in effect after Bank has approved any New Account Term or Existing Term
Change as a Bank Matter pursuant to Section 3.2(g)(x) or (xi) but before notice
of such New Account Term or Existing Term Change shall have been sent to
Cardholders, then, upon receipt of a written request from NMG to abandon
implementation of any such New Account Term or Existing Term Change, together
with written certification that no NMG Credit Event is then in effect, Bank
shall abandon such New Account Term or Existing Term Change as so requested. In
such event, NMG shall reimburse Bank for all reasonable out-of-pocket costs
incurred by Bank in order to prepare for implementation of such New Account Term
or Existing Term Change.

 

4.8   Internet Services.

 

(a)           Cardholder Website.  Bank shall maintain an NMG-branded website
for Cardholders and potential Cardholders with the look and feel consistent with
the NMG Companies’ websites (“Program Website”).  The Program Website shall be
accessed by links from the NMG Companies’ websites and shall contain or
otherwise be associated with only such material and links as shall be agreed by
the Management Committee from time to time.  The NMG Companies will provide such
links on (i) their home pages, (ii) their check-out pages, and (iii) such other
pages as the Management Committee shall determine from time to time.  The
Program Website shall also include links back to the NMG Companies’ websites, on
the

 

54

--------------------------------------------------------------------------------


 

Program Website home page and such other pages as the Management Committee shall
determine from time to time.  The Program Website shall include the following
functions, and such other functions as may be approved by the Management
Committee from time to time (the Program Website and such functionality,
collectively, the “Internet Services”).

 

(b)           Applications.  The Program Website shall permit potential
Cardholders to access an Application, to complete and submit the Application
online and receive real-time approvals or denials of such Application in
accordance with the Risk Management Policies and Operating Procedures.  Without
limiting the foregoing, the Application function on the Program Website shall
have at a minimum all features and functionality available prior to the
Effective Date.

 

(c)           Cardholder Customer Service.  The Program Website shall permit
Cardholders to (A) view the Cardholder’s Account information and electronic
forms of Billing Statements (including any Loyalty Program information, NMG
Transaction information, and all other information contained in such Billing
Statement); and (B) make payments on the Cardholder’s Account via automated
clearing house transfer or other payment mechanism.

 

(d)           Performance Standards.  Bank shall provide the Internet Services
consistent with the SLAs set forth on Schedule 4.8(d) and in accordance with
industry standards.

 

(e)           Customer Privacy.  Bank shall ensure that the Privacy Policy is
clearly and prominently posted on the pages of the Program Website.

 

(f)            Internet Services Representations and Warranties.  Bank
represents and warrants during the Term of this Agreement that:

 

(i)            the Program Website is solely under Bank’s control (subject to
the NMG Companies’ rights under this Agreement); and

 

(ii)           Bank has the license, right or privilege to use the hardware,
software and content acquired from third parties for use in the Internet
Services, and that it is the owner of all other hardware, software and content
used in the Internet Services and that neither the Internet Services as a whole,
nor any part thereof, infringes upon or violates any patent, copyright, trade
secret, trademark, invention, proprietary information, nondisclosure or other
rights of any third party.

 

4.9   Sales Taxes.  NMG and its Subsidiaries shall pay when due any sales taxes
relating to the sale of NMG Goods and Services.  To the extent permitted by the
Applicable Law of the relevant states, NMG shall use commercially reasonable
efforts to recover sales taxes charged to any Account that has been written off
by Bank.  Bank shall notify the NMG Companies of any amounts written-off on
Accounts by Bank, identified by Account, and shall sign such forms and provide
any such other information as requested by NMG to enable the NMG Companies to
pursue any such recoveries.  NMG shall pay to Bank an amount equal to recovered
sales taxes.  To the extent Bank is permitted by Applicable Law to directly
recover sales taxes charged to any Account written off by Bank, the NMG
Companies shall sign such forms and provide any such other information as
reasonably requested by Bank to enable Bank

 

55

--------------------------------------------------------------------------------


 

to pursue any such recoveries.  In the event NMG is audited or assessed by a
state, and as a result any amount of sales tax previously recovered is repaid to
the state, Bank shall repay such amount to NMG. NMG shall use commercially
reasonable efforts to negotiate such audit or assessment.  Bank also shall fully
cooperate in any such audit or assessment and shall pay the costs and expenses
of NMG incurred in connection with negotiating any tax audit or assessment or
analyzing or pursuing any bad debt claims.

 

4.10         Participation in Reversals.

 

(a)           Reporting of Reversals.  Each Year-End Settlement Statement shall
set forth a calculation of the applicable Interest Reversal Percentage and Late
Fee Reversal Percentage for the preceding Program Year and such other
calculations as are necessary to calculate any payment in respect thereof to be
made by NMG pursuant to this Section 4.10.

 

(b)           Interest Reversals. If the Interest Reversal Percentage with
respect to the Private Label Accounts reflected in the Year-End Settlement
Statement with respect to the preceding Program Year is greater than the
applicable High Collar, the NMG Companies shall pay Bank an amount equal to
[***].

 

(c)           Late Fee Reversals.  If the Late Fee Reversal Percentage with
respect to the Private Label Accounts reflected in the Year-End Settlement Sheet
with respect to the preceding Program Year is greater than the applicable High
Collar, the NMG Companies shall pay Bank an amount equal to [***].

 

4.11         Interest Free Receivables.  Bank shall offer and support credit
plans providing for the incurrence of Interest Free Receivables, including the
credit plans set forth in Schedule 4.11, in accordance with this Agreement and,
subject to the limitations set forth in this Section 4.11, the cost of
maintaining such Interest Free Receivables shall be borne by Bank; provided,
however, that Bank shall not be required to offer or support Interest Free
Receivables to the extent that the amount of the Average Interest Free
Receivables in any Program Year exceeds [***] of Average Private Label
Receivables for such Program Year. The Year-End Settlement Sheet for each
Program Year shall set forth, (i) Average Private Label Receivables,
(ii) Average Interest Free Receivables, (iii) the Net Yield for such period on
Average Interest Free Receivables, and (iv) the Net Yield on Average Interest
Bearing Receivables. If the dollar amount of Average Interest Free Receivables
as a percentage of Average Private Label Receivables for such Program Year
exceeds the applicable High Collar, there shall be included on the Year-End
Settlement Sheet for such Program Year (and the NMG Companies shall pay to Bank)
an amount equal to [***].

 

ARTICLE V

 

MARKETING

 

5.1   Promotion of Program.  In accordance with the Marketing Plan, the NMG
Companies and Bank shall cooperate with each other and actively support and
promote the Program to both existing and potential Cardholders.

 

56

--------------------------------------------------------------------------------


 

5.2   Marketing Commitment.

 

(a)           On the Effective Date and no later than the first (1st) Business
Day of each subsequent Fiscal Year, Bank shall pay to NMG an amount equal to the
NMG Marketing Commitment for such Fiscal Year, which amount shall be deposited
into a marketing fund maintained by NMG (the “NMG Marketing Fund”).

 

(b)           The NMG Marketing Fund shall be used by NMG and its Affiliates in
the sole discretion of NMG for such incremental marketing of the Program and the
Credit Card Business as NMG and its Affiliates shall undertake from time to
time.

 

(c)           Each Yearly Settlement Sheet shall set forth an accounting of the
costs incurred, if any, by NMG and its Affiliates in the prior Program Year
which were paid out of the NMG Marketing Fund.  To the extent that the
expenditures of the NMG Marketing Commitment by NMG and its Affiliates in any
Program Year exceed the amount in the NMG Marketing Fund, the NMG Companies
shall be entitled to reimbursement from the NMG Marketing Fund for the following
Fiscal Year but not in excess of [***] of such Fiscal Year’s NMG Marketing
Fund.  Any amount in the NMG Marketing Fund for a given Fiscal Year that is not
spent in that Fiscal Year shall remain available for use during the Term.

 

(d)           Bank hereby agrees to credit a joint marketing fund maintained by
Bank (the “Joint Marketing Fund”), no later than the first (1st) Business Day of
each Fiscal Year, with an amount equal to the Joint Marketing Commitment.  The
Joint Marketing Commitment shall be used as set forth in the Marketing Plan and
as otherwise directed by the Management Committee from time to time.  The NMG
Companies and Bank shall each provide to the other for inclusion in the Monthly
Settlement Sheet, an accounting of such Party’s and its Affiliates’ use of the
Joint Marketing Commitment in the prior Fiscal Month, and Bank shall reimburse
the NMG Companies for such amounts used by NMG and its Affiliates, and shall
reduce the amount remaining in the Joint Marketing Fund by the amounts used by
Bank and its Affiliates.  Any amount in the Joint Marketing Fund for a given
Fiscal Year that is not spent in that Fiscal Year shall remain available for use
at the direction of the Management Committee during the Term.

 

(e)           In the event that the NMG Companies expand acceptance of Credit
Cards not bearing NMG Licensed Marks as permitted by Section 2.2(d)(iii) and in
any month during the [***] after such acceptance was first expanded, the Gross
Receivables decline by more than [***] compared to the corresponding calendar
month in the [***] preceding the expanded acceptance, the Parties shall consider
in good faith whether the amount of the NMG Marketing Commitment and/or the
Joint Marketing Commitment should be adjusted to take into account such decline.

 

5.3   Communications with Cardholders.

 

(a)           NMG Inserts.  NMG and its Affiliates shall have the exclusive
right to communicate with Cardholders, except for any message required by
Applicable Law, through use of inserts, fillers and bangtails (which shall be
included on all billing envelopes) (collectively, “Inserts”), including Inserts
selectively targeted for particular segments of Cardholders, in any and all
Billing Statements (including electronic Billing Statements) and

 

57

--------------------------------------------------------------------------------


 

envelopes, subject to Applicable Law.  Except as otherwise provided in the
Marketing Plan, and except for Inserts required by Applicable Law (which shall
be paid for by Bank), the NMG Companies shall be responsible for the content of,
and the cost of preparing and printing, any such Inserts.  If the insertion of
Inserts in particular Billing Statements would increase the postage costs for
such Billing Statements, the NMG Companies agree to either pay for the
incremental postage cost or prioritize the use of Inserts to avoid postage cost
over-runs.  The NMG Companies shall retain all revenues they receive from all
Inserts (other than any Inserts promoting the NMG Credit Cards or Approved
Ancillary Products that the NMG Companies may permit to be produced and
distributed in accordance with the Marketing Plan).  Subject to NMG’s prior
written approval, which shall not be unreasonably withheld, Bank may communicate
with Cardholders in the Inserts about the Program as necessary for Bank to
comply with its obligations under this Agreement.

 

(b)           Billing Statement Messages.  NMG and its Affiliates shall have the
exclusive right to use Billing Statement (including electronic Billing
Statement) messages and Billing Statement envelope (or electronic mail) messages
in each Billing Cycle to communicate with Cardholders, subject to Applicable
Law.  Such messages shall be included at no cost to the NMG Companies. 
Notwithstanding the foregoing, any message required by Applicable Law shall take
precedence over NMG’s and its Affiliates’ messages.  Subject to NMG’s prior
written approval, which shall not be unreasonably withheld, Bank may communicate
with Cardholders about the Program in the Billing Statements as necessary for
Bank to comply with its obligations under this Agreement.

 

5.4   Additional Marketing Support.

 

(a)           Upon the request of NMG from time to time, Bank shall perform the
following marketing functions at no cost or expense to the NMG Companies:

 

(i)            subject to Applicable Law and any contractual prohibitions to
which Bank or its Affiliates are subject:

 

(A)                              use Bank’s and its Affiliates’ databases,
analytic tools and market research and Bank’s marketing support services to
assist NMG and its Affiliates in their promotion of the NMG Channels, or the
marketing and promotion of NMG Goods and Services, the NMG Credit Cards or the
Non-Card Payment Plans;

 

(B)                                conduct mailings and other related marketing
efforts on behalf of NMG and its Affiliates, which may include marketing
materials promoting the Program, the NMG Credit Cards and Non-Card Payment
Plans, the NMG Channels and/or the NMG Goods and Services at NMG’s option, based
upon the customer databases and customer database analysis tools maintained by
Bank and its Affiliates, including nonpersonally identifiable transaction and
experience data from  Bank’s and its Affiliates’ Credit

 

58

--------------------------------------------------------------------------------


 

Card, other consumer loan portfolio and other customer databases; provided that
(unless such amounts are paid out of the NMG Marketing Fund or are paid out of
the Joint Marketing Fund pursuant to the Marketing Plan) the NMG Companies shall
be responsible for all out-of-pocket expenses of all marketing materials and
mailing services at cost;

 

(ii)           provide such reasonable assistance to NMG and its Affiliates as
NMG may request in connection with the training of personnel of NMG and its
Affiliates regarding the Program, including providing training materials
developed by Bank and approved by the Management Committee;

 

(iii)          collaborate with the NMG Companies to identify and test marketing
initiatives (using Bank’s resources); provided that (unless such amounts are
paid out of the NMG Marketing Fund or are paid out of the Joint Marketing Fund
pursuant to the Marketing Plan) the NMG Companies shall be responsible for all
out-of-pocket expenses of test marketing at cost requested in connection with
the Program; and

 

(iv)          provide models and modeling support, which may include Cardholder
attrition models, prospect marketing models and other tools designed to improve
Program performance.

 

(b)           Following the Effective Date, Bank shall, at its sole expense,
retain a mutually agreed upon third party to conduct surveys of Cardholder
perception and satisfaction on a regular, periodic basis regarding the NMG
Credit Cards and the Program but in no event less frequently than annually. 
Such surveys shall be in a form and employ reasonable methodologies developed in
consultation with the NMG Companies and shall provide for a level of information
reasonably acceptable to NMG.  Bank shall make available to the NMG Companies
the results of such surveys as well as all associated work papers promptly
following completion thereof.

 

5.5   Approved Ancillary Products.  Except for the Approved Ancillary Products,
the NMG Credit Cards and the Non-Card Payment Plans, Bank and its Affiliates
shall not offer (except as directed by NMG) any goods or services to Cardholders
or through the Program.  From time to time, Bank may propose to solicit
Cardholders for products or services other than the foregoing.  If the NMG
Companies, in their sole and absolute discretion, agree to permit such
solicitation, such solicitation shall only be permitted on the terms (including
terms relating to the compensation of the NMG Companies with respect thereto)
agreed by the NMG Companies.

 

5.6   Marketing Plan.

 

(a)           For each Fiscal Season, the NMG Companies shall develop, in
consultation with Bank, and on or before the thirtieth (30th) day prior to the
commencement of such Fiscal Season, the Marketing Committee shall approve, a
Marketing Plan for such Fiscal Season.

 

(b)           At least once per calendar year, the Management Committee shall
consider (to the extent such terms and conditions are publicly known or
otherwise known and not

 

59

--------------------------------------------------------------------------------


 

subject to any confidentiality obligations on the part of either Party)
features, terms, conditions and other aspects of other Comparable Partner
Programs and Competing Partner Programs in order to identify marketplace
developments for possible inclusion in the Program to ensure that the Program
remains Competitive.  If the Management Committee determines that a change to
the Program may be required, the NMG Companies and Bank shall jointly develop a
plan with respect to implementation of such change in accordance with Applicable
Law, including the impact the proposed change would have, if any, on the Program
economics in Section 9.1(a), including the Risk Adjusted Margin, Post MP RAM and
Profit Sharing Post MP RAM, and shall present such plan to the Management
Committee for its review and decision.  The Management Committee shall decide
whether to test or launch any such Program changes for Cardholders or potential
Cardholders.

 

(c)           Each Marketing Plan shall outline, for each NMG Channel, all
programs, to the extent established and mutually agreed upon by the NMG
Companies and Bank, and shall include at least the following information for
each program:

 

(i)            description of offer(s), cost per unit, expected response rate
and other performance projections with respect thereto;

 

(ii)           description of target audience;

 

(iii)          planned budget, specifying Bank’s share and the NMG Companies’
share, if any;

 

(iv)          distribution among the NMG Channels and types of Accounts; and

 

(v)           target implementation date (e.g., mailing dates, calling dates,
delivery dates).

 

(d)           Each Marketing Plan shall address development of Solicitation
Materials and Account Documentation; new Account acquisition strategies,
including direct mailing; preparation of unique collateral materials for the NMG
Companies’ employees; activation, retention and usage; statement design and
messaging; advertising of the Program; and such other marketing matters as the
Parties shall agree to.

 

(e)           Each Marketing Plan shall specify which Party is responsible for
each Marketing Plan item and shall contain a budget specifying the Parties’
financial responsibilities during the applicable Fiscal Season.

 

(f)            Any Marketing Plan may be modified or supplemented by the Parties
from time to time upon mutual agreement, provided such modifications or
supplements, as the case may be, are approved by the Management Committee.

 

(g)           To the extent practicable, all significant marketing initiatives
developed under this Agreement shall contain unique marketing source codes to
facilitate post-marketing research and analysis.

 

60

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CARDHOLDER INFORMATION

 

6.1   Customer Information.

 

(a)           All sharing, use and disclosure of Cardholder Data and NMG Shopper
Data under this Agreement shall be subject to the provisions of this
ARTICLE VI.  The Parties acknowledge that the same or similar information may be
contained in the Cardholder Data, the NMG Shopper Data, and other data and that
each such pool of data shall therefore be considered separate information
subject to the specific provisions applicable to that data hereunder.

 

(b)           NMG and Bank shall each maintain an information security program
that is designed to meet all requirements of Applicable Law, including, at a
minimum, maintenance of an information security program that is designed to:
(i) ensure the security and confidentiality of the Cardholder Data and the NMG
Shopper Data; (ii) protect against any anticipated threats or hazards to the
security or integrity of the Cardholder Data and the NMG Shopper Data;
(iii) protect against unauthorized access to or use of the Cardholder Data and
the NMG Shopper Data; and (iv) ensure the proper disposal of Cardholder Data and
NMG Shopper Data.  Additionally, such security measures shall meet current
industry standards and shall be at least as protective as those used by each
Party to protect its other confidential customer information.  Each Party shall
use the same degree of care in protecting the Cardholder Data and the NMG
Shopper Data against unauthorized disclosure as it accords to its own
confidential customer information, but in no event less than a reasonable
standard of care.  In particular, Bank shall treat NMG Shopper Data as if it
were “customer information” for purposes of the regulations above.  In the event
a Party becomes aware of any unauthorized use of or access to Cardholder Data,
such Party shall immediately notify the other Party and shall cooperate with
such other Party, as it deems necessary or as required by Applicable Law, (x) to
assess the nature and scope of such incident, (y) to contain and control such
incident to prevent further unauthorized access to or use of Cardholder Data,
and (z) to provide prompt notice to affected Cardholders to the extent required
by Applicable Law or otherwise with the approval of the Management Committee. 
In the event Bank becomes aware of any unauthorized use of or access to NMG
Shopper Data, Bank shall immediately notify the NMG Companies and shall
cooperate with them, as they deem necessary or as required by Applicable Law,
(x) to assess the nature and scope of such incident, (y) to contain and control
such incident to prevent further unauthorized access to or use of NMG Shopper
Data, and (z) to provide prompt notice to affected NMG Shoppers to the extent
required by Applicable Law or otherwise with the approval of the Management
Committee.  The cost and expenses of any such notice shall be borne solely by
the Party that experienced the unauthorized use of or access to Cardholder Data
or NMG Shopper Data.

 

(c)           The NMG Companies shall, subject to Applicable Law, promptly
provide to Bank a complete list of any Persons who (i) after the Effective Date,
have requested to be on the NMG Companies’ “do not call” list and/or (ii) have
requested to be on “do not mail” lists (or other similar lists), and Bank shall
promptly comply with such requests with respect to its solicitation of NMG
Credit Cards and Approved Ancillary Products. Bank shall, subject to Applicable
Law, promptly provide to the NMG Companies a complete list of any Cardholders

 

61

--------------------------------------------------------------------------------


 

who (i) after the Effective Date, have requested to be on Bank’s “do not call”
list and/or (ii) have requested to be on “do not mail” lists (or other similar
lists) in connection with their Cardholder relationship with Bank and the NMG
Companies shall promptly comply with such requests with respect to its
solicitations.

 

6.2   Cardholder Data.

 

(a)           As among the Parties hereto, the Cardholder Data shall be the
property of and exclusively owned by Bank.

 

(b)           The Program Privacy Policy applicable to the Cardholder Data is
attached as Schedule 6.2 hereto.  Any modifications to the Program Privacy
Policy shall be approved by the Management Committee, provided that the Program
Privacy Policy shall comply with Applicable Law at all times.

 

(c)           Bank shall not use, or permit to be used, the Cardholder Data,
except as provided in this Section 6.2.  Bank may use the Cardholder Data in
compliance with Applicable Law and the Program Privacy Policy solely (i) for
purposes of soliciting or marketing (in each case, solely as directed by the NMG
Companies or the Management Committee) or servicing customers listed in the
Cardholder Data for NMG Credit Cards, Approved Ancillary Products, and any other
products and services approved by the Management Committee, (ii) as otherwise
necessary to carry out its obligations or exercise its rights hereunder, or
(iii) as required by Applicable Law.  Bank has no rights to use the Cardholder
Data for marketing purposes except as expressly provided herein.

 

(d)           Bank shall not disclose, or permit to be disclosed, the Cardholder
Data, except as provided in this Section 6.2.  Bank shall not, directly or
indirectly, sell or otherwise transfer any right in or to the Cardholder Data
other than to NMG or any of its Affiliates.  Bank may disclose the Cardholder
Data in compliance with Applicable Law and the Program Privacy Policy solely:

 

(i)            to its authorized subcontractors in connection with a permitted
use of such Cardholder Data under this Section 6.2, provided that each such
authorized subcontractor agrees in a written agreement satisfactory to NMG and
Bank to maintain all such Cardholder Data as strictly confidential and not to
use or disclose such information to any Person other than Bank or an NMG
Company, except as required by Applicable Law or any Governmental Authority
(after giving Bank and the NMG Companies prior notice and an opportunity to
defend against such disclosure); provided, further, that each such authorized
subcontractor maintains, and agrees in writing to maintain, an information
security program that is designed to meet all requirements of Applicable Law,
including, at a minimum, maintenance of an information security program that is
designed to: (w) ensure the security and confidentiality of the Cardholder Data;
(x) protect against any anticipated threats or hazards to the security or
integrity of the Cardholder Data; (y) protect against unauthorized access to or
use of the Cardholder Data; and (z) ensure the

 

62

--------------------------------------------------------------------------------


 

proper disposal of Cardholder Data; and provided, further, that each such
authorized subcontractor agrees to notify promptly Bank and the NMG Companies of
any unauthorized disclosure, use, or disposal of, or access to, Cardholder Data
and to cooperate with Bank and the NMG Companies in any investigation thereof
and remedial action with respect thereto;

 

(ii)           to its Affiliates, and its and such Affiliates’ employees,
attorneys and accountants with a need to know such Cardholder Data in connection
with a permitted use of such Cardholder Data under this Section 6.2; provided
that (A) any such Person is bound by terms substantially similar to this
Section 6.2 as a condition of employment or of access to Cardholder Data or by
professional obligations imposing comparable terms; and (B) Bank shall be
responsible for the compliance by each such Person with the terms of this
Section 6.2;

 

(iii)          to any Governmental Authority with authority over Bank (A) in
connection with an examination of Bank; or (B) pursuant to a specific
requirement to provide such Cardholder Data by such Governmental Authority or
pursuant to compulsory legal process; provided that Bank seeks the full
protection of confidential treatment for any disclosed Cardholder Data to the
extent available under Applicable Law governing such disclosure, and with
respect to clause (B), to the extent permitted by Applicable Law, Bank
(1) provides at least [***] prior notice of such proposed disclosure to NMG if
reasonably possible under the circumstances, and (2) seeks to redact the
Cardholder Data to the fullest extent possible under Applicable Law governing
such disclosure; or

 

(iv)          to the extent permitted in the Risk Management Policies and
Operating Procedures, to any consumer reporting agency in accordance with the
federal Fair Credit Reporting Act.

 

(e)           To the extent Bank has access to the following information in
accordance with the provisions of this Agreement and subject to Applicable Law
and the Program Privacy Policy, Bank shall transmit to the NMG Companies at such
times as may be requested by NMG and in formats agreed to by the Parties in
advance from time to time:

 

(i)            for any customer who has applied for an NMG Credit Card,
regardless of the marketing channel of such application: (A) the customer’s
name, address, email address, telephone number, social security number and all
other information supplied on the application or prescreened response submitted
by the customer; (B) an indication of whether or not the customer has been
approved for an NMG Credit Card; and (C) if the customer has been approved for
an NMG Credit Card or Non-Card Payment Plan, the NMG Credit Card or Non-Card
Payment Plan issued (or to be issued) to such customer;

 

(ii)           for each Cardholder, joint-Cardholder and authorized buyer, (1)

 

63

--------------------------------------------------------------------------------


 

such person’s name, address, email address, telephone number, social security
number and Account number; (2) any reported change to any of the foregoing
information; (3) transaction and experience data; and (4) any such other
Cardholder Data as the NMG Companies may reasonably request;

 

(iii)          the Cardholder’s name and account number for any Account that is
delinquent;

 

(iv)          the Cardholder’s name and account number for any Account that has
been closed; and

 

(v)           the Cardholder Data for all categories of information available on
the NMG Companies’ credit Systems as of the date hereof.

 

Notwithstanding the foregoing, no Party hereto shall be required to provide any
information on a personally identifiable basis if the provision of such
personally identifiable information would cause such Party to be considered a
“consumer reporting agency” for purposes of the Fair Credit Reporting Act.

 

(f)            Bank shall cooperate with the NMG Companies to provide NMG and
its Affiliates with the maximum ability permissible under Applicable Law and the
Program Privacy Policy to receive, use and disclose the Cardholder Data,
including, as necessary or appropriate, through use of consents or opt-out
provisions, in each case as directed by the NMG Companies.  Without limiting the
foregoing, NMG and each of its Affiliates may receive, use and disclose the
Cardholder Data in compliance with Applicable Law and the Program Privacy Policy
(i) for purposes of promoting the Program or promoting NMG Goods and Services,
(ii) as otherwise necessary to carry out its obligations under this Agreement,
and (iii) as otherwise permitted by Applicable Law.

 

(g)           The NMG Companies may use the Cardholder Data in compliance with
Applicable Law and the Program Privacy Policy.  Each of the NMG Companies may
disclose the Cardholder Data in compliance with Applicable Law and the Program
Privacy Policy solely:

 

(i)            to its existing subcontractors as of the Effective Date and to
authorized subcontractors that enter into agreements with an NMG Company after
the Effective Date (“Future Subcontractors”) in connection with a permitted use
of such Cardholder Data under this Section 6.2, provided that each such existing
subcontractor and Future Subcontractor agrees in a written agreement
satisfactory to NMG and Bank to maintain all such Cardholder Data as strictly
confidential in perpetuity and not to use or disclose such information to any
Person other than an NMG Company or Bank, except as required by Applicable Law
or any Governmental Authority (after giving the NMG Companies prior notice and
an opportunity to defend against such disclosure); provided, further, that each
such existing subcontractor and Future Subcontractor maintains, and agrees in
writing to maintain, an information security program that is

 

64

--------------------------------------------------------------------------------


 

designed to meet all requirements of Applicable Law, including, at a minimum,
maintenance of an information security program that is designed to: (w) ensure
the security and confidentiality of the Cardholder Data; (x) protect against any
anticipated threats or hazards to the security or integrity of the Cardholder
Data; (y) protect against unauthorized access to or use of the Cardholder Data;
and (z) ensure the proper disposal of Cardholder Data; and provided, further,
that each such existing subcontractor and Future Subcontractor agrees to notify
promptly Bank and the NMG Companies of any unauthorized disclosure, use, or
disposal of, or access to, Cardholder Data and to cooperate with Bank and the
NMG Companies in any investigation thereof and remedial action with respect
thereto;

 

(ii)           to its Affiliates, and its and such Affiliates’ employees,
attorneys and accountants with a need to know such Cardholder Data in connection
with a permitted use of such Cardholder Data under this Section 6.2; provided
that (A) any such Person is bound by terms substantially similar to this
Section 6.2 as a condition of employment or of access to Cardholder Data or by
professional obligations imposing comparable terms; and (B) the NMG Companies
shall be responsible for the compliance by each such Person with the terms of
this Section 6.2; or

 

(iii)          to any Governmental Authority with authority over such NMG
Company (A) in connection with an examination of such NMG Company; or
(B) pursuant to a specific requirement to provide such Cardholder Data by such
Governmental Authority or pursuant to compulsory legal process; provided that
such NMG Company seeks the full protection of confidential treatment for any
disclosed Cardholder Data to the extent available under Applicable Law governing
such disclosure, and with respect to clause (B), to the extent permitted by
Applicable Law, such NMG Company (1) provides at least [***] prior notice of
such proposed disclosure to Bank if reasonably possible under the circumstances,
and (2) seeks to redact the Cardholder Data to the fullest extent possible under
Applicable Law governing such disclosure.

 

(h)           With respect to the sharing, use and disclosure of the Cardholder
Data following the termination of this Agreement:

 

(i)            the rights and obligations of the Parties under this Section 6.2
shall continue through the date on which this Agreement ceases to be in effect
(i.e., the date on which any expiration or termination of this Agreement becomes
effective);

 

(ii)           if NMG exercises its rights under Section 17.2, Bank shall
transfer its right, title and interest in the Cardholder Data to NMG or its
Nominated Purchaser as part of such transaction, and Bank’s right to use and
disclose the Cardholder Data shall terminate upon the date on which this

 

65

--------------------------------------------------------------------------------


 

Agreement ceases to be in effect (i.e., the date on which any expiration or
termination of this Agreement becomes effective); and

 

(iii)          if NMG provides notice that it shall not exercise its rights
under Section 17.2, NMG and its Affiliates’ right to use and disclose the
Cardholder Data hereunder shall terminate upon the date on which this Agreement
ceases to be in effect (i.e., the date on which any expiration or termination of
this Agreement becomes effective).

 

6.3   NMG Shopper Data; NMG Prospect Data.

 

(a)           Bank acknowledges that the NMG Companies gather information about
purchasers of NMG Goods and Services and that NMG and its Affiliates have rights
to use and disclose such information independent of whether such information
also constitutes Cardholder Data.  As between the NMG Companies and Bank, all
the NMG Shopper Data shall be owned exclusively by the NMG Companies.  Bank
acknowledges and agrees that it has no proprietary interest in the NMG Shopper
Data.  To the extent Bank is the direct recipient of such data, it shall provide
such data to the NMG Companies in such format and at such times as shall be
specified by NMG.  Bank shall cooperate in the maintenance of the NMG Shopper
Data and other data, including by incorporating in the Application and
Cardholder Agreement provisions mutually agreed to by the Parties pursuant to
which applicants and Cardholders shall agree that they are providing their
identifying information and all updates thereto and all transaction data from
NMG Channels to both Bank and NMG and its Affiliates.  For the avoidance of
doubt, the following information shall be deemed NMG Shopper Data:

 

(i)            for any customer who has applied for an NMG Credit Card,
regardless of the channel through which such application was completed or
submitted (1) the customer’s name, address, email address, telephone number,
social security number and all other commercially reasonable information
supplied on the application or prescreened response submitted by the customer;
and (2) an indication of whether or not the customer has been approved for an
NMG Credit Card; and

 

(ii)           for any Cardholder, (1) the Cardholder’s name, address, email
address, telephone number, social security number and Account number; (2) any
reported change to any of the foregoing information; and (3) Cardholder
transaction and experience data in the NMG Channels at a detailed, line-item and
SKU level that provides all detail provided to NMG and its Affiliates prior to
the Effective Time.

 

(b)           Subject to compliance with Applicable Law, NMG’s privacy policies,
the Marketing Plan and such criteria (including format) as may be mutually
agreed to from time to time, the NMG Companies shall make available to Bank,
free of charge, a list of customers of NMG and its Subsidiaries who the NMG
Companies have determined are available to be solicited for Accounts under the
Program (the “NMG Prospect List”).  As between the NMG Companies and Bank, the
NMG Prospect List shall be owned exclusively by the NMG

 

66

--------------------------------------------------------------------------------


 

Companies.  Bank acknowledges and agrees that it has no proprietary interest in
the NMG Prospect List.

 

(c)           Bank shall not use, or permit to be used, directly or indirectly,
the NMG Shopper Data, except to transfer such data to the NMG Companies to the
extent received by Bank.  Bank shall not use, or permit to be used, the NMG
Prospect List except as provided in this Section 6.3(c).  Bank may use the NMG
Prospect List in compliance with Applicable Law solely for purposes of
soliciting customers listed in the NMG Prospect List for Accounts or as required
by Applicable Law.

 

(d)           Bank shall not disclose, or permit to be disclosed, the NMG
Shopper Data or the NMG Prospect List, except as provided in this Section 6.3. 
Bank shall not, directly or indirectly, sell or otherwise transfer any right in
or to the NMG Shopper Data or the NMG Prospect List (all such rights belonging
exclusively to the NMG Companies).  Bank may disclose the NMG Shopper Data and
the NMG Prospect List in compliance with Applicable Law solely:

 

(i)            to its authorized subcontractors in connection with a permitted
use of such NMG Shopper Data or NMG Prospect List under this Section 6.3,
provided that each such authorized subcontractor agrees in writing to maintain
all such NMG Shopper Data or NMG Prospect List as strictly confidential in a
manner satisfactory to NMG and not to use or disclose such information to any
Person other than Bank or an NMG Company, except as required by Applicable Law
or any Governmental Authority (after giving Bank and the NMG Companies prior
notice and an opportunity to defend against such disclosure); provided, further,
that each such authorized subcontractor maintains, and agrees in writing to
maintain, an information security program that is designed to meet all
requirements of Applicable Law, including, at a minimum, maintenance of an
information security program that is designed to: (w) ensure the security and
confidentiality of the NMG Shopper Data and NMG Prospect List; (x) protect
against any anticipated threats or hazards to the security or integrity of the
NMG Shopper Data and NMG Prospect List; (y) protect against unauthorized access
to or use of the NMG Shopper Data and the NMG Prospect List; and (z) ensure the
proper disposal of NMG Shopper Data and the NMG Prospect List; and provided,
further, that each such authorized subcontractor agrees to notify promptly Bank
and the NMG Companies of any unauthorized disclosure, use, or disposal of, or
access to, NMG Shopper Data or the NMG Prospect List and to cooperate with the
Bank and the NMG Companies in any investigation thereof and remedial action with
respect thereto;

 

67

--------------------------------------------------------------------------------


 

(ii)           to its Affiliates, and its and such Affiliates’ employees,
attorneys and accountants, with a need to know the NMG Shopper Data or NMG
Prospect List in connection with a permitted use of the NMG Shopper Data or NMG
Prospect List under this Section 6.3; provided that (A) any such Person is bound
by terms substantially similar to this Section 6.3 as a condition of employment,
of access to the NMG Shopper Data or NMG Prospect List or by professional
obligations imposing comparable terms; and (B) Bank shall be responsible for the
compliance by each such Person with the terms of this Section 6.3; or

 

(iii)          to any Governmental Authority with authority over Bank (A) in
connection with an examination of Bank; or (B) pursuant to a specific
requirement to provide the NMG Shopper Data or NMG Prospect List by such
Governmental Authority or pursuant to compulsory legal process; provided that
Bank seeks the full protection of confidential treatment for any disclosed NMG
Shopper Data or NMG Prospect List, as the case may be, to the extent available
under Applicable Law governing such disclosure, and with respect to clause (B),
to the extent permitted by Applicable Law, Bank (1) provides at least [***]
prior notice of such proposed disclosure to NMG if reasonably possible under the
circumstances, and (2) seeks to redact the NMG Shopper Data or NMG Prospect List
to the fullest extent possible under Applicable Law governing such disclosure.

 

(e)           Upon the termination of this Agreement, without limiting Bank’s
rights and obligations with respect to the Cardholder Data pursuant to Section
17.5, Bank’s rights to use and disclose the NMG Shopper Data and NMG Prospect
List shall terminate.  Promptly following such termination, Bank shall return or
destroy all the NMG Shopper Data and NMG Prospect Lists and shall certify such
return or destruction to the NMG Companies upon request.

 

ARTICLE VII

 

OPERATING STANDARDS

 

7.1   Reports.

 

(a)           Within [***] after the end of each Fiscal Month or such other time
as may be agreed by the Parties with respect to particular reports, Bank shall
provide to the Management Committee and NMG the reports specified in Schedule
7.1(a)(i) (which reports shall be reported on a Fiscal Month, calendar month or
cycles-basis, as agreed upon by the parties), and such other reports as are
mutually agreed to by the Parties from time to time.  Within [***] after the end
of each Fiscal Month or such other time as may be agreed by the Parties with
respect to particular reports, NMG shall provide to the Management Committee and
Bank the reports specified in Schedule 7.1(a)(ii) (which reports shall be
reported on a Fiscal Month, calendar month or cycles-basis, as agreed upon by
the Parties), and such other reports as are mutually agreed to by the Parties
from time to time.  The form of such reports and the calculations contained
therein shall be in such form and shall reflect such detail with respect to all
of the items reported, and each

 

68

--------------------------------------------------------------------------------


 

component thereof, as shall be mutually agreed upon by the Parties. The
financial information set forth in reports from Bank reflecting information with
respect to economic matters (including any information required to determine
amounts payable pursuant to Article IX, any information used in determining
Bank’s or the Program’s revenues or expenses for purposes of determining Profit
Sharing Post MP RAM, Post MP RAM (including for risk management purposes), any
components thereof or any other relevant definitions) shall be derived from its
General Ledger (GL) and/or its supporting financial accounting subsystems.

 

(b)           Within [***] after the end of each Program Month other than the
last Program Month of each Program Year, NMG Servicer shall deliver to Bank a
statement, in the form set forth on Schedule 7.1(b), setting forth all
information required to determine the payments to be made by the Parties
pursuant to this Agreement in respect of such Program Month.  Each such
statement shall be known as a “Monthly Settlement Sheet.”

 

(c)           Within [***] after the end of each Program Quarter, NMG Servicer
shall deliver to Bank a statement, in the form set forth on Schedule 7.1(c),
setting forth all information required to determine the payments to be made by
the Parties pursuant to this Agreement in respect of such Program Quarter.  Each
such statement shall be known as a “Quarterly Settlement Sheet”.

 

(d)           Within [***] after the end of each Program Year, NMG Servicer
shall deliver to Bank a statement, in the form set forth on Schedule 7.1(d),
setting forth all information required to determine the payments to be made by
the Parties pursuant to this Agreement in respect of the last Program Month of
such Program Year and any annual payments to be made in respect of such Program
Year.  Each such statement shall be known as a “Year-End Settlement Sheet”.

 

7.2   Servicing.

 

(a)           As Services are transferred by NMG to Primary Servicer pursuant to
the Servicing Agreement, Primary Servicer shall perform such transferred
Services in accordance with the terms and conditions of this Agreement, the Risk
Management Policies and the Operating Procedures.  Without limiting the
foregoing, Primary Servicer shall service the Accounts in compliance with
Applicable Law, in such a way as to not disparage or embarrass the NMG Companies
or their names, with a level of service to Cardholders and with no less care and
diligence than the degree of care and diligence employed by NMG prior to the
Effective Date.  In addition, without limiting the foregoing, with respect to
the Services to be performed by Primary Servicer, Primary Servicer agrees that
it shall perform such functions with no less care and diligence than that degree
of care and diligence employed by it in servicing the Comparable Partner
Programs.

 

(b)           Upon transfer by NMG of any services pursuant to the Servicing
Agreement, the Primary Servicer shall accept appointment as servicer with
respect to such Services and shall be required to meet the SLAs applicable to
Primary Servicer for such Services set forth in Schedule 7.3(a) (as such SLAs
may be amended from time to time in accordance with this Agreement).  Upon the
date of the foregoing transfer, NMG shall be released from any further
obligation with respect to the performance of such Services.  In the event that
customer

 

69

--------------------------------------------------------------------------------


 

service is transferred to Primary Servicer as a transferred Service in
accordance with the Servicing Agreement and this Section 7.2(b), Primary
Servicer shall continue to monitor the customer disputes in substantially the
same manner as was monitored prior to such transfer.

 

(c)           Upon transfer of Services to Primary Servicer in accordance with
Section 2.03(b) of the Servicing Agreement and Section 7.2(b), the amount
payable to Servicer shall be adjusted as set forth in Section 2.03(b) of the
Servicing Agreement in order to reflect the reduction of Services being
performed by Servicer and the assumption of the performance of such Services by
Primary Servicer, which transferred Services shall be performed at the sole cost
and expense of the Primary Servicer.

 

(d)           Primary Servicer shall maintain records relating to its
performance of the Services in accordance with the record retention policies set
forth on Schedule 4.4(f). Records may be kept in either paper or electronic
form. Primary Servicer shall retrieve, reproduce and deliver to NMG any records
reasonably requested from time to time by NMG for the purpose of providing
customer assistance or resolving customer disputes, and NMG shall compensate
Primary Servicer on demand for the reasonable costs and expenses associated with
such retrieval, reproduction and delivery.

 

(e)           Primary Servicer shall have the right to perform any portion of
the Services through one or more subservicers; provided that (i) any subservicer
that is not an Affiliate of Primary Servicer shall be subject to approval
pursuant to Article III and (ii) Primary Servicer shall remain fully responsible
to NMG for the portion of the Services performed by any subservicer(s)
(including its Affiliates).  Notwithstanding the foregoing, to the extent
Primary Servicer subcontracts or outsources to any third party any Services as
of the date hereof, Primary Servicer may continue to subcontract or outsource
such Services to such third party (and Primary Servicer shall be fully
responsible for the performance of such subcontracted or outsourced Services).

 

(f)            Notwithstanding any arrangement whereby Bank provides any
Services through an Affiliate (or third party as permitted under Section
7.2(e)), Bank shall remain obligated and liable to the NMG Companies for the
provision of such Services without diminution of such obligation or liability by
virtue of such arrangement.

 

7.3   Service Level Standards.

 

(a)           Primary Servicer shall perform the applicable Services in
accordance with the SLAs set forth on Schedule 7.3(a).

 

(b)           Primary Servicer shall report to the NMG Companies monthly, in a
mutually agreed upon format and on a calendar month basis, Primary Servicer’s
performance under each of the SLAs set forth on Schedule 7.3(a).  If Primary
Servicer fails to meet any SLA, Primary Servicer shall (i) immediately report to
the Management Committee the reasons for the SLA failure(s); and (ii) promptly
take any action reasonably necessary to correct and prevent recurrence of such
failure(s).

 

(c)           With respect to any SLA set forth on Schedule 7.3(a), the
provisions set forth in Schedule 7.3(c) shall apply.

 

70

--------------------------------------------------------------------------------


 

(d)           Throughout the Term, Primary Servicer shall maintain a disaster
recovery and business continuity plan with respect to its operations under the
Program that complies with Applicable Law and is consistent with plans
maintained for its Comparable Partner Programs. Primary Servicer shall be
prepared to and have the ability to implement such plan if necessary.  Primary
Servicer shall provide NMG with access to review such plan, which shall be
considered Confidential Information, upon request.  Primary Servicer shall test
the plan annually and shall promptly implement such plan upon the occurrence of
a disaster or business interruption.  Primary Servicer shall be excused from its
failure to meet any applicable SLAs that result directly from the failure of any
of the NMG Systems.

 

7.4   Credit Systems.

 

(a)           Bank shall ensure that [***] identified features and functionality
available on the Bank Systems on the Effective Date (including data gathering,
interface capabilities with the NMG Companies’ Systems, Loyalty Program support
and core systems/customer service functionality and [***] features and
functionality set forth in Schedule 7.4(a)) shall remain available through the
Term.

 

(b)           Bank shall provide and the Bank Systems shall support the Internet
Services described in Section 4.8.  For the avoidance of doubt, Bank shall not
be obligated to change Bank Systems to accommodate any third party Internet
financing program created pursuant to Section 2.2(f).

 

(c)           Bank shall keep the same structure of Account numbers as was in
existence on the Effective Date.

 

(d)           Pursuant to Section 4.3(a)(v), Bank shall provide training to NMG
trainers who shall then train employees of NMG, its Subsidiaries and its
Licensees who use the Bank Systems.

 

(e)           Neither Party shall make any change to any of its Systems that
would render them incompatible in any way with the other Party’s or its
Affiliates’ Systems or require the other Party or its Affiliates (or the Retail
Merchants) to make any change to any of their Systems (including any POS
terminals) or reduce or restrict interfacing or System feeds, in any such case
without the prior approval of the Management Committee. Neither Party will make
any material change to its Systems with respect to the Program without the prior
approval of the Management Committee.

 

(f)            Bank shall maintain a disaster recovery and business continuity
plan applicable to the Bank Systems operated in connection with the Program that
complies with Applicable Law and is consistent with plans maintained for its
Comparable Partner Programs.  Bank shall be prepared to and have the ability to
implement such plan if necessary.  Bank shall provide NMG with access to review
such plan, which shall be considered Confidential Information, upon request. 
Bank shall test the plan annually and shall promptly implement such plan upon
the occurrence of a disaster or business interruption.

 

71

--------------------------------------------------------------------------------


 

7.5   Systems Interface; Technical Support.

 

(a)           Required Interfaces.

 

(i)            The NMG Companies and Bank shall maintain [***] System interfaces
that exist between the NMG Companies and Bank immediately prior to the Effective
Date and shall cooperate in good faith with each other in connection with any
modifications to such interfaces as may be requested by either Party from time
to time.

 

(ii)           Each of the NMG Companies and Bank agrees to maintain at its own
expense its respective Systems interfaces so that the operation of the Systems
as a whole is [***] no less functional than prior to the Effective Date.  Bank
agrees to provide sufficient personnel to support the Systems interfaces
required to be sustained among the NMG Companies and Bank.

 

(b)           Additional Interfaces; Interface Modifications.  [***] requests
for new interfaces, modifications to existing interfaces and terminations of
existing interfaces shall be presented to the Management Committee for
approval.  Upon approval, the Parties shall work in good faith to establish the
requested interfaces or modify or terminate the existing interfaces, as
applicable, on a timely basis.  Except as otherwise provided herein (including
in Section 7.4), all costs and expenses with respect to any new interface or
interface modification or termination shall be borne by the requesting Party
unless otherwise determined by the Management Committee.  For the avoidance of
doubt, Bank shall not be obligated to make any modifications to its Systems to
facilitate an Internet financing product with a third Person as permitted
pursuant to Section 2.2(f).

 

(c)           Secure Protocols.  The Parties shall use secure protocols for the
transmission of data from Bank and its Affiliates, on the one hand, to NMG and
its Affiliates, on the other hand, and vice versa.

 

ARTICLE VIII

 

MERCHANT SERVICES

 

8.1   Transmittal and Authorization of NMG Charge Transaction Data.  NMG shall,
and shall cause its Subsidiaries and Licensees (such Subsidiaries and Licensees,
together with NMG, the “Retail Merchants”) to, accept the NMG Credit Cards or
Non-Card Payment Plans for NMG Goods and Services.  The Retail Merchants shall
transmit NMG Charge Transaction Data for authorization of NMG Transactions to
Bank as provided in the Operating Procedures.  NMG Servicer, on Bank’s behalf,
shall authorize or decline NMG Transactions on a real time basis as provided in
the Operating Procedures, including transactions involving split-tender (i.e., a
portion of the total transaction amount is billed to an NMG Credit Card or
Non-Card Payment Plan and the remainder is paid through one or more other forms
of payment), transactions over the phone, on-line or hand keyed, as applicable,
or down-payments on NMG Goods and Services for later delivery.  If any Retail
Merchant is unable to obtain authorizations for NMG Transactions for any reason,
such Retail Merchant may complete such NMG Transactions without receipt of
further authorization as provided in the Operating Procedures.

 

72

--------------------------------------------------------------------------------


 

8.2   POS Terminals.  The Retail Merchants shall maintain POS terminals capable
of processing NMG Credit Card, Non-Card Payment Plan and Account transactions as
handled as of the Effective Date.  To the extent that the Retail Merchants are
required to make changes to any POS terminal (including hardware and software)
in order to process NMG Transactions and transmit NMG Charge Transaction Data
under this Agreement as a result of any System conversion contemplated by
Section 7.4 or any other change or modification to any Bank System or a new Bank
System approved by the Management Committee (other than any such change
necessitated solely as a result of an NMG System change approved as an NMG
Matter), Bank shall pay the costs and expenses associated with such changes.

 

8.3   In-Store Payments. (a) The Retail Merchants may accept In-Store Payments
from Cardholders on their Accounts in accordance with the Operating Procedures,
the Risk Management Policies and any procedures required under Applicable Law. 
The Retail Merchants shall, as necessary, provide proper endorsements on such
items.  If the Retail Merchants receive any In-Store Payments, NMG shall,
directly or through its Affiliates, be deemed to hold such In-Store Payments in
trust for Bank until such Payments are either delivered to Bank or applied to
reduce amounts payable by Bank to NMG pursuant to Section 8.4(b).  Bank hereby
grants to each of the NMG Companies and the Retail Merchants a limited power of
attorney (coupled with an interest) to sign and endorse Bank’s name upon any
form of payment that may have been issued in Bank’s name in respect of any
Account.  The NMG Companies and Bank shall jointly develop procedures in the
Operating Procedures with respect to the manner in which such In-Store Payments
shall be processed (it being understood that such procedures shall, subject to
exceptions noted therein, provide for immediate credit toward the applicable
open-to-buy limits of the respective Account upon receipt of an In-Store
Payment).  The NMG Companies, on behalf of the Retail Merchants, shall notify
Bank upon receipt of In-Store Payments and Bank shall include the NMG Charge
Transaction Data related to such In-Store Payments in the net settlement in
respect of the day immediately following such receipt on the same basis as other
NMG Charge Transaction Data.  The Retail Merchants shall issue receipts for such
payments in compliance with Applicable Law.

 

(b)           In the event that NMG determines in good faith that, as a result
of the effects of or requirements associated with any Change in Law (including
additional expense or procedures imposed on NMG as a result of any such change),
it is no longer advisable for the Retail Merchants to accept In-Store Payments,
the Retail Merchants shall be entitled to cease accepting such In-Store
Payments, provided that NMG, on behalf of the Retail Merchants, shall use
commercially reasonable efforts to notify Bank in writing not less than [***]
before such acceptance is discontinued.  Any discontinuation of such acceptance
of In-Store Payments shall be applied to all Cardholders by all Retail
Merchants.

 

8.4   Settlement Procedures.

 

(a)           NMG shall transmit NMG Charge Transaction Data to Bank in
accordance with the Operating Procedures on each day on which such Retail
Merchants are open for business, other than Sunday.  If NMG Charge Transaction
Data is received by Bank’s processing center on or before 6:00 am (Central time)
on any Business Day on which Bank is open for business, Bank shall process the
NMG Charge Transaction Data and initiate a wire transfer of the payment in
respect thereof before 1:00 pm (Central time) on the same Business Day.  If the

 

73

--------------------------------------------------------------------------------


 

NMG Charge Transaction Data is received after 6:00 am (Central time) on any day
a Retail Merchant is open, or at any time on a day other than a Business Day,
Bank shall process the NMG Charge Transaction Data for payment by 1:00 pm
(Central time) on the following Business Day.

 

(b)           Bank shall remit to NMG, for itself and the Retail Merchants, an
amount equal to (i) the total amount of charges identified in all NMG Charge
Transaction Data not yet paid in accordance with Section 8.4(a) less (ii) the
sum of (A) the total amount of any credits included in such NMG Charge
Transaction Data, plus (B) the total amount of In-Store Payments (if any), plus
(C) any amounts charged back to such Retail Merchants pursuant to Section 8.5. 
The total amount of charges reflected in the NMG Charge Transaction Data shall
include the amount of all Special Discounts such that upon daily settlement of
such NMG Charge Transaction Data in accordance with this Section 8.4(b), Bank
shall pay NMG the price of the NMG Goods and Services without giving effect to
such discount(s).  NMG shall reimburse Bank for the amount of such discounts on
a monthly basis as set forth in Section 8.4(c).

 

(c)           Not more than [***] after the end of each Program Month, NMG
Servicer shall deliver or cause to be delivered to Bank a report for such
preceding Program Month of all Special Discounts reflected in the NMG Charge
Transaction Data and paid for by Bank in such preceding Program Month (and, in
the case of NMG Charge Transaction Data for a credit to an Account, all
reversals of Special Discounts reflected in the credits included in such NMG
Charge Transaction Data).  The sum of (i) the net amount of Special Discounts
paid by Bank with respect to such Special Discounts during such Program Month,
as reflected on such report (after deducting any Special Discounts reversed in
respect of NMG Goods and Services for which a credit was issued), plus (ii) an
amount equal to the product of such net amount of Special Discounts and [***]
shall be paid by NMG to Bank within [***] of such report.

 

(d)           NMG shall be responsible for allocating such remittances among the
Retail Merchants as appropriate and Bank shall have no responsibility or
liability in connection therewith (it being agreed that Bank has no obligation
to accept NMG Charge Transaction Data directly from, or make remittances to, any
person other than NMG).

 

8.5   Bank’s Right to Charge Back.  Bank shall have the right to charge back to
NMG the amount of any Cardholder Indebtedness, including Cardholder Indebtedness
incurred prior to the Effective Date, relating to NMG Charge Transaction Data if
with respect to the related NMG Transaction:

 

(a)           The Cardholder refuses to pay the charge based on a dispute
regarding the quality or delivery of NMG Goods and Services representing a valid
defense to payment consistent with Applicable Law; provided that any such
refusal constitutes a bona fide claim presented by the Cardholder in good faith
in the reasonable opinion of NMG, after consultation with Bank;

 

(b)           The Cardholder refuses to pay the charge based on a claim of
unauthorized use of the NMG Credit Card at a Retail Merchant; provided that any
such refusal constitutes a bona fide claim presented by the Cardholder in good
faith in the reasonable opinion of NMG, after consultation with Bank;

 

74

--------------------------------------------------------------------------------


 

(c)           The charge was not for a bona fide sale or delivery of NMG Goods
and Services by or through a NMG Channel;

 

(d)           The sales slip is a duplicate of a charge slip previously paid;

 

(e)           The price of NMG Goods and Services shown on the charge slip
differs from the amount shown on the Cardholder’s copy of the sales slip;

 

(f)            The charge or Account arose from fraud of any employee or agent
in a Retail Merchant;

 

(g)           NMG fails to provide Bank with a copy of the applicable sales
slip;

 

(h)           NMG fails to provide Bank with a properly signed sales slip;

 

(i)            NMG fails to provide Bank with a copy of the applicable delivery
invoice;

 

(j)            NMG fails to obtain proper identification from the Cardholder at
the time of the Application;

 

(k)           NMG ships merchandise to a Cardholder at a previously unused
address;

 

(l)            The charge or Account arose from fraud of any employee or agent
in a NMG call center;

 

(m)          The charge or Account arose from the unauthorized removal of
information from an NMG store or owned facility;

 

(n)           The charge or Account arose from the unauthorized removal of
information from an NMG computer systems; or

 

(o)           NMG ships merchandise to a Cardholder after receiving the
Cardholder’s request to cease such shipment.

 

8.6   Exercise of Chargeback.  If Bank exercises its right of chargeback, Bank
may set off all amounts charged back against any sums due to the NMG Companies
under this Agreement, or Bank may demand payment from NMG for the full amount of
such chargeback.  In the event of a chargeback pursuant to this ARTICLE VIII,
upon payment in full of the related amount by NMG, Bank shall immediately assign
to NMG or the relevant Retail Merchant, without any representation, warranty or
recourse, (i) all right to payments of amounts charged back in connection with
such Cardholder charge, and (ii) any security interest granted by the NMG
Companies under Section 19.1.  Bank shall cooperate fully in any effort by the
NMG Companies to collect the chargeback amount, including by executing and
delivering any document necessary or useful to such collection efforts.

 

8.7   No Merchant Acquirer/Processor Fees.  Bank shall directly process the NMG
Transactions such that the Retail Merchants do not incur any merchant
acquirer/processor or similar fees.

 

75

--------------------------------------------------------------------------------


 

ARTICLE IX

 

PROGRAM ECONOMICS

 

9.1  NMG Compensation.

 

(a)           Payments.

 

(i)            Not later than 1:00 pm (Central time) on [***], Bank shall pay to
NMG an amount equal to the amount set forth on Schedule 9.1(a)(i) with respect
to the Accounts.

 

(ii)           Not later than 1:00 pm (Central time) on the [***] after the date
on which the Monthly Settlement Sheet is due, Bank shall pay NMG the amounts
determined in accordance with Schedule 9.1(a)(ii) with respect to the Accounts.

 

(iii)          Not later than 1:00 pm (Central time) on the [***] after the date
on which the Quarterly Settlement Sheet is due, each Party shall pay to the
other the amounts determined in accordance with Schedule 9.1(a)(iii) with
respect to Accounts, which amounts shall be required to be reflected on the
Quarterly Settlement Sheet.

 

(iv)          Not later than 1:00 pm (Central time) on the [***] following the
date on which the Year-End Settlement Sheet is due, each Party shall pay to the
other Party the amounts, if any, determined in accordance with Schedule
9.1(a)(iv), which amounts shall be required to be reflected on such Year-End
Settlement Sheet.

 

(v)           Such amounts shall be paid to NMG or Bank, as the case may be,
regardless of whether any amounts are disputed by Bank or NMG. For the avoidance
of doubt, any such payment shall not be deemed a waiver of, or in any other way
limit, a Party’s right to pursue any dispute with respect to such payment in
accordance with the terms of this Agreement and each of Bank or NMG may invoke
the dispute resolution procedures set forth herein following payment of such
amounts.

 

(b)           Form of Payment.  All payments pursuant to this Section 9.1 shall
be made by wire transfer of immediately available funds to an account designated
in writing by NMG or Bank, as the case may be, unless otherwise agreed upon by
the Parties in writing.

 

(c)           Optional NMG Payments/MP Reductions.  To provide additional time
for the Parties to consider potential alternatives designed to avoid, mitigate
or eliminate a RAM Condition or a [***], at any time (i) at NMG’s request, Bank
shall provide, within ten (10) days after such request, its latest Risk Adjusted
Margin forecast and (ii) in order to permit NMG to cause (A) an increase in the
Risk Adjusted Margin and/or (B) a reduction of the Merchant Participation, in
either case, in order to increase the Profit Sharing Post MP RAM and the Post MP
RAM, within [***] of receiving Bank’s latest Risk Adjusted Margin forecast, NMG
may

 

76

--------------------------------------------------------------------------------


 

commit to make monthly payments to Bank based upon the Risk Adjusted Margin
forecast, or to have Bank withhold or reduce any portion of the Merchant
Participation payments.  Simultaneous with any such commitment, (x) NMG shall
classify the amounts to be paid by NMG as 9.1(c)(ii)(A) and/or the amounts NMG
instructs Bank to withhold or reduce as 9.1(c)(ii)(B), with the clarification
that the same dollar cannot be classified under both such categories, and
(y) NMG shall inform Bank of the level to which NMG shall commit to increase
Post MP RAM, and the number of months for which NMG commits to increasing Post
MP RAM ([***]). At the end of the period of the commitment, Bank will calculate
the difference between the estimated payments made by NMG under this provision,
or reduction in Merchant Participation payments under this provision, versus the
difference between the Post MP RAM for such period and the level to which NMG
has committed to increase Post MP RAM for such period, and Bank shall notify NMG
of any shortfall or excess, which will be offset by a transfer of funds between
the Parties in the following quarterly settlement.  For the avoidance of doubt,
in no case shall the offset by transfer of funds from Bank to NMG for an excess
payment be more than the amount paid by NMG to Bank (and / or reduced from
Bank’s payments to NMG) pursuant to Section 9.1(c)(ii).  If NMG desires to
extend its commitment ([***]) to increase Post MP RAM, then NMG shall notify
Bank at least [***] in advance of the first day of the first impacted month.  At
any time at which the Rolling 3 Month Post MP RAM (calculated without including
any payments or reductions made pursuant to this Section 9.1(c) as a reduction
to Merchant Participation or an addition to Risk Adjusted Margin) is at least
[***], Bank shall be obligated to accept such payment or reduction commitment
referred to in clause (ii) above.  At any time at which the Rolling 3 Month Post
MP RAM (calculated as stated in the immediately preceding sentence) is less than
[***], the implementation of any such commitment shall be subject to Bank’s
prior written approval, which approval shall be granted or withheld within [***]
of receipt of such proposal and which approval shall not be unreasonably
withheld by Bank.

 

9.2  Dispute Resolution.  Any disputes regarding the amounts owed under this
Agreement shall be resolved in accordance with Section 12.3.

 

ARTICLE X

 

INTELLECTUAL PROPERTY

 

10.1        The NMG Licensed Marks.

 

(a)           Grant of License to Use the NMG Licensed Marks.  Subject to the
terms and conditions of this Agreement, NMG hereby grants to Bank a
non-exclusive, royalty-free, non-transferable right and license to use the NMG
Licensed Marks (i) with respect to the Program in the United States in
connection with the creation, establishment, marketing and administration of,
and the provision of services related to, the Program and (ii) in connection
with any sale permitted by this Agreement of the Accounts and Cardholder
Indebtedness to third parties for liquidation.  All uses of the NMG Licensed
Marks shall be in accordance with this Agreement and any Trademark Style Guide
delivered by NMG to Bank from time to time (which NMG shall so deliver),
including that (A) Bank shall not modify, change, alter, delete from or add to
the NMG Licensed Marks, including but not limited to any change in text,
graphics or color, without the written consent of NMG, (B)  Bank shall not use
the NMG Licensed Marks

 

77

--------------------------------------------------------------------------------


 

together with any logos or trademarks of any other companies involved in the
retail industry; and (C) Bank shall not use the NMG Licensed Marks in
association with any other marks to form a new mark.  All uses of the NMG
Licensed Marks shall require the prior written approval of NMG.  To the extent
Bank delegates any of its rights or obligations hereunder to any authorized
Affiliate and/or authorized third party in accordance with the terms and
conditions of this Agreement, Bank may sublicense its rights in the NMG Licensed
Marks hereunder to such authorized Person; provided that such Person shall agree
to comply with all of the terms and conditions of the use of the NMG Licensed
Marks hereunder, including but not limited to securing prior written approval of
NMG for all uses of the NMG Licensed Marks, and Bank shall remain liable for
such Person’s failure to so comply.  Except as expressly set forth in this
Section 10.1, the rights granted pursuant to this Section 10.1 are solely for
use of Bank and may not be sublicensed without the prior written approval of
NMG.

 

(b)           New NMG Marks.  If NMG or any of its Subsidiaries adopts a
trademark, service mark or other source indicator that is a successor to an NMG
Licensed Mark or that NMG has otherwise elected to use in connection with the
Program but which is not listed on Schedule 1.1(h) hereto (a “New NMG Mark”),
Bank may request that NMG add such New NMG Mark to Schedule 1.1(h) hereto and
license its use hereunder; NMG shall not unreasonably fail to do so, and upon
NMG’s written approval of the addition of such New NMG Mark, such New NMG Mark
shall be deemed added to Schedule 1.1(h).

 

(c)           Termination of License.  Except to the extent otherwise provided
in Section 17.5, the license granted in this Section 10.1 shall terminate upon
the termination or expiration of this Agreement or, if the purchase option under
Section 17.2 is exercised, the Program Purchase Date.  Upon termination of the
license granted in this Section 10.1, all rights in the NMG Licensed Marks
granted hereunder shall revert to NMG and Bank shall: (i) discontinue
immediately all use of the NMG Licensed Marks, or any of them, and any colorable
imitation thereof; and (ii) destroy all unused NMG Credit Cards, Applications,
Account Documentation, Solicitation Materials, periodic statements, materials,
displays, advertising and sales literature and any other items bearing any of
the NMG Licensed Marks; provided that if the purchase option under Section 17.2
is exercised, at NMG’s election, such items shall constitute Program Assets and
will be transferred and delivered to NMG or its Nominated Purchaser pursuant to
Section 17.2.

 

(d)           Ownership of the NMG Licensed Marks.  Bank acknowledges that
(i) the NMG Licensed Marks, all rights therein, and the goodwill associated
therewith, are, and shall remain, the exclusive property of NMG, (ii) it shall
take no action which shall adversely affect NMG’s exclusive ownership of the NMG
Licensed Marks, or the goodwill associated with the NMG Licensed Marks (it being
understood that the collection of Accounts, adverse action letters, and changes
in terms of Accounts as required by Applicable Law do not adversely affect
goodwill, if done in accordance with the terms of this Agreement), and (iii) any
and all goodwill arising from use of the NMG Licensed Marks by Bank shall inure
to the benefit of NMG.  Nothing herein shall give Bank any proprietary interest
in or to the NMG Licensed Marks, except the right to use the NMG Licensed Marks
in accordance with this Agreement, and Bank shall not contest NMG’s title in and
to the NMG Licensed Marks.

 

78

--------------------------------------------------------------------------------


 

(e)           Infringement by Third Parties.  Bank shall use reasonable efforts
to notify NMG, in writing, promptly upon acquiring Knowledge of any infringing
use of any of the NMG Licensed Marks by any third party.  If any of the NMG
Licensed Marks is infringed, NMG alone has the right, in its sole discretion, to
take whatever action it deems necessary to prevent such infringing use;
provided, however, that if NMG fails to take reasonable steps to prevent
infringement of the NMG Licensed Marks and such infringement has an adverse
effect upon the Program or the rights of Bank hereunder, Bank may request that
NMG take action necessary to alleviate such adverse impact.  Bank shall
reasonably cooperate with and assist NMG, at NMG’s expense, in the prosecution
of those actions that NMG determines, in its sole discretion, are necessary or
desirable to prevent the infringing use of any of the NMG Licensed Marks.

 

10.2        The Bank Licensed Marks.

 

(a)           Grant of License to Use the Bank Licensed Marks.  Subject to the
terms and conditions of this Agreement, each of Bank and Bank Parent hereby
grants to the NMG Companies a non-exclusive, royalty-free, non-transferable
right and license to use the Bank Licensed Marks in the United States in
connection with the creation, establishment, marketing and administration of,
and the provision of services related to, the Program.  All uses of the Bank
Licensed Marks shall be in accordance with this Agreement and any Trademark
Style Guide delivered by Bank to NMG from time to time (which Bank shall so
deliver), including that (i) NMG shall not modify, change, alter, delete from or
add to the Bank Licensed Marks, including but not limited to any change in text,
graphics or color, without the written consent of Bank, (B) NMG shall not use
the Bank Licensed Marks together with any logos or trademarks of any other
companies involved in the financial services industry; and (C) NMG shall not use
the Bank Licensed Marks in association with any other marks to form a new mark. 
All uses of the Bank Licensed Marks shall require the prior written approval of
Bank.  To the extent the NMG Companies delegate any of their rights or
obligations hereunder to any authorized Affiliate and/or authorized third party
in accordance with the terms and conditions of this Agreement, the NMG Companies
may sublicense their rights in the Bank Licensed Marks hereunder to such
authorized Person; provided that such Person shall agree to comply with all of
the terms and conditions of the use of the Bank Licensed Marks hereunder,
including but not limited to securing prior written approval of Bank for all
uses of Bank Licensed Marks, and the NMG Companies shall remain liable for such
Person’s failure to so comply.  Except as expressly set forth in this
Section 10.2, the rights granted pursuant to this Section 10.2 are solely for
use of the NMG Companies and may not be sublicensed without the prior written
approval of Bank.

 

(b)           New Bank Marks.  If Bank adopts a trademark, service mark or other
source indicator that is not listed on Schedule 1.1(b) hereto (for purposes of
this Section 10.2, a “New Bank Mark”), NMG may request that Bank add such New
Bank Mark to Schedule 1.1(b) hereto and license its use hereunder; Bank shall
not unreasonably fail to do so, and upon Bank’s written approval of the addition
of such New Bank Mark, such New Bank Mark shall be deemed added to Schedule
1.1(b).

 

(c)           Termination of License.  The license granted in this Section 10.2
shall terminate upon the termination or expiration of this Agreement or, if the
purchase option under Section 17.2 is exercised, six (6) months after the
Program Purchase Date.  Upon the termination of the license granted in this
Section 10.2, all rights in the Bank Licensed Marks granted

 

79

--------------------------------------------------------------------------------


 

hereunder shall revert to Bank and the NMG Companies shall: (i) discontinue
immediately all use of the Bank Licensed Marks, or any of them, and any
colorable imitation thereof; and (ii) destroy all unused NMG Credit Cards,
Applications, Account Documentation, Solicitation Materials, periodic
statements, materials, displays, advertising and sales literature and any other
items, in each case, bearing any of the Bank Licensed Marks.

 

(d)           Ownership of the Bank Licensed Marks.  Each of the NMG Companies
acknowledges that (i) the Bank Licensed Marks, all rights therein, and the
goodwill associated therewith, are, and shall remain, the exclusive property of
Bank and/or Bank Parent, (ii) it shall take no action which shall adversely
affect Bank’s and/or Bank Parent’s exclusive ownership of the Bank Licensed
Marks or the goodwill associated with the Bank Licensed Marks, and (iii) any and
all goodwill arising from use of the Bank Licensed Marks by the NMG Companies
shall inure to the benefit of Bank and/or Bank Parent.  Nothing herein shall
give the NMG Companies any proprietary interest in or to the Bank Licensed
Marks, except the right to use the Bank Licensed Marks in accordance with this
Agreement, and the NMG Companies shall not contest Bank’s or Bank Parent’s title
in and to the Bank Licensed Marks.

 

(e)           Infringement by Third Parties.  Each of the NMG Companies shall
use reasonable efforts to notify Bank, in writing, promptly upon acquiring
Knowledge of any infringing use of any of the Bank Licensed Marks by any third
party.  If any of the Bank Licensed Marks is infringed, Bank and Bank Parent
alone have the right, in their sole discretion, to take whatever action deemed
necessary to prevent such infringing use; provided, however, that if Bank and/or
Bank Parent fails to take reasonable steps to prevent infringement of the Bank
Licensed Marks and such infringement has an adverse effect upon the Program or
the rights of the NMG Companies hereunder, the NMG Companies may request that
Bank and/or Bank Parent take action necessary to alleviate such adverse impact. 
The NMG Companies shall reasonably cooperate with and assist Bank and Bank
Parent, at Bank’s expense, in the prosecution of those actions that Bank and/or
Bank Parent determines, in their sole discretion, are necessary or desirable to
prevent the infringing use of any of the Bank Licensed Marks.

 

10.3        Intellectual Property.

 

(a)           Independently-Owned Intellectual Property. Each Party shall
continue to own all of its Intellectual Property that existed as of the
Effective Date.  Each Party also shall own all right, title and interest in the
Intellectual Property it develops or creates independently of the other Party
during the Term.

 

(b)           Joint Intellectual Property.  Each Party shall have the right to
use, license and otherwise exploit jointly owned Intellectual Property without
any restriction or obligation to account to the other Party; provided, however,
that no such jointly owned Intellectual Property shall be used by Bank in
connection with any Comparable Partner Program or Competing Retail Program
without the prior written consent of NMG.  Patents and patentable inventions
shall be deemed to be owned jointly, as between the Parties, only if the
respective personnel of each Party are deemed co-inventors under the patent law,
and (ii) software and other works of authorship and associated copyrights shall
be deemed to be jointly owned only if the Parties are deemed co-authors or
co-owners of such software or other work of authorship under the copyright law. 
Any other Intellectual Property developed by a substantially equal investment of

 

80

--------------------------------------------------------------------------------


 

time, human, intellectual and financial resources by each Party during the Term
of this Agreement shall be owned jointly by the Parties.  By way of example and
not of limitation, a Party shall not be a joint owner of any such Intellectual
Property if its contribution thereto consists solely of data, unless that is the
only contribution of the other Party.  Otherwise, all patents, patentable
inventions, software, other works of authorship and related copyrights and all
other Intellectual Property (and any improvements thereto) shall be deemed to be
owned solely by one Party.  Thus, to the extent that a work created by one Party
is based on or incorporates Intellectual Property of the other Party, but the
Parties are not joint owners as set forth above, then one Party shall be the
sole owner of the Intellectual Property in the underlying work and the other
Party shall be the sole owner of the Intellectual Property in the new work.  Any
information or data provided by or on behalf of one Party to the other Party
remains, as between the Parties, the sole property of the providing Party, and
if applicable, shall be considered “Confidential Information” under
Section 13.1.  Any Intellectual Property, systems or networks of a Party used to
process, store or analyze information or data of the other Party remain, as
between the Parties, the sole property of the first Party.

 

(c)           During and after the Term of this Agreement, each Party may use,
license or otherwise exploit (or permit others to do so) any jointly owned
Intellectual Property referenced herein solely at its own risk.

 

ARTICLE XI

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11.1        General Representations and Warranties of NMG.  Except as Previously
Disclosed, NMG makes the following representations and warranties to the Bank
Companies as of the Effective Date:

 

(a)           Corporate Existence.  Each NMG Company: (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (ii) is duly licensed or qualified to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the conduct of its business or the activities in which it is engaged
makes such licensing or qualification necessary, except to the extent that its
non-compliance would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the NMG Companies’ ability to perform
their obligations hereunder; and (iii) has all necessary licenses, permits,
consents or approvals from or by, and has made all necessary filings and
registrations with, all governmental authorities having jurisdiction, to the
extent required for the ownership, lease or conduct and operation of its
business, except to the extent that the failure to obtain such licenses,
permits, consents or approvals or to make such filings or registrations would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect upon the NMG Companies, the Program, the Accounts, Cardholder
Indebtedness or the NMG Companies’ ability to perform their obligations under
this Agreement.

 

(b)           Capacity; Authorization; Validity.  Each NMG Company has all
necessary corporate power and authority to (i) execute and enter into this
Agreement, and (ii) perform the obligations required of such NMG Company
hereunder and the other documents, instruments

 

81

--------------------------------------------------------------------------------


 

and agreements relating to the Program and this Agreement executed by such NMG
Company pursuant hereto.  The execution and delivery by the NMG Companies of
this Agreement and all documents, instruments and agreements executed and
delivered by the NMG Companies pursuant hereto, and the consummation by the NMG
Companies of the transactions specified herein, have been duly and validly
authorized and approved by all necessary corporate actions of the NMG
Companies.  This Agreement (i) has been duly executed and delivered by the NMG
Companies, (ii) constitutes the valid and legally binding obligation of the NMG
Companies, and (iii) is enforceable in accordance with its terms (subject to
applicable bankruptcy, insolvency, reorganization, receivership or other laws
affecting the rights of creditors generally and by general equity principles
including those respecting the availability of specific performance).

 

(c)           Conflicts; Defaults; Etc.  Subject to receipt of any licenses and
qualifications required for NMG to perform its servicing obligations under the
Servicing Agreement, the execution, delivery and performance of this Agreement
by each of the NMG Companies, their compliance with the terms hereof, and
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which NMG or any of its Subsidiaries is a party or by
which they are bound, or to which any of the assets of NMG or any of its
Subsidiaries are subject; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent organizational document(s), of
the NMG Companies; (iii) breach or violate any Applicable Law or Applicable
Order, in each case, applicable to the NMG Companies; (iv) require the consent
or approval of any other party to any contract, instrument or commitment to
which any NMG Company is a party or by which it is bound; or (v) require any
filing with, notice to, consent or approval of, or any other action to be taken
with respect to, any Governmental Authority, except, in the cases of clauses
(i) and (iii)-(v), for such conflicts, breaches, defaults, violations or
failures to obtain such consents or approvals or make or obtain such filings,
notices, consents and approvals as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect upon the NMG
Companies, the Program, the Accounts, Cardholder Indebtedness or the NMG
Companies’ ability to perform their obligations under this Agreement.

 

(d)           No Litigation.  No action, claim, litigation, proceeding,
arbitration or investigation is pending or, to the Knowledge of NMG, threatened
against NMG or any of its Subsidiaries, at law, in equity or otherwise, by or
before any Governmental Authority, to which NMG or any of its Subsidiaries is a
party, which would reasonably be expected to have, individually or in the
aggregate, a material adverse effect upon the NMG Companies, the Program, the
Accounts, Cardholder Indebtedness or the NMG Companies’ ability to perform their
obligations under this Agreement.

 

(e)           Compliance with Laws.  Except to the extent that any of the
following would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect upon the Program or the ability of the NMG
Companies to perform their obligations under this Agreement, the NMG Companies
are in compliance with all requirements of Applicable Law relating to the Credit
Card Business and neither of the NMG Companies nor any of their Affiliates is
subject to any order, directive or restriction of any kind issued by any
Governmental Authority that restricts in any respect its ability to perform its
obligations under the Program.

 

82

--------------------------------------------------------------------------------


 

(f)            Servicing Qualifications.  NMG is or will be at the Effective
Date licensed and qualified in all jurisdictions necessary to service the
Accounts in accordance with all Applicable Laws, except where the failure to be
so qualified would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of NMG to perform its
obligations under this Agreement.

 

(g)           Books and Records.  All books and records of the NMG Companies
related to the Credit Card Business have been maintained accurately and in
accordance with all requirements of Applicable Law applicable to the NMG
Companies and the Credit Card Business, except for any instances of inaccuracy
or noncompliance that would not reasonably be expected to have a material
adverse effect on the ability of the NMG Companies to perform their obligations
under this Agreement.

 

(h)           Insurance.  The NMG Companies maintain insurance policies with
respect to their properties under such terms and conditions as are
(i) commercially reasonable and available from time to time and (ii) customary
for similarly situated Persons engaged in similar business, except in each case
for insurance which a failure to maintain would not reasonable be expected to
have a material adverse effect on the ability of the NMG Companies to perform
their obligations under this Agreement.

 

(i)            The NMG Licensed Marks.  NMG has the right, power and authority
to grant the rights to use the NMG Licensed Marks expressly granted herein.

 

11.2        General Representations and Warranties of the Bank Companies. 
Except as Previously Disclosed, the Bank Companies hereby make the following
representations and warranties to the NMG Companies as of the Effective Date:

 

(a)           Corporate Existence.  Each Bank Company: (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; and (ii) is duly licensed or qualified to do business and is in
good standing as a foreign entity in all jurisdictions in which the conduct of
the its business or the activities in which it is engaged, or proposes to engage
pursuant to this Agreement, makes such licensing or qualification necessary,
except to the extent that its non-compliance would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect upon the Bank
Companies, the Program, the Accounts, Cardholder Indebtedness or the Bank
Companies’ ability to perform their obligations under this Agreement.  The Bank
Companies have all necessary licenses, permits, consents or approvals from or
by, and have made all necessary filings and registrations with, all governmental
authorities having jurisdiction, to the extent required for the ownership, lease
or conduct and operation of their businesses and the Credit Card Business
pursuant to this Agreement, except to the extent that the failure to obtain such
licenses, permits, consents or approvals or to make such filings or
registrations would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect upon the Bank Companies, the Program, the
Accounts, Cardholder Indebtedness or the Bank Companies’ ability to perform
their obligations under this Agreement.

 

(b)           Capacity; Authorization; Validity.  Each Bank Company has all
necessary corporate or similar power and authority to (i) execute and enter into
this Agreement, and (ii) 

 

83

--------------------------------------------------------------------------------


 

perform the obligations required of such Bank Company hereunder and the other
documents, instruments and agreements relating to the Program and this Agreement
executed by such Bank Company pursuant hereto.  The execution and delivery by
the Bank Companies of this Agreement and all documents, instruments and
agreements executed and delivered by the Bank Companies pursuant hereto, and the
consummation by the Bank Companies of the transactions specified herein, have
been duly and validly authorized and approved by all necessary corporate or
similar actions of the Bank Companies.  This Agreement (i) has been duly
executed and delivered by the Bank Companies, (ii) constitutes the valid and
legally binding obligation of the Bank Companies, and (iii) is enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally and by general equity principles including those respecting the
availability of specific performance).

 

(c)           Conflicts; Defaults; Etc.  The execution, delivery and performance
of this Agreement by each of the Bank Companies, their compliance with the terms
hereof, and the consummation of the transactions specified herein will not
(i) conflict with, violate, result in the breach of, constitute an event which
would, or with the lapse of time or action by a third party or both would,
result in a default under, or accelerate the performance required by, the terms
of any contract, instrument or agreement to which any of Bank Parent or any of
its Subsidiaries is a Party or by which they are bound, or to which any of the
assets of Bank Parent or any of its Subsidiaries are subject; (ii) conflict with
or violate the articles of incorporation or by-laws, or any other equivalent
organizational document(s), of the Bank Companies; (iii) breach or violate any
Applicable Law or Applicable Order, in each case, applicable to the Bank
Companies; (iv) require the consent or approval of any other Party to any
contract, instrument or commitment to which any Bank Company is a Party or by
which it is bound; or (v) require any filing with, notice to, consent or
approval of, or any other action to be taken with respect to, any Governmental
Authority, except, in the cases of clauses (i) and (iii)-(v), for such
conflicts, breaches, defaults, violations or failures to obtain such consents or
approvals or make or obtain such filings, notices, consents and approvals as
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect upon the Bank Companies, the Program, the Accounts,
Cardholder Indebtedness or the ability of the Bank Companies to perform their
obligations under this Agreement.

 

(d)           No Litigation.  No action, claim, litigation, proceeding,
arbitration or investigation is pending or, to the Knowledge of Bank, threatened
against Bank Parent or any of its Subsidiaries, at law, in equity or otherwise,
by or before any Governmental Authority, to which Bank Parent or any of its
Subsidiaries is a Party, which would reasonably be expected to have,
individually or in the aggregate, a material adverse effect upon the Bank
Companies, the Program, the Accounts, Cardholder Indebtedness or the ability of
the Bank Companies to perform their obligations under this Agreement.

 

(e)           Compliance with Laws.

 

(i)            Except to the extent that any of the following would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect upon the Program or the ability of the Bank Companies to perform
their obligations under this Agreement,

 

84

--------------------------------------------------------------------------------


 

(A)                               the Bank Companies are in compliance with all
requirements of Applicable Law relating to their Credit Card business; and

 

(B)                               none of the Bank Companies or any of their
Affiliates is subject to any capital plan or supervisory agreement,
cease-and-desist or similar order or directive or memorandum of understanding
between it and any Governmental Authority or issued by any Governmental
Authority, nor has any of them adopted any board resolutions at the request of
any Governmental Authority.

 

(ii)           None of the Bank Companies or any of their Affiliates is subject
to any order, directive or restriction of any kind issued by any Governmental
Authority that restricts in any respect its operation of their Credit Card
business; and the Bank Companies are not aware of any fact or circumstance that
would in any way delay or impede their ability to perform all of their
obligations under the Program.

 

(f)            Servicing Qualifications.  The Bank Companies are licensed and
qualified in all jurisdictions necessary to service the Accounts in accordance
with all Applicable Laws, except where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of the Bank Companies to perform their obligations
under this Agreement.  Primary Servicer has all necessary facilities, equipment,
supplies and such other resources as are reasonably necessary to provide any
Services required to be provided by it pursuant to Section 7.2.

 

(g)           Bank Licensed Marks.  Bank has the right, power and authority to
grant the rights to use the Bank Licensed Marks expressly granted herein.

 

(h)           Books and Records.  All books and records of the Bank Companies
and their Affiliates related to their Credit Card business have been maintained
accurately and in accordance with all requirements of Applicable Law applicable
to Bank and its Credit Card business, except for any instances of inaccuracy or
noncompliance that would not reasonably be expected to have a material adverse
effect on the ability of the Bank Companies to perform their obligations under
this Agreement.

 

(i)            Insurance.  The Bank Companies maintain insurance policies with
respect to their properties under such terms and conditions as are
(i) commercially reasonable and available from time to time and (ii) customary
for similarly situated Persons engaged in similar business, except in each case
for insurance which a failure to maintain would not reasonable be expected to
have a material adverse effect on the ability of the Bank Companies to perform
their obligations under this Agreement.

 

11.3        No other Representations or Warranties.  Except as expressly set
forth in Sections 11.1 and 11.2, neither Bank nor NMG has made or makes any
other express or implied representations, or any express or implied warranty,
either written or oral, with respect to the

 

85

--------------------------------------------------------------------------------


 

Credit Card Business, the Program, the Bank Companies or the NMG Companies, or
as to any other matter whatsoever.

 

11.4                        General Covenants of the NMG Companies.

 

(a)                                 Litigation.  Each of the NMG Companies
promptly shall notify Bank in writing if it receives written notice of any
litigation that, if adversely determined, would reasonably be expected to have a
material adverse effect on the Program, the Accounts in the aggregate or the NMG
Companies’ ability to perform their obligations hereunder.

 

(b)                                 Reports and Notices.  Each of the NMG
Companies shall provide Bank with a facsimile notice specifying the nature of
any NMG Event of Default, or any event which, with the giving of notice or
passage of time or both, would constitute an NMG Event of Default, or any
development or other information which is likely to have a material adverse
effect on the Program, the Accounts, Cardholder Indebtedness or the NMG
Companies’ ability to perform their obligations pursuant to this Agreement. 
Notices pursuant to this Section 11.4(b) relating to NMG Events of Default shall
be provided within two (2) Business Days after any of the NMG Companies has
Knowledge of the existence of such default.  Notices relating to all other
events or developments described in this Section 11.4(b) shall be provided
(i) promptly after any of the NMG Companies has Knowledge of the existence of
such event or development if such event or development has already occurred, and
(ii) with respect to events or developments that have yet to occur, as early as
reasonably practicable under the circumstances.  Any notice provided under this
Section shall be confirmed in writing to Bank within [***] after the
transmission of the initial notice.

 

(c)                                  Applicable Law/Operating Procedures.  The
NMG Companies shall at all times during the Term comply in all material respects
with Applicable Law affecting their obligations under this Agreement and the
Operating Procedures.

 

(d)                                 Servicing Qualifications.  NMG shall at all
times during the Term remain licensed and qualified in all jurisdictions
necessary to service the Accounts in accordance with all Applicable Laws, except
where the failure to be so qualified would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
NMG to perform its obligations under this Agreement.

 

(e)                                  Disputes with Cardholders.  The NMG
Companies shall cooperate with Bank in a timely manner (but in no event less
promptly than required by Applicable Law) to resolve all disputes with
Cardholders.

 

(f)                                   Financial Statements.  If at any time
during the Term, NMG does not publicly file periodic reports with the Securities
and Exchange Commission, NMG shall provide to Bank (i) its audited consolidated
annual financial statements within [***] of the end of each Fiscal Year, and
(ii) its unaudited consolidated quarterly financial statements within [***] of
the end of each Fiscal Quarter.  Such statements shall include the consolidated
balance sheet, income statement and statement of cash flows and financial
position, all prepared in accordance with GAAP applied on a consistent basis
(except for normal year end adjustments and the absence of footnotes on the
quarterly statements).

 

86

--------------------------------------------------------------------------------


 

(g)                                  Books and Records.  NMG shall keep adequate
records and books of account with respect to the Accounts and Cardholder
Indebtedness in which proper entries, reflecting all of NMG’s financial
transactions relating to the Program, are made in accordance with GAAP and the
requirements of this Agreement.  NMG shall keep adequate records and books of
account with respect to its activities in connection with the Program, in which
proper entries reflecting all of NMG’s financial transactions are made in
accordance with GAAP.

 

(h)                                 Program Support.  NMG shall not take any
action that Bank reasonably concludes is materially inconsistent with the
Program Objectives or otherwise materially adversely affects the Program or
Bank’s private label Credit Card business.

 

11.5                        General Covenants of the Bank Companies.

 

(a)                                 Litigation.  Bank shall notify NMG in
writing if it receives written notice of any litigation that, if adversely
determined, would reasonably be expected to have a material adverse effect on
the Program, the Accounts in the aggregate or any Bank Company’s ability to
perform its obligations hereunder.

 

(b)                                 Reports and Notices.  Bank shall provide NMG
with a facsimile notice specifying the nature of any Bank Event of Default, or
any event which, with the giving of notice or passage of time or both, would
constitute a Bank Event of Default, or any development or other information
which is likely to have a material adverse effect on the Program, the Accounts
or Bank’s ability to perform its obligations pursuant to this Agreement.  Notice
pursuant to this Section 11.5(b) relating to Bank Events of Default shall be
provided within two [***] after any Bank Company has Knowledge of the existence
of such default.  Notices relating to all other events or developments described
in this Section 11.5(b) shall be provided (i) promptly after any Bank Company
obtains Knowledge of the existence of such event or development if such event or
development has already occurred, and (ii) with respect to events or
developments that have yet to occur, as early as reasonably practicable under
the circumstances.  Any notice produced under this section shall be confirmed in
writing to NMG within [***] after transmission of the initial notice.

 

(c)                                  Applicable Law/Operating Procedures.  The
Bank Companies shall at all times during the Term comply in all material
respects with Applicable Law affecting their obligations under this Agreement
and the Operating Procedures.  Bank shall at all times during the Term maintain
a federal bank charter and continue its existence as a bank under the laws of
the United States.

 

(d)                                 Books and Records.  The Bank Companies shall
keep adequate records and books of account with respect to the Accounts and
Cardholder Indebtedness in which proper entries, reflecting all of the financial
transactions relating to the Program, are made in accordance with GAAP and the
requirements of this Agreement.  The Bank Companies shall keep adequate records
and books of account with respect to their activities, in which proper entries
reflecting all of the financial transactions are made in accordance with GAAP.

 

(e)                                  Servicing Qualifications.  The Bank
Companies shall at all times during the Term remain licensed and qualified in
all jurisdictions necessary to service the Accounts in

 

87

--------------------------------------------------------------------------------


 

accordance with all Applicable Laws, except where the failure to be so qualified
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the ability of the Bank Companies to perform their
obligations under this Agreement.  Primary Servicer shall at all times during
the Term maintain the necessary facilities, equipment, supplies and such other
resources in good working order as are reasonably necessary to provide any
Services required to be provided by it pursuant to Section 7.2 in accordance
with the SLAs set forth in Schedule 7.3(a).

 

(f)                                   Program Support.  The Bank Companies shall
not take any action that NMG reasonably concludes is materially inconsistent
with the Program Objectives or otherwise materially adversely affects the
Program or NMG’s retail business or relations with its customers in any material
respect.

 

(g)                                  Disputes with Cardholders.  The Bank
Companies shall cooperate with the NMG Companies in a timely manner (but in no
event less promptly than required by Applicable Law) to resolve all disputes
with Cardholders.

 

ARTICLE XII

 

ACCESS, AUDIT AND DISPUTE RESOLUTION

 

12.1                        Access Rights.  Each Party shall permit the other
Party and its representatives and regulators to visit its facilities related to
the Program during normal business hours with reasonable advance notice.  The
reviewing Party shall employ such reasonable procedures and methods as are
necessary and appropriate in the circumstances, minimizing interference to the
extent practicable with the reviewed Party’s normal business operations.  The
reviewed Party shall use commercially reasonable efforts to facilitate the
reviewing Party’s review, including making reasonably available such personnel
of the reviewed Party and its service providers to assist the reviewing Party
and its representatives as reasonably requested.  Each Party shall also permit
the other Party and its representatives and regulators to review (during normal
business hours) and obtain copies of the books and records relating to the
Program; provided that neither Party shall be required to provide access to
records to the extent that (a) such access is prohibited by Applicable Law,
(b) such records are legally privileged, (c) such records are company planning
documents of such Party or any of its Affiliates, operating budgets, management
reviews or employee records, (d) such records relate to other customers of, or
credit programs operated by, Bank or the NMG Companies (except as may be
necessary or appropriate in connection with any consideration of the terms and
conditions of Comparable Partner Programs and Competing Retail Programs as
contemplated by this Agreement to the extent such terms and conditions are
publicly known or otherwise known and not subject to any confidentiality
obligations on the part of either Party) or (e) such records relate to other
customers or operations of such Party other than the Program or to personnel
records not normally disclosed in connection with audits.

 

12.2                        Audit Rights.  Twice per year or at any time that a
Party disputes the amount of any monies owed by either Party to the other
hereunder, such Party, at its sole cost and expense and upon five (5) days’
prior notice to the other Party, may conduct an audit of those of the other
Party’s financial and operational records that are under the control and/or

 

88

--------------------------------------------------------------------------------


 

direction of the audited Party and relate to the Program or can be reasonably
segregated.  Such audit shall be conducted during normal business hours in
accordance with generally accepted auditing standards and the auditing Party
shall employ such reasonable procedures and methods as are necessary and
appropriate in the circumstances, minimizing interference to the extent
practicable with the audited Party’s normal business operations.  The audited
Party shall use commercially reasonable efforts to facilitate the auditing
Party’s review, including making reasonably available such personnel of the
audited Party and its service providers to assist the auditing Party and its
representatives as reasonably requested.  The audited Party shall deliver any
document or instrument necessary for the auditing Party to obtain such records
from any Person maintaining records for the audited Party and shall maintain
records pursuant to its regular record retention policies.  For purposes of this
provision, the audited Party also shall be required to provide records relating
to the Program held by Persons performing services in connection with the
Program at the auditing Party’s request.  Notwithstanding the generality of the
foregoing, the audited Party shall not be required to provide access to records
to the extent that (a) such access is prohibited by Applicable Law, (b) such
records are legally privileged, (c) such records are company planning documents
of such Party or any of its Affiliates, operating budgets, management reviews or
employee records, (d) such records relate to other customers of, or credit
programs operated by, Bank or the NMG Companies (except as may be necessary or
appropriate in connection with any consideration of the terms and conditions of
Comparable Partner Programs and Competing Retail Programs as contemplated by
this Agreement to the extent such terms and conditions are publicly known or
otherwise known and not subject to any confidentiality obligations on the part
of either Party) or (e) such records relate to other customers or operations of
such Party other than the Program or to personnel records not normally disclosed
in connection with audits.

 

12.3                        Accounting Dispute Resolution.  Any dispute with
respect to amounts of $1 million or less due or payable under this Agreement or
other calculations hereunder of amounts of $1 million or less between the
Parties arising out of or relating to this Agreement shall be resolved as
provided in this Section 12.3.  The Parties agree to attempt in good faith to
resolve any such disputes.  Except with respect to any indemnification claim
arising under Article XVII, which shall not be subject to the procedures of this
Section 12.3, in the event the Parties are unable to resolve any such dispute,
after negotiating in good faith for a period of not less than ten (10) Business
Days, either Party may request a nationally recognized firm of independent
accountants mutually agreeable to the Parties (the “Accountants”) to reconcile
any amounts in dispute; provided, however, that the Accountants’ determination
shall be limited to the amount disputed by the Parties and in no event shall
such determination provide for a payment to any Party higher than the amount
claimed by the Party to be owed to such Party.  Any such request shall be in
writing and shall specify with particularity the disputed amounts being
submitted for determination.  Each Party agrees to promptly and in good faith
take all necessary action to designate the Accountants no later than ten
(10) Business Days after a request that such a designation be made.  The Parties
shall cooperate fully in assisting the Accountants in their review, including by
providing the Accountants full access to all files, books and records (including
work papers of internal and independent accountants of the Parties) relevant
thereto and providing such other information as the Accountants may reasonably
request in connection with any such review.  Notwithstanding the generality of
the foregoing, the Parties shall not be required to provide the Accountants with
access to records to the extent that (i) such access is prohibited by Applicable
Law, (ii) such records are legally privileged or (iii) such

 

89

--------------------------------------------------------------------------------


 

records relate to other customers of, or credit programs operated by, the Party
(except as may be necessary or appropriate in connection with any consideration
of the terms and conditions of Comparable Partner Programs and Competing Retail
Programs as contemplated by this Agreement to the extent such terms and
conditions are publicly known or otherwise known and not subject to any
confidentiality obligations on the part of either Party).  In the event the
determination made by the Accountants requires either Party to make payment to
the other Party of any additional amount, such Party shall make such payment no
later than five (5) Business Days following receipt from the Accountants of
written notice to the Parties of such determination plus interest at the Federal
Funds Rate on any such amount due computed from and including the date such
amount should have been paid through and excluding the date of payment. The fees
and expenses of such Accountants arising out of such reviews shall be borne by
the Parties in proportion to the relative difference between their respective
claims regarding the amount in dispute and the amount determined by the
Accountants.  The determination of the Accountants shall be final and binding on
the Parties subject to the correction of obvious errors.

 

12.4                        Dispute Resolution.

 

(a)                                 Generally.  Any dispute among the Parties
arising out of or relating to this Agreement, including with respect to the
interpretation of any provision of this Agreement and with respect to the
performance by NMG or Bank hereunder that is not otherwise required to be
submitted for resolution under Section 12.3 shall be resolved as provided in
this Section 12.4; provided, however, that this provision shall not limit either
Party’s right to obtain any provisional or other remedy, including, without
limitation, specific performance or injunctive relief from any court of
competent jurisdiction, as may be necessary, in the aggrieved Party’s sole
discretion, to protect its rights under this Agreement.  This Section 12.4 does
not apply to disputes among the Management Committee members with respect to
decisions expressly allocated to the Management Committee pursuant to this
Agreement (other than matters submitted to the Management Committee pursuant to
the dispute resolution procedure referred to in Section 12.4(b)(i)(B)).  Such
disputes shall be resolved in accordance with Section 3.2.

 

(b)                                 Informal Dispute Resolution.

 

(i)                                     Prior to the initiation of formal
dispute resolution procedures, the Parties shall first attempt to resolve their
dispute informally, as follows:

 

(A)                               Managers.  Upon the written request of either
Party containing a short statement as to the nature of the dispute and the
requesting Party’s position with respect thereto, the Managers shall meet for
the purpose of negotiating in good faith to seek resolution of such dispute.

 

(B)                               Management Committee.  If, after a period of
five (5) Business Days, the Managers are unable to resolve the dispute to the
satisfaction of NMG and Bank, the dispute shall be brought before the Management
Committee in accordance with Section 3.2(e); provided, however, if the
Management Committee cannot resolve the dispute within

 

90

--------------------------------------------------------------------------------


 

five (5) days, the dispute shall not be considered an Unapproved Matter.

 

(C)                               Appointment of Representatives.  If, after a
period of five (5) Business Days, the Management Committee is unable to resolve
the dispute to the satisfaction of both the NMG Companies and Bank, each Party
shall appoint a designated knowledgeable, responsible representative who is one
of the top five highest executives in the Credit Card division of Bank and one
of the top five executives of NMG and who does not devote substantially all of
his or her time to performance under this Agreement, whose task it will be to
meet for the purpose of negotiating in good faith to seek resolution of the
dispute.

 

With respect to clauses (A), (B) and (C) above, discussions, documents and
correspondence exchanged among the Managers and representatives, or submitted to
the Management Committee for purposes of these negotiations, shall be treated as
Confidential Information developed for purposes of settlement, exempt from
discovery and production, which shall not be admissible in any lawsuit without
the concurrence of the Parties.  Documents identified in or provided with such
communications, which were not prepared for the purposes of the negotiations,
are not so exempted and may, if otherwise admissible, be admitted in evidence in
any lawsuit.

 

(ii)                                  Formal proceedings for the resolution of
the dispute shall not be commenced until the earlier of:

 

(A)                               either of the designated representatives
concludes in good faith that amicable resolution through continued negotiation
of the dispute does not appear likely and so states in a notice to the other
designated representative or in a joint declaration signed by each of them; or

 

(B)                               twenty (20) Business Days after the
appointment of designated representatives pursuant to
Section 12.4(b)(i)(C) above (it being understood that this period shall be
deemed to run notwithstanding any claim that the process described in this
Section 12.4 was not followed or completed).

 

(iii)                               This Section 12.4 shall not be construed to
prevent a Party from instituting, and a Party is authorized to institute, formal
proceedings earlier than provided in clause (ii) above, to avoid the expiration
of any applicable limitations period or to preserve a superior position with
respect to other creditors.

 

91

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

CONFIDENTIALITY

 

13.1                        General Confidentiality.

 

(a)                                 For purposes of this Agreement,
“Confidential Information” means any of the following: (i) information that is
provided by or on behalf of either NMG or Bank to the other Party or its agents
in connection with the Program (including information provided prior to the date
hereof or the Effective Date); (ii) information about NMG or Bank or their
Affiliates, or their respective businesses or employees, that is otherwise
obtained by the other Party in connection with the Program, in each case
including: (A) information concerning marketing plans, objectives and financial
results; (B) information regarding business systems, methods, processes,
financing data, programs and products; (C) information regarding any products
offered or proposed to be offered under the Program or the manner of offering of
any such products; (D) information unrelated to the Program obtained by NMG or
Bank in connection with this Agreement, including by accessing or being present
at the business location of the other Party; and (E) proprietary technical
information, including source codes, or other proprietary information developed
in connection with the Program; (iii) the terms and conditions of this
Agreement; and (iv) the Marketing Plan.  The provisions of this Article XIII
governing Confidential Information shall not govern Cardholder Data, NMG Shopper
Data or NMG Prospect Data, which shall be governed by the provisions of
Article VI.

 

(b)                                 The restrictions on disclosure of
Confidential Information under this Article XIII shall not apply to information
received or obtained by NMG or Bank, as the case may be, that: (i) is or becomes
generally available to the public other than as a result of disclosure in breach
of this Agreement or any other confidentiality obligations; (ii) is lawfully
received on a non-confidential basis from a third party authorized to disclose
such information without restriction and without breach of this Agreement;
(iii) is contained in, or is capable of being discovered through examination of,
publicly available records or products; (iv) is required to be disclosed by
Applicable Law; provided that the Party subject to such Applicable Law shall use
reasonable efforts to avoid such disclosure and notify the other Party of any
such use or requirement prior to disclosure of any Confidential Information
obtained from the other Party in order to afford such other Party an opportunity
to seek a protective order to prevent or limit disclosure of the Confidential
Information to third Parties; provided, further, that such information shall be
disclosed only to the extent required by such Applicable Law and shall otherwise
remain Confidential Information; or (v) is developed by NMG or Bank, as the case
may be, without the use or knowledge of any proprietary, non-public information
provided by the other Party under, or otherwise made available to such Party as
a result of, this Agreement.  Nothing herein shall be construed to permit the
Receiving Party (as defined below) to disclose to any third party any
Confidential Information that the Receiving Party is required to keep
confidential under Applicable Law.

 

(c)                                  The terms and conditions of this Agreement
and the Marketing Plan and all of the items referred to in clauses (A) through
(B) of Section 13.1(a) shall each be the Confidential Information of NMG and
Bank and each of the Parties to this Agreement shall be deemed to be a Receiving
Party of each of them; provided, however, that the terms of this

 

92

--------------------------------------------------------------------------------


 

Agreement may be filed by either Party with any Governmental Authority
(including public filings with the Securities and Exchange Commission) to the
extent required by Applicable Law.

 

(d)                                 If the NMG Companies, on the one hand, or
Bank, on the other hand, receives Confidential Information of the other Party
(“Receiving Party”), the Receiving Party shall do the following with respect to
the Confidential Information of the other Party (“Disclosing Party”): (i) keep
the Confidential Information of the Disclosing Party secure and confidential;
(ii) treat all Confidential Information of the Disclosing Party with the same
degree of care as it accords its own Confidential Information, but in no event
less than a reasonable degree of care; and (iii) implement and maintain
commercially reasonable physical, electronic, administrative and procedural
security measures, including commercially reasonable authentication, access
controls, virus protection and intrusion detection practices and procedures.

 

13.2                        Use and Disclosure of Confidential Information.

 

(a)                                 Each Receiving Party shall use and disclose
the Confidential Information of the Disclosing Party only for the purpose of
performing its obligations or enforcing its rights with respect to the Program
or as otherwise expressly permitted by this Agreement, and shall not accumulate
in any way or make use of such Confidential Information for any other purpose.

 

(b)                                 Each Receiving Party shall: (i) limit access
to the Disclosing Party’s Confidential Information to those employees,
authorized agents, vendors, consultants, service providers, accountants,
advisors, subcontractors, and subject to the below limitations, prospective
Nominated Purchasers and their employees and representatives who have a
reasonable need to access such Confidential Information in connection with the
Program, the sale of Program Assets or other assets of NMG and its Affiliates or
the establishment of a new Credit Card or other program or arrangement for an
NMG Company, in each case in accordance with the terms of this Agreement, and
(ii) ensure that any Person with access to the Disclosing Party’s Confidential
Information agrees to be bound by a confidentiality agreement containing the
restrictions set forth in this ARTICLE XIII.  Notwithstanding the foregoing,
neither Party shall, without the consent of the other Party (A) disclose the
terms of this Agreement to a potential Nominated Purchaser, other than the
disclosure of termination-related rights and deadlines, the terms of the
purchase options referred to in Article XVII and the provisions of such
Article relating to the purchase and interim servicing arrangements referred to
therein or (B) disclose the terms of this Agreement to any third party with whom
any of the NMG Companies is considering entering into an arrangement permitted
by Section 2.2(b), (c) or (f), other than the disclosure of the existence and
terms of Bank’s rights under such Sections to the extent reasonably necessary to
inform such third party of the impact of such rights on such third party;
provided, however, that neither Party shall disclose the specific criteria for
risk underwriting decisions or the economic terms of this Agreement to any third
party (other than economic terms to which a Nominated Purchaser is to become
party in connection with its purchase of the Program Assets and/or the Wind-Down
Assets, as the case may be).

 

13.3                        Unauthorized Use or Disclosure of Confidential
Information.  Each Receiving Party agrees that any unauthorized use or
disclosure of Confidential Information of the Disclosing Party might cause
immediate and irreparable harm to the Disclosing Party for which money damages
might not constitute an adequate remedy.  In that event, the Receiving

 

93

--------------------------------------------------------------------------------


 

Party agrees that injunctive relief may be warranted in addition to any other
remedies the Disclosing Party may have.  In addition, the Receiving Party agrees
promptly to advise the Disclosing Party by telephone and in writing via
facsimile of any security breach that may have compromised any Confidential
Information or of any unauthorized misappropriation, disclosure or use by any
Person of the Confidential Information of the Disclosing Party which may come to
its attention, and to take all steps at its own expense reasonably requested by
the Disclosing Party to limit, stop or otherwise remedy such breach,
misappropriation, disclosure or use.

 

13.4                        Return or Destruction of Confidential Information. 
Upon the termination or expiration of this Agreement, the Receiving Party shall
comply with the Disclosing Party’s reasonable instructions regarding the
disposition of the Disclosing Party’s Confidential Information, which may
include return of any and all the Disclosing Party’s Confidential Information
(including any electronic or paper copies, reproductions, extracts or summaries
thereof); provided, however, that the Receiving Party in possession of tangible
property containing the Disclosing Party’s Confidential Information may retain
one archived copy of such material, subject to the terms of this Agreement,
which may be used solely for regulatory purposes and may not be used for any
other purpose.  Such compliance shall be certified in writing, including a
statement that no copies of Confidential Information have been kept, except as
necessary for regulatory purposes.

 

ARTICLE XIV

 

RETAIL PORTFOLIO ACQUISITIONS

 

14.1                        Retailer that Operates a Credit Card Business.  If
NMG or any of its Subsidiaries acquires or otherwise combines with (including by
merger, consolidation or other business combination) a retail department store
business that directly or through an Affiliate issues a Credit Card in the
United States, unless such transaction is one giving right to a termination by
NMG pursuant to Section 16.2(c) and as to which NMG has exercised such right,
Bank shall have a right of first offer to acquire the related Credit Card
business offered for sale by such retailer in connection with NMG’s or its
Subsidiary’s acquisition of the retail department store business (such Credit
Card business accounts, the “New Portfolio”) as follows.  Prior to or promptly
following the consummation of the acquisition, NMG shall provide notice to Bank
indicating its intention to engage in, or the consummation of, as the case may
be, such acquisition and shall provide Bank with a reasonable opportunity to
conduct due diligence, and for this purpose NMG shall provide Bank and its
representatives with reasonable access to the records and accounts (including
the master file) relating to such New Portfolio, subject to the execution of a
confidentiality agreement reasonably satisfactory to NMG.  Not later than the
[***] following receipt by Bank of due diligence information reasonably
requested by Bank and available to NMG, Bank may make an offer to NMG with
respect to the purchase of such New Portfolio, which offer shall be required to
remain open for a period of not less than [***].  NMG shall be under no
obligation to accept such offer or to provide Bank with any right to match any
offer received by NMG from any third party.  NMG may elect to (A) accept the
offer made by Bank, (B) keep such New Portfolio or (C) offer such New Portfolio
for sale to a third party; provided that NMG shall not sell such New Portfolio
to a third party unless such third party makes an offer having financial terms
and conditions (including terms relating to the manner in which the conversion
costs relating to the contemplated transaction are to be allocated among the

 

94

--------------------------------------------------------------------------------


 

Parties) substantially more favorable in the aggregate than the terms and
conditions offered by Bank.  If NMG does not sell such New Portfolio to Bank
(whether because NMG elects to keep such New Portfolio or sell it to a third
party), the restrictions of Section 2.2 shall not apply to the Credit Card
business associated with such New Portfolio, including any growth thereof.

 

14.2                        Retailer that has a Credit Card with another
Issuer.  If NMG or any of its Subsidiaries acquires or otherwise combines with
(including by merger, consolidation or other business combination) a retail
department store business that through an unaffiliated Person (other than Bank
or any of its Affiliates) issues a Credit Card in the United States, unless such
transaction is one giving right to a termination by NMG pursuant to
Section 16.2(c) and as to which NMG has exercised such right, Bank agrees that
it shall negotiate in good faith for the purchase of the retailer’s Credit Card
portfolio from such unaffiliated issuer associated with the retail assets being
acquired.  Prior to or promptly following the consummation of the acquisition,
NMG shall provide notice to Bank indicating its intention to engage in, or the
consummation of, as the case may be, such acquisition and shall cooperate to the
extent practicable to provide Bank with a reasonable opportunity to conduct due
diligence.  In the event that Bank is unsuccessful in its bid for the Credit
Card portfolio, NMG may offer the Credit Card program of such unaffiliated
issuer until the expiration of the agreement governing such program, and Bank
shall negotiate in good faith for the purchase of the Credit Card portfolio at
that time; provided, however, that if Bank is unable to agree to the terms of
the purchase of such Credit Card portfolio prior to the time that notice of
termination or election to extend the term, as applicable, is due under such
program agreement, NMG shall have the right to continue to operate such Credit
Card portfolio under the existing program agreement or to purchase and operate
such retailer’s Credit Card business itself or to engage a third party to do so;
provided, however, that NMG shall not engage a third party other than Bank
unless the financial terms and conditions (including terms relating to the
manner in which the conversion costs relating to the contemplated transaction
are to be allocated among the Parties) pursuant to which such third party is to
operate such Credit Card business are substantially more favorable in the
aggregate to NMG than the terms and conditions offered by Bank.  If NMG or any
of its Subsidiaries, directly or with a third Person, acquires the Credit Card
business of another retailer pursuant to this provision and this Agreement
remains in effect, Section 2.2 shall not apply to such acquired Credit Card
business or to the associated acquired retail operations, including any growth
thereof.

 

14.3                        Retailer that has a Credit Card with Bank.  If NMG
or any of its Subsidiaries acquires (including by merger, consolidation or other
business combination) a retail department store business that through Bank or
any of its Affiliates issues a Credit Card in the United States, Bank and NMG
shall assess and mutually agree whether to integrate such Credit Card portfolio
with the Program or operate such portfolio separately as provided in
Section 14.5 below.

 

14.4                        Co-Branded Credit Card.  Except as provided in
Section 14.5, neither Bank nor NMG shall have any obligation under this
Article XIV with respect to any co-branded Credit Card.

 

95

--------------------------------------------------------------------------------


 

14.5                           Conversion of Purchased Accounts.

 

(a)                                  If Bank acquires any Credit Card portfolio
pursuant to Section 14.1 or 14.2, or operates a Credit Card portfolio as set
forth in Section 14.3, NMG and Bank shall negotiate in good faith in order to
arrive at mutually agreeable terms pursuant to which the acquired Credit Card
portfolio would be integrated into the Program, it being understood that, absent
unique characteristics of the accounts acquired or impediments under Applicable
Law or the cardholder agreements applicable to the acquired accounts, it is the
mutual intent of the Parties that the acquired accounts be integrated as
follows; provided, however, that if based on the foregoing principles and
pursuant to such good faith negotiations the Parties determine that the terms of
this Agreement should not apply to such acquired assets, the acquired accounts
shall be governed by such other and/or additional terms as the Parties shall
agree; provided that accounts in any portfolio operated by Bank and acquired
pursuant to Section 14.3 shall continue to be governed by the agreement then in
effect with respect to such accounts.  Subject to the foregoing:

 

(i)                                     Private label Credit Card accounts shall
be converted to Accounts established under the Program, which converted Accounts
shall be subject to the same terms and conditions as the Accounts and to this
Agreement, and participate in the Program, as if they were originated under this
Agreement.

 

(ii)                                  Purchased co-branded Credit Card accounts
shall continue under the same terms and conditions being offered to the
purchased retailer’s customers, or such other terms and conditions upon which
NMG and Bank shall mutually agree.

 

(b)                                 Bank shall cover all costs related to
conversions pursuant to this Section 14.5, including replacement of Credit
Cards, notices to Cardholders and complying with other requirements of
Applicable Law.

 

14.6                           No Other NMG Obligations.  Except as set forth in
this ARTICLE XIV, the NMG Companies shall have no obligation to include in the
Program any Credit Card portfolios acquired in connection with any merger,
consolidation, acquisition or other transaction or otherwise cause them to be
transferred to the NMG Companies or otherwise transfer any such program to
Bank.  Except to the extent included in the Program, an acquired portfolio may
be operated free of the exclusivity restrictions set forth in this Agreement.

 

ARTICLE XV

 

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

15.1                           Events of Default.  The occurrence of any one or
more of the following events (regardless of the reason therefor) shall
constitute an Event of Default by a Party hereunder:

 

(a)                                  Such Party shall fail to perform, satisfy
or comply with any obligation, condition, covenant or other provision contained
in this Agreement (other than failure to comply with any SLAs), and (i) such
failure shall remain unremedied for a period of thirty (30) days

 

96

--------------------------------------------------------------------------------


 

after the other Party shall have given written notice thereof specifying the
nature of such failure in reasonable detail, provided that if such failure
cannot be cured in a commercially reasonable manner within such time, such
failure shall not constitute an Event of Default if the defaulting Party shall
have initiated and diligently pursued a cure within such time and such cure is
completed within ninety (90) days from the date of written notice regarding such
failure, and (ii) such failure shall either have a material adverse effect on
the licensed marks of the non-defaulting Party, or materially diminish the
economic value of the Program to the non-defaulting Party.

 

(b)                                 Any representation or warranty by such Party
contained in this Agreement shall not be true and correct in any respect as of
the date when made, and (i) the Party making such representation or warranty
shall fail to cure the event giving rise to such breach within thirty (30) days
after the other Party shall have given written notice thereof specifying the
nature of such breach in reasonable detail, provided that if such failure cannot
be cured in a commercially reasonable manner within such time, such breach shall
not constitute an Event of Default if the defaulting Party shall have initiated
a cure within such time and such cure is completed within ninety (90) days from
the date of written notice regarding such breach, and (ii) such failure shall
either have a material adverse effect on the Program or the licensed marks of
the non-defaulting Party or materially diminish the economic value of the
Program to the non-defaulting Party.

 

15.2                           Defaults by Bank.  The occurrence of any one or
more of the following events (regardless of the reason therefor) shall
constitute an event of default by Bank hereunder:

 

(a)                                  Bank shall fail to settle NMG Charge
Transaction Data and make payment in full therefor within [***] after such
settlement payment is due pursuant to Section 8.4.

 

(b)                                 Bank shall fail to make payment in full of
any amount set forth on a Monthly Settlement Sheet, Quarterly Settlement Sheet
or Yearly Settlement Sheet when due and payable.

 

(c)                                  Bank shall fail to make payment in full of
any amount due to NMG pursuant to Schedule 7.3(c) within [***] after such
payment is due pursuant to Schedule 7.3(c).

 

(d)                                 Bank Parent shall fail to make payment in
full of any amount owed under the Bank Guarantee to one or more of the NMG
Companies when due and payable.

 

(e)                                  Any Bank Company or Bank Parent shall no
longer be solvent or shall fail generally to pay its debts as they become due or
there shall be a substantial cessation of such Bank Company’s or Bank Parent’s
regular course of business.

 

(f)                                    Any regulatory authority having
jurisdiction over a Bank Company or Bank Parent shall order the appointment of a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of such Bank Company or Bank Parent, as the case may be, or of any
substantial part of its properties, or order the winding-up or liquidation of
the affairs of any Bank Company or Bank Parent, and such order shall not be
vacated, discharged, stayed or bonded within [***] from the date of entry
thereof.

 

97

--------------------------------------------------------------------------------


 

(g)                                 Any Bank Company or Bank Parent shall
(i) consent to the institution of proceedings specified in paragraph (f) above
or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of such
entity or of any substantial part of its properties, or (ii) take corporate or
similar action in furtherance of any such action.

 

(h)                                 Primary Servicer shall fail to meet one or
more SLAs expressly giving rise to the right to terminate hereunder in
accordance with Section 7.3 and Schedule 7.3(c).

 

(i)                                     As a result of the regulatory status of
a Bank Company or Bank Parent or any constraints imposed on a Bank Company or
Bank Parent by any Governmental Authority, the benefits of the Program to the
NMG Companies are materially diminished or the NMG Companies experience a
material decline in customer satisfaction, unless such constraint, diminishment
or decline would be incapable of being eliminated or mitigated if NMG were to
terminate this Agreement and/or repurchase the Program Assets (either for itself
and its Affiliates or in order to enter into alternative program arrangements
with a third party other than Bank).

 

(j)                                     The Bank Guaranty shall expire or
terminate or otherwise fail to be in full force and effect or Bank Parent shall
disaffirm, disclaim, repudiate or reject, in whole or in part, or challenge the
validity, enforceability or effectiveness of, the Bank Guaranty.

 

15.3                           Defaults by the NMG Companies.  The occurrence of
any one or more of the following events (regardless of the reason therefor)
shall constitute an event of default by the NMG Companies hereunder:

 

(a)                                  NMG shall fail to make payment in full of
any amount set forth on a Monthly Settlement Sheet, Quarterly Settlement Sheet
or Yearly Settlement Sheet when due and payable.

 

(b)                                 A petition under the U.S. Bankruptcy Code or
similar law shall be filed against NMG and not be dismissed within [***].

 

(c)                                  A decree or order by a court having
jurisdiction (i) for relief in respect of NMG pursuant to the Bankruptcy Code or
any other applicable bankruptcy or other similar law, (ii) for appointment of a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of NMG or of any substantial part of its properties, or (iii) ordering
the winding-up or liquidation of the affairs of NMG shall, in any such case be
entered, and shall not be vacated, discharged, stayed or bonded within [***]
from the date of entry thereof.

 

(d)                                 NMG shall (i) file a petition seeking relief
pursuant to the Bankruptcy Code or any other applicable bankruptcy or other
similar law, (ii) consent to the institution of proceedings pursuant thereto or
to the filing of any such petition or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) of NMG or any substantial part of its properties, or
(iii) take corporate or similar action in furtherance of any such action.

 

98

--------------------------------------------------------------------------------


 

(e)                                  NMG shall fail to meet one or more SLAs
expressly giving rise to the right to terminate hereunder in accordance with
Section 5.02 of the Servicing Agreement.

 

15.4                           Remedies for Events of Default.  In addition to
any other rights or remedies available to the Parties at law or in equity, upon
the occurrence of an Event of Default pursuant to Section 15.1, 15.2 or 15.3,
the non-defaulting Party shall be entitled to collect from the defaulting Party
any amount indisputably in default plus interest based on the Federal Funds
Rate.

 

ARTICLE XVI

 

TERM/TERMINATION

 

16.1                           Term.  This Agreement shall continue in full
force and effect for five (5) years from the Effective Date (the “Initial
Term”).  The Agreement shall be renewed by mutual agreement of the Parties for
successive three (3) year terms (each, a “Renewal Term”) at least six (6) months
prior to the expiration of the Initial Term or current Renewal Term, as the case
may be.  If the Parties do not agree to renew the Agreement at least six
(6) months prior to the expiration of the Initial Term or the current Renewal
Term, as the case may be, the Agreement shall automatically terminate at the end
of the Initial Term or current Renewal Term, as the case may be.

 

16.2                           Termination by NMG Prior to the End of the
Initial Term or a Renewal Term.  NMG, on behalf of the NMG Companies, may
terminate this Agreement upon written notice prior to the end of the Initial
Term or any Renewal Term and subject to the effective dates of termination in
Section 16.4:

 

(a)                                  after the occurrence of a Bank Event of
Default;

 

(b)                                 if (i) there is a Change of Control of Bank
Parent or (ii) one or more Persons that is not an Affiliate of Bank on the date
of this Agreement acquires a direct or indirect controlling interest in Bank or
any other Person conducting a substantial part of the Credit Card business
conducted within the corporate group of Bank Parent or such corporate group
otherwise disposes of or terminates a substantial part of such Credit Card
business;

 

(c)                                  following a Change of Control of NMG if the
other Party to the business combination transaction which resulted in or
constituted such Change of Control issues, offers or otherwise provides (either
itself or through Affiliates) or is Party to any contractual arrangement with
any other Person to issue, offer or otherwise provide, any Credit Card in the
United States;

 

(d)                                 if there is a Change in Law which reduces or
could reasonably be expected to reduce in any material respect the ability of
NMG or any of its Subsidiaries to gain access to, or to use, any Cardholder
Data, NMG Shopper Data or NMG Charge Transaction Data below the level of access
and use permitted under Applicable Law immediately prior to the Effective Date,
unless such reduction in access would be incapable of being eliminated or
mitigated if NMG were to terminate this Agreement and/or repurchase the Program
Assets (either for itself and its Affiliates or in order to enter into
alternative program arrangements with a third party other than Bank); provided,
however, that prior to delivering a notice of termination pursuant to this
Section 

 

99

--------------------------------------------------------------------------------


 

16.2, NMG shall engage in good faith negotiations with Bank to modify the
Program in a way that would preserve at least the same level of access and use
of such data for the benefit of NMG and its Affiliates following the relevant
Change in Law as was permissible prior to the Effective Date, such negotiations
not to terminate (in the absence of an agreement between the Parties on any
modification) earlier than [***] days after the earlier of (i) the date on which
one of the Parties delivers a notice to the other that the relevant Change in
Law is likely to occur or (ii) the date on which the relevant Change in Law
takes effect; or

 

(e)                                  if there have been more than [***]
(excluding for purposes of this paragraph Unapproved Matters that are Bank
Matters as described in Sections 3.2(g)(ii), (iii), (iv), (vi), (ix), (x) and
(xi)) within the last twelve (12) Fiscal Months; provided that if the Management
Committee votes on an identical matter more than one time and fails to reach
agreement on such identical matter without any change in the circumstances
surrounding such matter, for purposes of this Section 16.2(e), such matter will
only count as one (1) Unapproved Matter; or

 

(f)                                    not more than [***] after the Risk
Information Date in respect of a proposed modification to a Risk Management
Policy, other than a modification that would be Bank Matter as described in
Section 3.2(g)(i), if such modification is an Unapproved Matter and either:

 

(i)                                     in the case of a proposed modification
to a New Account Policy, the Approval Rate for the Benchmark Population assuming
application of the New Account Policy (including such modification) to the
Applications submitted by such Benchmark Population, as modeled in accordance
with Section 4.6(c)(v)(i), is less than [***]; or

 

(ii)                                  in the case of a proposed modification to
a Risk Management Policy with respect to or affecting existing Accounts, either:

 

(A)                              such change in Risk Management Policy, together
with all previous changes to Risk Management Policies implemented as Bank
Matters pursuant to Sections 3.2(g)(iii) or (iv) following the Effective Date,
is projected, based on the information required to be delivered in accordance
with Section 4.6(c)(vi) and the methodology stated therein, to decrease Net
Credit Sales by more than [***] in any rolling [***] period required to be
included in the projections delivered pursuant to Section 4.6(c); or

 

(B)                                such proposed modification is a Bank Matter
as a result of the occurrence and continuance of an NMG Credit Event; provided,
however, if such proposed modification is a Bank Matter as a result of an NMG
Credit Event that has occurred and is continuing, and a Trigger Condition shall
be in existence at such time, then NMG shall not have the right to terminate
pursuant to this Section 16.2(f)(ii)(B) 

 

100

--------------------------------------------------------------------------------


 

unless the decrease in Net Credit Sales is by more than [***] in any rolling
[***] period required to be included in the projections delivered pursuant to
Section 4.6(c); or

 

(g)                                 upon notice to Bank delivered not more than
[***] following (i) the implementation of any New Account Policy if the Approval
Rate for the Benchmark Population assuming application of the New Account Policy
(including such modification) to the Applications submitted by such Benchmark
Population, as modeled in accordance with Section 4.6(c)(v)(i), is less than
[***] or (ii) the implementation of a Risk Management Policy with respect to or
affecting existing Accounts if the cumulative effect of such change in Risk
Management Policy and all other changes implemented pursuant to Sections
3.2(g)(iii) and (iv) as Bank Matters is a decrease in such Net Credit Sales by
more than [***] in any rolling [***] period based on the information required to
be delivered in accordance with Section 4.6(d) and the methodology stated
therein; or

 

(h)                                 (A) if Bank proposes to implement any change
in Risk Management Policies that is an Unapproved Matter following the CIL
Negotiation Period by asserting its right to consider such implementation a Bank
Matter pursuant to Section 3.2(g)(iv), not more than [***] after the Risk
Information Date or (B) if Bank proposes to implement any Existing Terms Change
or New Account Term that is an Unapproved Matter following the CIL Negotiation
Period by asserting its right to consider such implementation a Bank Matter
pursuant to Section 3.2(g)(iv), not more than [***] after Bank shall have broken
the deadlock with respect to such Unapproved Matter in the case of a proposed
Existing Terms Change or implementation of New Account Terms pursuant to
Section 4.7(c)(vi)(A);

 

(i)                                     not more than [***] after Bank shall
have broken a deadlock with respect to the implementation of New Account Terms
pursuant to Section 4.7(c)(vi)(A) by asserting its right to consider such
implementation a Bank Matter of a type set forth in Section 3.2(g)(vi); and

 

(j)                                     following the date on which the
Effective Annual Servicing Fee Rate exceeds the maximum Annual Servicing Fee
Rate required to be paid by Bank pursuant to Section 4.04(e) of the Servicing
Agreement.

 

16.3                           Termination by Bank Prior to the End of the
Initial Term or a Renewal Term.  Bank may terminate this Agreement upon written
notice prior to the end of the Initial Term or any Renewal Term and subject to
the effective dates of termination in Section 16.4:

 

(a)                                  after the occurrence of an NMG Event of
Default; or

 

(b)                                 following the end of a Fiscal Year, if
during such Fiscal Year, NMG has not maintained the retail store square footage
set forth on Schedule 16.3(b); or

 

(c)                                  not more than [***] after the end of the
Account Terms Negotiation Period provided that (i) a RAM Condition has occurred
and is continuing at the time of such notice and (ii) the implementation of the
New Account Terms proposed by Bank remain an Unapproved Matter at such time and
do not constitute a Bank Matter in accordance with Section 4.7(c)(vi)(B); or

 

101

--------------------------------------------------------------------------------


 

(d)                                 in the event a [***] negotiation period is
required and requested pursuant to Section 2.2(d)(iii), not more than [***] days
following the end of such [***] period if the Parties fail to reach agreement
pursuant to such negotiation process.

 

16.4   Effective Date of Termination.  A termination by NMG or Bank, as
applicable, prior to the end of the Term shall become effective on the
applicable date set forth below, in each case subject to Section 17.1:

 

(a)                                  a termination in respect of an NMG Event of
Default or a Bank Event of Default shall become effective immediately upon
written notice to the defaulting Party;

 

(b)                                 a termination by NMG pursuant to Sections
16.2(b) through (e) shall become effective [***] after written notice to Bank;

 

(c)                                  a termination by NMG pursuant to
Section 16.2(f) shall become effective [***] after the Risk Information Date,
provided that, at NMG’s option, such termination may become effective on any
date following a Preliminary Non-Purchase Event so long as NMG shall have
provided not less than [***] prior written notice to Bank of such earlier
termination date;

 

(d)                                 a termination by NMG pursuant to
Section 16.2(g) or (h) shall become effective [***] following the Program Asset
Information Date, provided that, at NMG’s option, such termination may become
effective on any date following a Preliminary Non-Purchase Event so long as NMG
shall have provided not less than [***] prior written notice to Bank of such
earlier termination date;

 

(e)                                  a termination by NMG pursuant to
Section 16.2(i) shall become effective [***] after written notice, provided
that, at NMG’s option, such termination may become effective on any date
following a Preliminary Non-Purchase Event so long as NMG shall have provided
not less than [***] prior written notice to Bank of such earlier termination
date; and

 

(f)                                    a termination by Bank pursuant to
Section 16.3(b), (c) or (d) shall become effective [***] following written
notice to NMG.

 

ARTICLE XVII

EFFECTS OF TERMINATION

 

17.1                           General Effects.

 

(a)                                  All solicitations, marketing and
advertising of the Program, other than acceptance of applications through NMG
Channels in the ordinary course of business consistent with past practice, shall
cease upon the expiration or termination of this Agreement, except as the
Parties may otherwise mutually agree, provided that following such expiration or
termination the Parties shall continue to operate the Program in accordance with
the terms of this Agreement and service the Accounts in good faith and in the
ordinary course of their respective businesses, subject to the terms of this
Agreement, until the provisions of Section 17.2 are satisfied.  The Parties
shall cooperate to ensure the orderly wind-down or transfer of the Program.

 

102

--------------------------------------------------------------------------------


 

(b)                                 Upon the satisfaction of the provisions of
Section 17.2 or, in the event NMG delivers notice that it does not wish to
purchase the Program Assets (or fails to exercise such notice within the
timeframe set forth in Section 17.2), upon the later of (i) the effective date
of termination and (ii) the date of such notice (or such failure to timely
provide notice), all obligations of the Parties under this Agreement shall
cease, except that the provisions specified in Section 19.26 shall survive.

 

17.2                           The NMG Companies’ Option to Purchase the Program
Assets.

 

(a)                                  If this Agreement expires or is terminated
by either Party for whatever reason, NMG has the option to purchase, or arrange
the purchase of by a third party nominated by NMG (a “Nominated Purchaser”), the
Program Assets from Bank.

 

(b)                                 The purchase option given by
Section 17.2(a) is exercisable by NMG or the Nominated Purchaser serving notice
on Bank no later than:

 

(i)                                     in the case of the expiration of this
Agreement at the end of a Term, or in the case of a termination by NMG pursuant
to Section 16.2(a) through (e), 16.2(g) or 16.2(h), [***] after the date of the
last in-person due diligence session requested by NMG pursuant to
Section 17.2(e) (which last due diligence session shall occur no later than the
expiration of the Due Diligence Period);

 

(ii)                                  in the case of a termination by NMG
pursuant to Section 16.2(f), [***] after the Risk Information Date;

 

(iii)                               in the case of a termination by NMG pursuant
to Section 16.2(i),  [***] following delivery by NMG of its written notice of
termination; and

 

(iv)                              in the case of a termination by Bank prior to
the expiration of the Term, within [***] of receipt by NMG from Bank of its
written notice of termination;

 

provided, however, that NMG shall have the option to extend the relevant
deadline referred to in clause (i), (ii), or (iii), as the case may be, for a
period of [***] additional days by providing written notice of such extension to
Bank not later than the [***] prior to the applicable date referred to in clause
(i), (ii), or (iii).  NMG may submit a written request to Bank not later than
the [***] prior to the date referred to in clause (iv) to extend the relevant
deadline referred to in clause (iv) above for a period of [***] additional days,
but Bank shall have sole discretion as to whether it accepts or rejects such
request.  During the period commencing on the relevant day set forth in clause
(i), (ii), (iii) or (iv), as applicable, and ending on the date on which NMG
delivers written notice as to whether the purchase option pursuant
Section 17.2(a) will be exercised (or in absence of such a notice, ending on the
expiration date of the applicable period set forth in Section 17.2(b) as so
extended), (A) no amounts shall be withheld in respect of the Existing Account
Reserve Amount and (B) Bank shall withhold from the Merchant Participation an
amount equal to [***] of Net Credit Sales and this amount shall be held by Bank
or deposited in escrow in the same manner as amounts referred to in
Section 4.6(h).  All amounts withheld pursuant to this Section 17.2(b) shall be
(x) paid to NMG upon completion of the purchase of the

 

103

--------------------------------------------------------------------------------


 

Program Assets or (y) retained permanently by Bank if NMG delivers written
notice to Bank that the purchase option will not be exercised, if NMG fails to
deliver notice to Bank that such option will be exercised prior to the
expiration of the extended period referred to above or if NMG fails to complete
the purchase by the effective date of termination of this Agreement).

 

(c)                                  If such purchase option is exercised, NMG
or the Nominated Purchaser must complete the purchase of the Program Assets
(i) in the case of the expiration of this Agreement at the end of a Term, on or
prior to the expiration of the current Term; (ii) in the case of a termination
of this Agreement pursuant to Section 16.2(f), not later than [***] after the
Risk Information Date; (iii) in the case of a termination of this Agreement
pursuant to Section 16.2(i), not later than [***] after delivery by NMG of the
notice of termination; (iv) in the case of a termination of this Agreement
pursuant to Section 16.2(a) through (e), 16.2(g) or 16.2(h), not later than
[***] after the Program Asset Information Date; (v) in the case of a termination
of this Agreement by Bank prior to the expiration of the Term, not later than
[***] after receipt by NMG of the notice of termination.  Notwithstanding the
foregoing (except in the case of a termination pursuant to Section 16.2(g) or
16.2(h)) if, in connection with the purchase of the Program Assets by a
Nominated Purchaser, any required regulatory approvals or rating agency consents
are not received on or prior to the applicable foregoing date, such purchase
shall be completed within [***] after such date; and provided, further, that in
any case (including a termination pursuant to Section 16.2(g) or 16.2(h)), if
NMG is unable to complete the purchase by such date because of a material breach
by Bank of its obligations pursuant to Section 17.2(e), such purchase shall be
completed as soon as reasonably practicable following the date on which such
breach is cured.  The date of the completion of any purchase under this
Section 17.2(c) pursuant to a purchase agreement referred to herein shall be the
“Program Purchase Date”.

 

(d)                                 The purchase price for the Program Assets
purchased, payable on the Program Purchase Date, shall be equal to the Par Value
thereof at the time of purchase, except that if the purchase right arises as a
result of (A) an early termination of this Agreement by Bank for an NMG Event of
Default or (B) an early termination by the NMG Companies pursuant to
Section 16.2(c), then such purchase price for the Program Assets shall be an
amount equal to the sum of (x) the Par Value thereof at the time of purchase,
plus (y) de-conversion costs of the Bank in an amount not to exceed [***]
million. The Parties shall use commercially reasonable efforts to minimize
transaction costs relating to the purchase and deconversion of the Program
Assets.

 

(e)                                  Not earlier than the Applicable Request
Date and (i) in the case of a termination by NMG pursuant to Section 16.2(g),
16.2(h), 16.2(i) or a termination by Bank pursuant to Section 16.3(a) or (b),
not later than five (5) days following delivery by NMG or Bank of the notice of
termination or (ii) in the case of an expiration at the end of the Term, not
later than [***] after the date that is one year prior to the end of the Term,
NMG shall be entitled to deliver a written request of Bank to provide NMG and
any prospective Nominated Purchaser and their respective representatives with
reasonable access to the Program Asset Information during the Due Diligence
Period for the purpose of conducting due diligence investigations to determine
whether they wish to purchase the Program Assets (and shall provide NMG or the
Nominated Purchaser that elects to purchase the Program Assets with updated
Program Asset Information following the Due Diligence Period as is reasonably
necessary to facilitate such agreement to purchase).  Bank shall provide the
Program Asset Information as soon as reasonably practicable (but in no event
more than [***]) following any such request and shall

 

104

--------------------------------------------------------------------------------


 

update any information included in the Program Asset Information from time to
time as reasonably requested by NMG; provided, however, that Bank shall be
entitled to require any prospective Nominated Purchaser to enter into customary
confidentiality arrangements before providing it (or permitting NMG to provide
it) with such access.  During the Due Diligence Period, Bank shall make itself
reasonably available to participate in due diligence with each prospective
Nominated Purchaser identified by NMG as soon as reasonably practicable (and in
the case of a termination by NMG pursuant to Sections 16.2(f) or 16.2(i) or a
termination by Bank pursuant to Section 16.3, no later than [***] following a
request by NMG) and as part of such due diligence shall at the request of NMG
participate in an in-person due diligence session with each prospective
Nominated Purchaser during the Due Diligence Period.

 

(f)                                    The Parties and/or the Nominated
Purchaser shall promptly negotiate in good faith and execute a purchase
agreement for the Program Assets to be repurchased, which shall contain terms
and conditions substantially similar to those in the Purchase Agreement (if
applicable).  Bank shall provide reasonable assistance in connection with the
conversion of the Program Assets to the Systems of NMG or the Nominated
Purchaser, including provision of interim services.  The Parties (together with
any potential Nominated Purchaser designated by NMG) shall negotiate in good
faith the terms of, and the Parties and the Nominated Purchaser shall execute,
an interim servicing agreement (the “Interim Servicing Agreement”) detailing the
terms upon which the Parties will effectuate the conversion of the Accounts and
other Program Assets and/or Wind-Down Assets to the Systems of NMG or the
Nominated Purchaser, including, if requested, the obligation of Bank to provide
interim services to NMG and /or the Nominated Purchaser for a period specified
by NMG or the Nominated Purchaser of up to [***] following the Program Purchase
Date (as may be extended pursuant to this Section 17.2(f), the “Interim
Servicing Period”).  The Interim Servicing Agreement shall be effective from the
Program Purchase Date and shall provide for a reasonable servicing fee to Bank. 
The Parties shall not unreasonably withhold or delay execution of the Interim
Servicing Agreement.  The Parties shall mutually agree upon a conversion plan
which shall be set forth in the Interim Servicing Agreement.  The Parties shall
effectuate the conversion of the Accounts and the Program Assets and/or
Wind-Down Assets to the Systems of NMG or the Nominated Purchaser by the
conversion date specified in the conversion plan and in accordance with the
Interim Servicing Agreement.  The Interim Servicing Period shall terminate no
later than [***] following the Program Purchase Date; provided, however, that
(i) if such termination date would otherwise fall on a date that is between
November 1 and January 31, NMG or the Nominated Purchaser, on the one hand, or
Bank, on the other hand, may extend the Interim Servicing Period to a date that
is [***] after January 31, and (ii) if the Interim Servicing Period would
otherwise terminate on any of the last [***] of any calendar month, NMG or the
Nominated Purchaser, on the one hand, or Bank, on the other hand, may extend the
Interim Servicing Period up to [***].  NMG or the Nominated Purchaser, on the
one hand, or Bank, on the other hand, may extend the Interim Servicing Period
pursuant to clause (i) above by delivering written notice of such extension to
Bank or NMG and the Nominated Purchaser, as applicable, not less than [***]
prior to the date on which the Interim Servicing Period would end in absence of
such extension or pursuant to clause (ii) above by delivering written notice of
such extension to Bank or NMG and the Nominated Purchaser, as applicable, not
less than [***] prior to the date on which the Interim Servicing Period would
end in absence of such extension.

 

105

--------------------------------------------------------------------------------


 

(g)                                 To assist NMG in determining whether NMG
will choose to [***] from Bank’s changes to Risk Management Policies pursuant to
an election to effect [***] as permitted by Section 4.6(f), if, after
termination notice has been provided by NMG pursuant Section 16.2(f) (other than
pursuant to Section 16.2(f)(ii)(B)), Section 16.2(g), Section 16.2(h) or
Section 16.2(i), if NMG shall not have exercised its option to purchase the
Program Assets on or prior to the [***] prior to the expiration date of such
option (without regard to NMG’s right to extend such expiration date), then,

 

(i)                                     not later than such date, Bank shall
deliver to NMG:

 

(A)                              An analysis, prepared in accordance with the
methods and reflecting the information set forth in Schedule 17.2(g) reflecting
a segmentation of all Accounts as to which Bank proposes to make any change to
Risk Management Policies (other than changes as required by Applicable Law);

 

(B)                                a report further segmenting (i.e.,
subsegmenting) each of the Account segments referred to in clause (A) by ranges
[***] as are determined by NMG (the specifications of which ranges shall be made
by NMG in consultation with Bank’s risk management personnel) and resulting in
segments which shall have at least [***] Accounts per segment; and

 

(ii)                                  if requested by NMG in writing not later
than the [***] following receipt of the information referred to in
Section 17.2(g)(i), Bank shall deliver to NMG, not later than then [***] after
such request, [***] reasonably specified by NMG and resulting in segments which
shall have at least [***] Accounts per segment.  Upon request of NMG, Bank shall
make available its Risk Management staff to assist NMG by recommending
segmentation attributes for purposes of this Section 17.2(g);

 

(iii)                               at the time of the delivery of each analysis
referred to in clause (i) and (ii), an analysis reflecting for each segment
referred to in Section 17.2(g)(i) and (ii), each segment’s size including active
and total Accounts and Gross Receivables as of the date of analysis and Net
Credit Sales, Average Daily Gross Receivables, Post-MP RAM and each component
thereof for each such segment for the most recent [***];

 

106

--------------------------------------------------------------------------------


 

(iv)                              for each segment referred to in
Section 17.2(g)(i) and (ii), a forecast of Post-MP RAM and each component
thereof for the [***] commencing with such report, which forecast shall be
derived based on “business-as-usual” assumptions (all of which shall be
disclosed), including an assumption that the Agreement would remain in effect
for the full [***] (except that payments in accordance with Article IX shall be
assumed to cease at the end of month [***] and Net Credit Sales shall be assumed
to be [***] in each month following month six) and would not reflect any
behavior by Cardholders reflective of a termination of this Agreement;

 

(v)                                 for each segment of RAM Deficient Accounts
reflected in any of the foregoing analyses, (A) a description of any proposed
changes in Risk Management Policies and (B) information regarding the forecasted
effects of each such proposed change on key Program performance metrics,
including [***];

 

(vi)                              for each segment of RAM Deficient Accounts, a
calculation of the Risk Change Compensation Amount and the Risk Change
Compensation Percentage in respect of such Account segment; and

 

(vii)                           within [***] of receiving all information
required to be delivered by the above clauses of this Section 17.2(g), NMG must
provide written notice to Bank of which Account segments referred to in clause
(i) or (ii) above NMG wishes to protect from application of any new Risk
Management Policies (other than required by Applicable Law) pursuant to an
election to apply Protection Through MP Reduction or Test/Control Protection
pursuant to Section 4.6(f).  For each segment defined in Section 17.2(g)(i)(A),
NMG may request to protect subsegments of such segment using only one of the
[***] defined in Section 17.2(g)(i)(B) and Section 17.2(g)(ii).  Schedule
17.2(g) sets forth an illustration of the segmentation process described in this
Section 17.2(g).

 

All forecasts and calculations required to be prepared pursuant
Section 17.2(g) shall be prepared using standard methodologies utilized by Bank
for other similar private label Credit Card programs, shall take into account
trends at the time such proposed change would be implemented and shall be
certified as meeting the foregoing requirements of this Section by the Chief
Financial Officer of Bank’s Credit Card business.

 

(h)                                 Following a termination by NMG pursuant to
Section 16.2(f)(ii)(B) and prior to the [***] preceding the expiration of the
purchase option with respect to the Program Assets referred to in Section 17.2,
NMG can designate up to [***] Accounts (including Accounts already so
designated) as [***] Accounts, without regard to the limitations on such
designations that would otherwise apply pursuant to [***] for the purpose of
causing

 

107

--------------------------------------------------------------------------------


 

changes to Risk Management Policies implemented as Bank Matters (other than Bank
Matters approved pursuant to Section 3.2(g)(i)) to not apply to such Accounts.

 

17.3                           Card Acceptance and Loyalty Program During
Wind-Down.  Following the occurrence of a Preliminary Non-Purchase Event
occurring after a termination by NMG pursuant to Section 16.2(f), (g), (h) or
(i) or by Bank pursuant to Section 16.3, all of the restrictions set forth in
Section 2.2(d) on the ability of the NMG Companies to accept Credit Cards other
than NMG Credit Cards shall cease to apply and the NMG Companies shall
thereafter be permitted to accept all Credit Cards without limit through the
expiration or termination of this Agreement.  In addition, notwithstanding any
provision of this Agreement to the contrary, following the occurrence of a
Preliminary Non-Purchase Event occurring after any termination pursuant to the
Sections referred to above in this Section 17.3, any and all restrictions
(including pursuant to Section 2.2(g), Schedule 2.2(d) or otherwise) on the NMG
Companies’ ability to offer Loyalty Programs of any type or pursuant to any
terms, to allow awards pursuant to the Program Loyalty Program to be made
available in connection with purchases using Credit Cards or other payment
products other than the NMG Credit Cards and/or any other restrictions on the
ability to amend or modify the Program Loyalty Program or any other Loyalty
Program shall also cease to exist, provided that points or awards granted
pursuant to the Program Loyalty Program in exchange for payment using forms of
tender other than the NMG Credit Cards shall not be awarded on a more favorable
basis than points or awards granted pursuant to such program in exchange for
payment using the NMG Credit Cards (e.g., comparable points and comparable spend
level).

 

17.4                           Dedicated Program Personnel.  Upon termination or
expiration of the Program for any reason and until the date that is [***] after
Bank ceases to provide any services hereunder, NMG shall have the right to offer
employment to employees and independent contractors of Bank and any of Bank’s
Affiliates that perform all or substantially all of their work for Bank or its
Affiliates in connection with the Program.

 

17.5                           Rights of Bank if Purchase Option Not Exercised.

 

(a)                                  In connection with any prospective
expiration of this Agreement, or following the delivery of a notice of
termination by NMG or Bank prior to the end of the Term, if NMG gives written
notice that it shall not exercise the option referred to in Section 17.2 or
otherwise fails to exercise the purchase option within the time period specified
in Section 17.2(b), following the effective date of the expiration or
termination of this Agreement, the NMG Companies shall have no further rights
whatsoever in or to the Program Assets (other than in respect of the Wind-Down
Assets to the extent NMG exercises its purchase option in respect thereof).  In
the event a Preliminary Non-Purchase Event occurs prior to the effective date of
the expiration or termination of this Agreement, Bank and NMG shall continue to
comply with all of their respective obligations under this Agreement, provided
that Bank shall not be obligated to originate new Accounts (and in such event
NMG shall not be obligated to perform activities referred to in
Section 4.2(a)(v) or (viii)) unless at the time of a timely delivery of a
Preliminary Non-Purchase Event NMG also exercises, by delivering written notice
to Bank, an option to purchase, or cause a Nominated Purchaser to purchase, the
assets associated with all Accounts originated after such date (such assets, the
“Wind-Down Assets”).  The purchase price for the Wind-Down Assets, which shall
be payable upon the earlier to occur of (i) the Program Purchase

 

108

--------------------------------------------------------------------------------


 

Date and (ii) the [***] after the effective date of termination or expiration of
this Agreement, shall be equal to the Par Value thereof.

 

(b)                                 If NMG gives written notice that it shall
not exercise the option to purchase the Program Assets referred to in
Section 17.2 or otherwise fails to exercise the option within the time period
specified in Section 17.2(b), Bank shall have the right in its sole discretion
on or after the effective date of the expiration or termination of this
Agreement to:

 

(i)                                     issue to Cardholders a replacement or
substitute Credit Card (which card must not bear any NMG Licensed Marks or any
other trademarks or source indicators confusingly similar thereto) with such
characteristics as Bank considers appropriate (the cost of card re-design and
re-issue being borne by Bank); provided that the replacement or substitute
Credit Card shall not be issued in cooperation with any retailer; provided,
further, that the NMG Companies shall be permitted to add an enclosure to the
last two (2) Billing Statements to the effect that the Program has been
terminated;

 

(ii)                                  subject to Applicable Law, notify
Cardholders that Bank shall cease providing credit under the Accounts and
require repayment of all amounts outstanding on all Accounts until all
associated receivables have been repaid;

 

(iii)                               sell the Accounts and associated receivables
to a third party purchaser, other than a competitor of NMG and its Affiliates
selected by Bank at a price agreed between Bank and the purchaser; or

 

(iv)                              any combination of (i), (ii) and (iii).

 

(c)                                  Notwithstanding the foregoing, in no event
shall Bank use or disclose or permit any of its Affiliates to use or disclose
the Cardholder Data to market or promote a Credit Card or ancillary product
together with any retailer.

 

(d)                                 If NMG gives written notice that it shall
not exercise the option to purchase the Program Assets referred to in
Section 17.2 or otherwise fails to exercise the option within the time period
specified in Section 17.2(b), following the effective date of the expiration or
termination of this Agreement, as applicable, the NMG Companies shall provide
reasonable assistance in connection with the conversion of any Program Assets
(other than Accounts the NMG Companies may elect to purchase pursuant to
Section 17.5(a)) resident on or integrated within the NMG Systems to the Bank
Systems, including provision of interim services in accordance with the
provisions of this Agreement until such conversion occurs, which shall not be
later than [***] following the effective date of such expiration or
termination.  Bank shall bear all costs and expenses of any such conversion and
the transitioning of services performed by the NMG Companies to the Bank.

 

(e)                                  Within [***] after the effective date of
the expiration or termination of this Agreement, if NMG shall have given written
notice that it shall not exercise the option referred to in Section 17.2 or
shall have otherwise failed to exercise the option within the time period

 

109

--------------------------------------------------------------------------------


 

specified in Section 17.2(b), Bank shall no longer use any of the NMG Licensed
Marks (or any other trademarks or source indicators confusingly similar thereto)
and must rebrand the NMG Credit Cards; provided that after such [***], Bank may
continue to use the NMG Licensed Marks solely to the extent necessary to
identify the Accounts in connection with the billing and collection thereof and
as otherwise required by Applicable Law.

 

(f)                                    In the case of a termination by NMG
pursuant to Section 16.2(f)(ii)(B), if NMG delivers written notice of its
intention to exercise the option to purchase the Program Assets referred to in
Section 17.2 but fails to consummate such purchase at or before such expiration
of the time to complete such purchase as set forth in this Agreement, NMG shall
pay to Bank, within [***] after such expiration, an amount equal to [***], Bank
shall be entitled to draw upon and retain such amount from the segregated
account, escrow account or letter of credit established pursuant to
Section 4.6(h)(i) and (iv).  The remainder of the amount held in the segregated
account or in escrow after such payment or drawing, if any, pursuant to
Section 4.6(h)(i) shall be released to NMG and the letter of credit shall be
terminated immediately upon such payment or drawing.  If NMG elects not to
exercise the Program Assets purchase option referred to in Section 17.2, fails
to timely exercise the purchase option within the time period specified in
Section 17.2(b) or the Program Purchase Date occurs, all amounts held in the
segregated account or in escrow established pursuant to Section 4.6(h)(i) and
(iv) shall be paid to NMG and the letter of credit, if any, shall be terminated
without any drawing thereunder.

 

(g)                                 In the case of a termination by NMG pursuant
to Section 16.2(f)(ii)(B), within [***] after NMG delivers written notice that
it does not intend to exercise the Program Assets purchase option referred to in
Section 17.2 or fails to timely exercise such purchase option within the time
period specified in Section 17.2(b), Bank shall be entitled to draw upon the
segregated account or escrow account established pursuant to
Section 4.6(h)(ii) and retain for its own account the New Account Loss Reserve
Amount.  In addition, in the case of a termination by NMG pursuant to
Section 16.2(f)(ii)(B), if NMG elects to exercise its option to purchase the
Wind-Down Assets and NMG or the Nominated Purchaser fails to pay the purchase
price for such Wind-Down Assets on date when such purchase price is due pursuant
to Section 17.5(a), Bank shall be entitled, as its [***] remedy for such
failure, to draw upon and retain the Wind-Down Asset Purchase Reserve Amount
from the segregated account or escrow account established pursuant to
Section 4.6(h)(iii).

 

ARTICLE XVIII

 

INDEMNIFICATION

 

18.1                           NMG Indemnification of Bank.  From and after the
Effective Date, the NMG Companies shall indemnify and hold harmless Bank, its
Affiliates, and their respective officers, directors and employees from and
against and in respect of any and all losses, liabilities, damages, costs and
expenses of whatever nature, including reasonable attorneys’ fees and expenses,
which are caused or incurred by, result from, arise out of or relate to:

 

(a)                                  any Retail Merchant’s negligence or
recklessness or willful misconduct (including acts and omissions) relating to
the Program;

 

110

--------------------------------------------------------------------------------


 

(b)                                 any breach by an NMG Company of any of the
material terms, covenants, representations, warranties or other provisions
contained in this Agreement;

 

(c)                                  any actions or omissions by Bank taken or
not taken at an NMG Company’s written request or direction pursuant to this
Agreement except where Bank would have been otherwise required to take such
action (or refrain from acting) absent the request or direction of the NMG
Companies;

 

(d)                                 dishonest or fraudulent acts by a Retail
Merchant, or any of its agents or employees, in connection with the Program
(except to the extent of any amount charged back pursuant to Section 8.5);

 

(e)                                  any failure by the Retail Merchants to
satisfy any of their obligations to third parties with respect to the sale by
them to such third parties of NMG Goods and Services;

 

(f)                                    any Solicitation Materials distributed by
an NMG Company and not (i) approved by the Management Committee or (ii) provided
by Bank;

 

(g)                                 any claim, suit or proceeding by any third
party arising out of the failure of a Retail Merchant to comply with Applicable
Law in connection with the Program or the Operating Procedures, unless such
failure was the result of any action taken or not taken by such Retail Merchant
at the written request or direction of Bank;

 

(h)                                 the NMG Companies’ Inserts or Billing
Statement messages; and

 

(i)                                     allegations by a third party that the
use of the NMG Licensed Marks constitutes infringement of any Intellectual
Property right of such third party.

 

18.2                           Bank Companies’ Indemnification of the NMG
Companies.  From and after the Effective Date, the Bank Companies’ shall
indemnify and hold harmless NMG, its Affiliates and their respective officers,
directors and employees from and against and in respect of any and all losses,
liabilities, damages, costs and expenses of whatever nature, including
reasonable attorneys’ fees and expenses, which are caused or incurred by, result
from, arise out of or relate to:

 

(a)                                  Bank’s or its Affiliate’s negligence or
recklessness or willful misconduct (including acts and omissions) relating to
the Program;

 

(b)                                 any breach by Bank or any of its Affiliates,
employees or agents of any of the material terms, covenants, representations,
warranties or other provisions contained in this Agreement or any Cardholder
Agreement;

 

(c)                                  any actions or omissions by any of the NMG
Companies taken or not taken at the Bank Companies’ written request or direction
pursuant to this Agreement, except where the NMG Companies would have been
otherwise required to take such action (or refrain from acting) absent the
request or direction of any Bank Company;

 

111

--------------------------------------------------------------------------------


 

(d)                                 dishonest or fraudulent acts by Bank, or any
of its Affiliates, agents or employees, in connection with the Program;

 

(e)                                  any failure by the Bank Companies to
satisfy any of their obligations to (i) Cardholders with respect to the Program
or the Accounts, whether pursuant to the Cardholder Agreements or otherwise or
(ii) any other third parties in connection with its provision of other products
and services to such third parties;

 

(f)                                    any Account Documentation and
Solicitation Materials approved by the Management Committee and used by any of
the NMG Companies in that form and in accordance with Bank’s instructions and/or
the Operating Procedures that fails to comply with Applicable Law, other than
any content in the Solicitation Materials that primarily relates to Loyalty
Programs and was included in the Solicitation Materials in the form provided by
NMG without any input from Bank with respect to Applicable Law;

 

(g)                                 any claim, suit or proceeding by any third
party arising out of the failure of the Bank Companies to comply with Applicable
Law in connection with the Program or the Operating Procedures unless such
failure was the result of any action taken or not taken by the Bank Companies at
the specific written request or direction of the NMG Companies;

 

(h)                                 Bank’s Inserts or Billing Statement
messages; and

 

(i)                                     allegations by a third party that the
use of the Bank Licensed Marks constitutes infringement of any Intellectual
Property right of such third party.

 

18.3                           Procedures.

 

(a)                                  In case any claim is made, or any suit or
action is commenced, against a Party (the “Indemnified Party”) in respect of
which indemnification may be sought by it under this ARTICLE XVIII, the
Indemnified Party shall promptly give the other Party (the “Indemnifying Party”)
notice thereof and the Indemnifying Party shall be entitled to participate in
the defense thereof and, with prior written notice to the Indemnified Party
given not later than twenty (20) days after the delivery of the applicable
notice from the Indemnified Party, to assume, at the Indemnifying Party’s
expense, the defense thereof, with counsel reasonably satisfactory to such
Indemnified Party.  After notice from the Indemnifying Party to such Indemnified
Party of its election so to assume the defense thereof, except as set forth in
Section 18.3(b), the Indemnifying Party shall not be liable to such Indemnified
Party under this Section for any attorneys’ fees or other expenses subsequently
incurred by such Indemnified Party in connection with the defense thereof, other
than reasonable costs of investigation.

 

(b)                                 The Indemnified Party shall have the right
to employ its own counsel if the Indemnifying Party elects to assume such
defense, but the fees and expenses of such counsel shall be at the Indemnified
Party’s expense, unless (i) the employment of such counsel has been authorized
in writing by the Indemnifying Party, (ii) the Indemnifying Party has not
employed counsel to take charge of the defense within twenty (20) days after
delivery of the applicable notice or, having elected to assume such defense,
thereafter ceases its defense of such action, or (iii) the Indemnified Party has
reasonably concluded that there may be defenses available to it which are
different from or additional to those available to the Indemnifying Party (in
which case

 

112

--------------------------------------------------------------------------------


 

the Indemnifying Party shall not have the right to direct the defense of such
action on behalf of the Indemnified Party), in any of which events the
attorneys’ fees and expenses of counsel to the Indemnified Party shall be borne
by the Indemnifying Party.

 

(c)                                  The Indemnifying Party shall promptly
notify the Indemnified Party if the Indemnifying Party desires not to assume, or
participate in, the defense of any such claim, suit or action.

 

(d)                                 The Indemnified Party or Indemnifying Party
may at any time notify the other of its intention to settle or compromise any
claim, suit or action against the Indemnified Party in respect of which payments
may be sought by the Indemnified Party hereunder, and (i) the Indemnifying Party
may settle or compromise any such claim, suit or action solely for the payment
of money damages for which the Indemnified Party will be fully indemnified
hereunder, but shall not agree to any other settlement or compromise without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld (it being agreed that any failure of an Indemnified Party
to consent to any settlement or compromise involving relief other than monetary
damages shall not be deemed to be unreasonably withheld), and (ii) the
Indemnified Party may settle or compromise any such claim, suit or action solely
for an amount not exceeding One Thousand Dollars ($1,000), but shall not settle
or compromise any other matter without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

 

18.4                           Notice and Additional Rights and Limitations.

 

(a)                                  If an Indemnified Party fails to give
prompt notice of any claim being made or any suit or action being commenced in
respect of which indemnification under this ARTICLE XVIII may be sought, such
failure shall not limit the liability of the Indemnifying Party; provided,
however, that this provision shall not be deemed to limit the Indemnifying
Party’s rights to recover from the Indemnified Party for any loss, cost or
expense which it can establish resulted from such failure to give prompt notice.

 

(b)                                 This ARTICLE XVIII shall govern the
obligations of the Parties with respect to the subject matter hereof but shall
not be deemed to limit the rights that either Party might otherwise have at law
or in equity.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, no Party shall be liable to the other for punitive or exemplary
damages relating to or arising out of this Agreement, any breach hereof or any
of the transactions provided for therein, unless the Indemnified Party shall
have become liable to a third party for such amounts.

 

ARTICLE XIX

 

MISCELLANEOUS

 

19.1   Precautionary Security Interest.  The NMG Companies and Bank agree that
this Agreement contemplates the extension of credit by Bank to Cardholders and
that the NMG Companies’ submission of NMG Charge Transaction Data to Bank shall
constitute assignment by the NMG Companies of any and all right, title and
interest in such NMG Charge

 

113

--------------------------------------------------------------------------------


 

Transaction Data and the Cardholder Indebtedness reflected therein.  However, as
a precaution in the unlikely event that any person asserts that Article 9 of the
UCC applies or may apply to the transactions contemplated hereby, and to secure
the NMG Companies’ payment of and performance of all obligations of the NMG
Companies to Bank, the NMG Companies hereby grant to Bank a first priority
present and continuing security interest in and to the following, whether now
existing or hereafter created or acquired:  (i) all Accounts, Cardholder
Indebtedness, Account Documentation and NMG Charge Transaction Data, (ii) all
deposits, credit balances and reserves on the Bank’s books relating to the
Program, and (iii) all proceeds of the Cardholder Indebtedness.  In addition,
the NMG Companies agree to take any reasonable action requested by Bank, at
Bank’s expense, to establish the first lien and perfected status of such
security interest.  Upon the termination or expiration of this Agreement, Bank
shall execute such releases and file such notices as the NMG Companies may
request to evidence the termination of the security interest provided for in
this Section 19.1.

 

19.2                           Securitization, Participation or Pledge of
Cardholder Indebtedness.

 

(a)                                  Bank shall have the right to securitize,
participate or pledge the Cardholder Indebtedness or any part thereof by itself
or as part of a larger offering at any time, in such a manner that allows Bank
to obtain cash flows representing all or most of the economic benefits of owning
such Cardholder Indebtedness.  Such securitization, participation or pledge
shall not affect the NMG Companies’ rights or Bank’s obligations hereunder. 
Bank shall not securitize, participate or pledge the Cardholder Indebtedness in
any manner that may encumber any of the NMG Companies’ rights hereunder to
purchase Program Assets.  All uses of the NMG Licensed Marks in any
securitization document shall be made in accordance with Section 10.1 and with
the prior written approval of NMG.

 

(b)                                 In the event the NMG Companies elect to
purchase the Program Assets pursuant to Section 17.2 and Bank has securitized,
participated or pledged any of the Cardholder Indebtedness included in the
Program Assets, the Parties will cooperate to transfer such assets, or Bank’s
interest in and servicing rights with respect to such assets, to NMG or its
Nominated Purchaser on reasonable terms pursuant to instruments in form and
substance satisfactory to the Parties, and the purchase price set forth in
Section 17.2(d) shall be reduced by the outstanding principal balance of such
obligations on the Program Purchase Date.

 

19.3                           Assignment.  None of the NMG Companies, on the
one hand, and the Bank Companies, on the other hand, shall assign this Agreement
or any of its rights hereunder without the prior written consent of the other
Party, except to the extent (i) the Cardholder Indebtedness is securitized as
permitted pursuant to Section 19.2 or (ii) otherwise permitted under the
Servicing Agreement.

 

19.4                           Sale or Transfer of Accounts.  Bank shall not
sell or transfer in whole or in part any Accounts; provided, however, that this
Section 19.4 shall not restrict the ability of Bank to securitize, participate
or pledge the Cardholder Indebtedness pursuant to Section 19.2.  Bank may from
time to time propose to NMG the terms under which it desires to sell any NMG
Accounts that have been written-off in accordance with the Risk Management
Policies, including the payments proposed to be made to NMG and Bank in
connection with any such sale.  NMG

 

114

--------------------------------------------------------------------------------


 

shall consider any such proposal in good faith but shall be entitled to accept
or reject any such proposal in its sole discretion.

 

19.5                           Subcontracting.  Except as approved by the
Management Committee, it is understood and agreed that, in fulfilling its
obligations under this Agreement, no Person other than a Party hereto or its
Affiliates may perform such Party’s functions; provided that, to the extent a
Party is not required to obtain Management Committee approval under
Section 3.2(d)(iv) to outsource or subcontract a service, the Parties and their
Affiliates may subcontract or outsource such service to such third party.  Each
Party hereto shall be responsible for functions performed by such Affiliates or
other Persons to the same extent the Party would be responsible if it performed
such functions itself.

 

19.6                           Sales and Use Tax.  This Agreement is intended to
be a tax included contract for Texas sales and use taxes due on the taxable
Texas portion of the Services performed by NMG that benefit Bank in Texas.  Bank
shall provide to NMG a multi-state benefit exemption certificate and a letter
instructing NMG to pay directly to the State of Texas the Texas sales and use
tax due under this Agreement.

 

19.7                           Amendment.  Except as provided herein, this
Agreement may not be amended except by a written instrument signed by each of
the Bank Companies and each of the NMG Companies.

 

19.8                           Non-Waiver.  No delay by a Party hereto in
exercising any of its rights hereunder, or partial or single exercise of such
rights, shall operate as a waiver of that or any other right.  The exercise of
one or more of a Party’s rights hereunder shall not be a waiver of, or preclude
the exercise of, any rights or remedies available to such Party under this
Agreement or in law or at equity.

 

19.9                           Severability.  In case any one or more of the
provisions contained herein shall be invalid, illegal or unenforceable in any
respect under any law, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby, and this Agreement shall be reformed, construed and enforced
as if such invalid, illegal or unenforceable provision or portion of any
provision had never been contained herein and there had been contained herein
instead such valid, legal and enforceable provisions as would most nearly
accomplish the intent and purpose of such invalid, illegal or unenforceable
provision.

 

19.10                     Waiver of Jury Trial and Venue.

 

(a)                                  Each Party hereby waives all right to trial
by jury in any action or proceeding to enforce or defend any rights under this
Agreement.

 

(b)                                 Each Party hereby irrevocably submits to the
jurisdiction of the United States District Court for the State of Delaware or,
if such federal jurisdiction is unavailable, in the state courts of the State of
Delaware over any action arising out of this Agreement, and each Party hereby
irrevocably waives any objection which such Party may now or hereafter have to
the laying of improper venue or forum non conveniens.  Each Party agrees that a
judgment in any such action or proceeding may be enforced in other jurisdictions
by suit on the judgment or in

 

115

--------------------------------------------------------------------------------


 

any manner provided by law.  Any and all service of process and any other notice
in any such suit, action or proceeding with respect to this Agreement shall be
effective against a Party if given as provided herein.

 

19.11                     Governing Law; Compliance with Law.

 

(a)                                  This Agreement and all rights and
obligations hereunder, including matters of construction, validity and
performance, shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made to be performed within such
State and applicable federal law.

 

(b)                                 Each Party shall comply in all material
respects with Applicable Law in connection with its activities and the exercise
of its rights and performance of its obligations hereunder.

 

19.12                     Specific Performance.  The Parties agree that money
damages would not be a sufficient remedy for any breach of Article VI, X or XIII
or the failure of a Party to perform any of its material obligations hereunder,
and that, in addition to all other remedies, each Party will be entitled to seek
specific performance and to seek injunctive or other equitable relief as a
remedy for any such breach or failure to perform its material obligations
hereunder.  Each Party waives any requirements for the securing or posting of
any bond in connection with such remedy.

 

19.13                     Captions.  Captions of the articles and sections of
this Agreement are for convenient reference only and are not intended as a
summary of such articles or sections and do not affect, limit, modify or
construe the contents thereof.

 

19.14                     Notices.  Any notice, approval, acceptance or consent
required or permitted under this Agreement shall be in writing to the other
Party and shall be deemed to have been duly given when delivered in person or,
if sent by United States registered or certified mail, with postage prepaid, or
by a nationally recognized overnight delivery service, addressed as follows:

 

If to the NMG Companies:

 

c/o The Neiman Marcus Group, Inc.

 

 

One Marcus Square

 

 

1618 Main Street

 

 

Dallas, Texas 75201

 

 

Attention: General Counsel

 

 

 

 

 

c/o The Neiman Marcus Group, Inc.

 

 

One Marcus Square

 

 

1618 Main Street

 

 

Dallas, Texas 75201

 

 

Attention: Credit Card Program Manager

 

116

--------------------------------------------------------------------------------


 

With a copy to:

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, New York 10017

 

 

Attention: Maripat Alpuche, Esq.

 

 

 

If to the Bank Companies:

 

c/o HSBC Bank Nevada, N.A.

 

 

26525 N. Riverwoods Blvd.

 

 

Mettawa, Illinois 60045

 

 

Attention: SVP - Client Development, HSBC Card & Retail Services

 

 

 

With a copy to:

 

HSBC Card Services, Inc.

 

 

26525 N. Riverwoods Blvd.

 

 

Mettawa, Illinois 60045

 

 

Attention: General Counsel, CRS Division

 

19.15                     Coordination of Consents and Approvals.  With respect
to any consent or approval to be given by the NMG Companies, NMG may give
consents or approvals on behalf of the other NMG Company and Bank shall be
entitled to rely on any such consent or approval of NMG acting on behalf of any
or all of the NMG Companies.

 

19.16                     Further Assurances.  The NMG Companies and Bank agree
to produce or execute such other documents or agreements as may be necessary or
desirable for the execution and implementation of this Agreement and the
consummation of the transactions specified herein and to take all such further
action as the other Party may reasonably request in order to give evidence to
the consummation of the transactions specified herein.

 

19.17                     No Joint Venture.  Nothing contained in this Agreement
shall be deemed or construed by the Parties or any third party to create the
relationship of principal and agent, partnership, joint venture or of any
association between the NMG Companies and the Bank Companies, and no act of
either Party shall be deemed to create any such relationship.  The NMG Companies
and the Bank Companies each agree to such further actions as the other may
request to evidence and affirm the non-existence of any such relationship.

 

19.18                     Press Releases.  The NMG Companies, on the one hand,
and the Bank Companies, on the other hand, each shall obtain the prior written
approval of the other Party with regard to the substance and timing of any press
releases which announce the execution of this Agreement or the transactions
specified herein, which prior approval shall not unreasonably be withheld.  At
all times thereafter, the NMG Companies and the Bank Companies, prior to issuing
any press releases concerning this Agreement or the transactions specified
herein, shall consult with each other concerning the proposed substance and
timing of such releases and give due consideration to the comments of the other
Party relating thereto.  The foregoing notwithstanding, it is understood that
neither Party shall be required to obtain any prior consent, but shall consult
with each other to the extent practicable, with regard to (a) filings, press

 

117

--------------------------------------------------------------------------------


 

releases and other announcements as may be required by Applicable Law or the
applicable rules and regulations of any governmental agency or stock exchange
and (b) publications prepared solely by and for employees of any of the NMG
Companies or the Bank Companies, or their respective Affiliates.

 

19.19                     No Set-Off.  The NMG Companies and the Bank Companies
agree that each Party has waived any right to set-off, combine, consolidate or
otherwise appropriate and apply (i) any assets of the other Party held by the
Party or (ii) any indebtedness or other liabilities at any time owing by the
Party to the other Party, as the case may be, against or on account of any
obligations owed by the other Party under this Agreement, except as expressly
set forth herein.

 

19.20                     Conflict of Interest.  Each Party hereto, in
performing it obligations hereunder, shall establish and maintain appropriate
business standards, procedures and controls designed to ensure that such Party
shall perform and conduct its operations in a manner consistent with the Program
Objectives and in such a way as not to disparage or embarrass or otherwise
adversely affect the other Party and its Affiliates.  Each Party shall review
such standards, procedures and controls with reasonable frequency during the
Term including those related to the activities of its employees and agents in
their relations with the employees, agents and representatives of the other
Party hereto and with other third parties.

 

19.21                     Third Parties.  There are no third-party beneficiaries
to this Agreement.  Except for the Indemnified Parties with respect to indemnity
claims pursuant to Article XVII, the Parties do not intend:  (i) the benefits of
this Agreement to inure to any third party; or (ii) any rights, claims or causes
of action against a Party to be created in favor of any person or entity other
than the other Party.

 

19.22                     Force Majeure.  If performance of any service or
obligation under this Agreement is prevented, restricted, delayed or interfered
with by reason of labor disputes, strikes, acts of God, floods, lightning,
severe weather, shortages of materials, rationing, utility or communication
failures, earthquakes, war, revolution, civil commotion, acts of public enemies,
terrorist attacks, blockade, embargo or any law, order, proclamation,
regulation, ordinance, demand or requirement having legal effect of any
government or any judicial authority or representative of any such government,
or any other act whatsoever, whether similar or dissimilar to those referred to
in this clause, which are beyond the reasonable control of a Party and could not
have been prevented by reasonable precautions, (each, a “Force Majeure Event”)
then such Party shall be excused from such performance to the extent of and
during the period of such Force Majeure Event.  A Party excused from performance
pursuant to this Section 19.22 shall exercise all reasonable efforts to continue
to perform its obligations hereunder, including by implementing its disaster
recovery and business continuity plan as provided in Section 7.3(d), and shall
thereafter continue with reasonable due diligence and good faith to remedy its
inability to so perform except that nothing herein shall obligate either Party
to settle a strike or other labor dispute when it does not wish to do so. 
Notwithstanding the foregoing, if a condition constituting a Force Majeure Event
with respect to the Bank Companies, on the one hand, or the NMG Companies, on
the other hand, exists for more than thirty (30) consecutive days (or five
(5) days in the case of any payment obligation) and such Party is unable to
perform a material obligation (which shall be deemed to include any payment
obligation pursuant to Article VIII or

 

118

--------------------------------------------------------------------------------


 

Article IX) under this Agreement due to such Force Majeure Event, then the other
Party shall have the right to terminate this Agreement upon written notice to
the Party subject to such Force Majeure Event; provided, however, that (i) prior
to delivering written notice of termination in respect of such Force Majeure
Event, the Party seeking to terminate this Agreement shall call, and the Parties
shall attend one or more Management Committee to consider and vote upon a plan
to outsource the material obligation that such Party is unable to perform and
(ii) in the event such outsourcing arrangement is agreed to, the Parties shall
promptly implement such arrangement and this Agreement may not be terminated
unless such Force Majeure Event continues on the fifteenth (15th) day following
approval of such outsourcing arrangement.

 

19.23                     Entire Agreement.  This Agreement, together with the
Schedules hereto which are expressly incorporated herein by reference,
supersedes any other agreement, whether written or oral, that may have been made
or entered into by the NMG Companies and Bank (or by any officer or employee of
any such Parties) relating to the matters specified herein, and constitutes the
entire agreement by the Parties related to the matters specified herein or
therein.

 

19.24                     Binding Effect.  This Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.  This Agreement is the product of negotiation
by the Parties having the assistance of counsel and other advisers.  It is the
intention of the Parties that this Agreement not be construed more strictly with
regard to one Party than with regard to the other.

 

19.25                     Counterparts/Facsimiles.  This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one and the same instrument, but in making proof of this Agreement, it shall not
be necessary to produce or account for more than one such counterpart.  Any
facsimile of an executed counterpart shall be deemed an original.

 

19.26                     Survival.  Upon the expiration or termination of this
Agreement, the Parties shall have the rights and remedies described herein. 
Upon such expiration or termination, all obligations of the Parties under this
Agreement shall cease, except that the obligations of the Parties pursuant to
Schedule 4.6(f) and the corresponding provisions of Section 4.6(f) (Alternative
Risk Change Payment Arrangements), ARTICLE VI (Cardholder Information),
Section 8.5 (Bank Right to Charge Back), Article X (Intellectual Property),
ARTICLE XII (Access, Audit and Dispute Resolution), Article XIII
(Confidentiality), ARTICLE XVII (Effects of Termination), ARTICLE XVIII
(Indemnification), Section 19.1 (Precautionary Security Interest), Section 19.6
(Sales and Use Tax), Section 19.10 (Waiver of Jury Trial and Venue) and
Section 19.11 (Governing Law; Compliance with Law) shall survive the expiration
or termination of this Agreement.

 

119

--------------------------------------------------------------------------------


 

ARTICLE XX

 

RECOURSE CREDIT PROGRAM

 

20.1                           Recourse Credit Program.

 

(a)                                  Overview. From time to time, NMG may
request that the Bank approve an Application or Account as a Full Recourse
Account or an Account as a Partial Recourse Account. If such requests are within
a range of acceptable creditworthiness, as solely determined by NMG’s Vice
President of Credit Risk or NMG’s Director of Credit Operations, then NMG shall
advise Bank’s account executive via email, and Bank will approve the requests to
designate such Accounts as Full Recourse Accounts or Partial Recourse Accounts
subject to the terms and conditions set forth in this Article XX (Full Recourse
Accounts and Partial Recourse Accounts being herein referred to as “Recourse
Accounts”).  Notwithstanding the foregoing: (i) an Account shall not be accepted
as a Full Recourse Account if the applicant is not eighteen (18) years or older
at the time the Application is submitted for approval and (ii) an Account shall
not be accepted as a Recourse Account if doing so would violate Applicable Law.

 

(b)                                 Recourse Accounts shall be subject to the
same Cardholder terms as the remainder of the Accounts under the Program. 
Recourse Accounts shall be considered Accounts for all purposes of this
Agreement, including Sections 4.10 and 4.11.

 

20.2                           NMG Obligations.

 

(a)                                  Obligation to Purchase or Reimburse. NMG
understands and acknowledges that Bank would not approve any Recourse Accounts
if NMG had not promised to comply with all of the terms and conditions set forth
in this Article XX. In exchange for Bank’s approval of such Recourse Accounts,
NMG agrees (i) to purchase any Full Recourse Account from Bank that: (A) becomes
[***] past due; (B) is held by a Cardholder who is deceased;  (C) is included in
any bankruptcy proceeding; or (D) is included in any probate proceeding; and
(ii) to reimburse Bank for the portion of any Account balance of any Partial
Recourse Account that exceeds the credit line that would have been in effect in
absence of such designation as a Partial Recourse Account in the event such
Partial Recourse Account is charged off in accordance with the Risk Management
Policies. NMG agrees to purchase each such Recourse Account (or reimburse such
balance referred to above in the case of a Partial Recourse Account) from Bank
for the full balance (or portion thereof referred to above in the case of a
Partial Recourse Account) due at the time of the purchase, including earned
interest and fees. NMG agrees to pay the Bank the relevant amount referred to
above within [***] after receiving written notice or an email from Bank of the
occurrence of an event referred to in clause (A), (B), (C) or (D).

 

20.3                           Collection of Charged-Off Partial Recourse
Accounts and Purchased Full Recourse Accounts.

 

(a)                                  Following the time that Partial Recourse
Accounts have been charged off, any recoveries will be split proportionately
based on the proportion of the amount remaining unpaid to Bank (other than the
portion of such amount for which NMG made payment pursuant to
Section 20.2(a)(ii)) and the amount remaining unpaid to NMG from its payment
pursuant to Section 20.2(a)(ii) above.  Bank will assume all costs of collecting
charged-off Partial Recourse Accounts.

 

(b)                                 Upon payment to Bank of the purchase price
for any Full Recourse Account, Bank shall assign all rights, title and interest
in such Recourse Account(s) to NMG. Thereafter, NMG will bear all liability and
risk of loss associated with such Recourse Account, without

 

120

--------------------------------------------------------------------------------


 

warranty by or recourse or liability to Bank, and NMG shall have the sole right
to collect all amounts payable under the assigned Recourse Account.  NMG agrees
that Bank may deduct undisputed past due amounts that NMG owes to Bank for
Recourse Accounts hereunder from any amounts Bank owes to NMG under the
Agreement.  If Bank receives a payment on a Full Recourse Account after it has
been purchased by NMG, Bank will forward to NMG, as promptly as reasonably
practicable, the equivalent sums for such payment received.

 

20.4                           Performance.  NMG shall be obligated under this
Article XX to make the payments referred to in Section 20.2 in respect of
Recourse Accounts without requiring any actions or proceedings to be taken by
Bank against the Cardholder(s). NMG expressly waives the benefit of any notice
from Bank of modification of the Recourse Account terms and agrees that, prior
to any purchase demand by Bank, Bank may, without releasing the liability of NMG
hereunder, extend the time for making any payment, waive or extend the
performance of any agreement or otherwise waive, amend, extend or modify any
agreement or terms governing Recourse Accounts. Bank may proceed against NMG
directly and independently of Cardholder(s), as Bank may elect.

 

20.5                           Reports. Bank agrees to provide NMG with
reporting on the status of all Recourse Accounts not less than monthly. Such
report shall include the total number of Recourse Accounts in the Recourse
Portfolio, the aggregate dollar amount of the Recourse Accounts in the Recourse
Portfolio, the percentage of the total Program receivables that are comprised of
Recourse Accounts, and an itemized accounting of the delinquency level of each
Recourse Account.

 

20.6                           Termination. Bank may discontinue the addition of
new Recourse Accounts to the Recourse Portfolio at any time, upon [***] days
prior written notice to NMG. In addition, upon termination of the Agreement, or
receipt or delivery of notice of termination by any Party, Bank may immediately
cease the addition of new Recourse Accounts. In such case, the rights and
obligations of the Parties with respect to Recourse Accounts established before
the effective date of termination will not be affected.

 

20.7                           Portfolio Cap.  If, at any time, the aggregate
dollar amount of Gross Receivables in the Recourse Portfolio equals or exceeds
[***] of Bank’s receivables for the total Program, then Bank may suspend the
addition of new Accounts to the Recourse Portfolio until the aggregate dollar
amount of the Recourse Portfolio falls below the cap.

 

20.8                           Removals from Recourse Portfolio. In the event a
Cardholder pays the entire balance owed on a Recourse Account, Bank may in its
sole discretion at any point thereafter remove such Recourse Account from the
Recourse Portfolio and treat it as a regular Account. Accordingly, if, and from
the time, any such Recourse Account is removed from the Recourse Portfolio, the
Account shall no longer be deemed a Recourse Account or subject to the terms of
this Article XX.

 

20.9                           Annual Review.  At the end of each Program Year,
Bank will review the performance of the Recourse Portfolio and shall, with
respect to any of such Recourse Accounts that would qualify as an Account with
the credit line then in effect thereunder under the Risk Management Policies
then in effect, redesignate such Account as an Account that is not a Recourse
Account.

 

121

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first above written.

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

By:

/s/ James E. Skinner

 

 

Name: James E. Skinner

 

 

Title: EVP & CFO

 

 

 

 

 

BERGDORF GOODMAN, INC.

 

 

 

 

 

By:

/s/ James E. Skinner

 

 

Name: James E. Skinner

 

 

Title: EVP & CFO

 

 

 

 

 

HSBC BANK NEVADA, N.A.

 

 

 

 

 

By:

/s/ Brian Hughes

 

 

Name: Brian Hughes

 

 

Title: EVP

 

 

 

 

 

HSBC CARD SERVICES INC.

 

 

 

 

 

By:

/s/ Brian Hughes

 

 

Name: Brian Hughes

 

 

Title: EVP

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

ABA Delinquency Forecast

 

Table with Moody’s March 2010 forecast and the [***] trigger as follows:

 

Month

 

A=March 2010 
Forecast

 

 

 

Jul-10

 

6.58

%

[***]

 

Aug-10

 

6.50

%

 

Sep-10

 

6.42

%

 

Oct-10

 

6.34

%

 

Nov-10

 

6.26

%

 

Dec-10

 

6.16

%

 

Jan-11

 

6.04

%

 

Feb-11

 

5.93

%

 

Mar-11

 

5.80

%

 

Apr-11

 

5.68

%

 

May-11

 

5.57

%

 

Jun-11

 

5.45

%

 

Jul-11

 

5.32

%

 

Aug-11

 

5.18

%

 

Sep-11

 

5.05

%

 

Oct-11

 

4.93

%

 

Nov-11

 

4.81

%

 

Dec-11

 

4.69

%

 

Jan-12

 

4.57

%

 

Feb-12

 

4.46

%

 

Mar-12

 

4.35

%

 

Apr-12

 

4.25

%

 

May-12

 

4.15

%

 

Jun-12

 

4.04

%

 

Jul-12

 

3.91

%

 

Aug-12

 

3.78

%

 

Sep-12

 

3.66

%

 

Oct-12

 

3.56

%

 

Nov-12

 

3.49

%

 

Dec-12

 

3.42

%

 

Jan-13

 

3.35

%

 

Feb-13

 

3.29

%

 

Mar-13

 

3.23

%

 

Apr-13

 

3.16

%

 

May-13

 

3.10

%

 

Jun-13

 

3.05

%

 

Jul-13

 

3.00

%

 

Aug-13

 

2.96

%

 

Sep-13

 

2.92

%

 

Oct-13

 

2.88

%

 

 

--------------------------------------------------------------------------------


 

Nov-13

 

2.85

%

 

 

Dec-13

 

2.83

%

 

Jan-14

 

2.83

%

 

Feb-14

 

2.83

%

 

 

1. Example of (i) of “ADA Delinquency Forecast Condition”: An ABA Delinquency
Forecast Condition shall be determined to exist as of August 2011 if any month
within the range of months bounded by [***] of the ABA Delinquency Forecast
published in [***] exceeds the corresponding value of B = Trigger.

 

2. Example of (ii) of “ABA Delinquency Forecast Condition”: An ABA Delinquency
Forecast Condition shall be determined to exist as of August 2012 if any month
within the range of months bounded by [***] of the ABA Delinquency Forecast
published in [***] exceeds [***].

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

Bank Licensed Marks

 

Mark

 

Serial/Registration 
Number

HSBC Card Services

 

74586917/ 2000657

HSBC Bank Nevada

 

74586917/ 2000657

HSBC Finance Corporation

 

74586917/ 2000657

HSBC Retail Services

 

74586917/ 2000657

HSBC Card & Retail Services

 

74586917/ 2000657

HSBC

 

74586917/ 2000657

 

[g184991kg27i001.jpg]

 

 

 

 

 

74052313/ 1699379

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

 

Comparable Partner Programs

 

Saks Incorporated

Helzberg Diamonds

Bon Ton

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

 

Collar Information

 

“High Collar” means (i) with respect to the Finance Charge Reversal Percentage
applicable to the Private Label Accounts, [***], (ii) with respect to the Late
Fee Reversal Percentage applicable to the Private Label Accounts, [***];
provided, however that the Parties will re-evaluate such rate  in [***] and may
agree to a new rate which will apply for the remainder of the Term based on
changes to the weighted average Late Fee Reversal Percentage for the period of
[***], (iii) with respect to the dollar amount of Average Interest Free
Receivables as a percentage of Average Private Label Receivables, [***], or, in
each case, such other level as may from time to time be set by the Management
Committee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

Housing Price Forecast

 

Table with Moody’s March 2010 forecast and the [***] trigger as follows:

 

Month

 

A=March 2010 
Forecast

 

 

 

C=March 2012 
Forecast (TBD)

 

[***]

 

Jul-10

 

328.41

 

[***]

 

 

 

 

 

Aug-10

 

326.18

 

 

 

 

 

 

Sep-10

 

324.55

 

 

 

 

 

 

Oct-10

 

323.51

 

 

 

 

 

 

Nov-10

 

322.96

 

 

 

 

 

 

Dec-10

 

322.82

 

 

 

 

 

 

Jan-11

 

322.92

 

 

 

 

 

 

Feb-11

 

323.06

 

 

 

 

 

 

Mar-11

 

323.08

 

 

 

 

 

 

Apr-11

 

322.87

 

 

 

 

 

 

May-11

 

322.29

 

 

 

 

 

 

Jun-11

 

321.32

 

 

 

 

 

 

Jul-11

 

320.24

 

 

 

 

 

 

Aug-11

 

319.38

 

 

 

 

 

 

Sep-11

 

319.04

 

 

 

 

 

 

Oct-11

 

319.13

 

 

 

 

 

 

Nov-11

 

319.46

 

 

 

 

 

 

Dec-11

 

319.91

 

 

 

 

 

 

Jan-12

 

320.44

 

 

 

 

 

 

Feb-12

 

321.02

 

 

 

 

 

 

Mar-12

 

321.69

 

 

 

 

 

 

Apr-12

 

322.47

 

 

 

 

 

 

May-12

 

323.39

 

 

 

 

 

 

Jun-12

 

324.47

 

 

 

 

 

 

Jul-12

 

325.68

 

 

 

 

 

 

Aug-12

 

327.02

 

 

 

 

 

 

Sep-12

 

328.41

 

 

 

 

 

 

Oct-12

 

329.83

 

 

 

 

 

 

Nov-12

 

331.27

 

 

 

 

 

 

Dec-12

 

332.70

 

 

 

 

 

 

Jan-13

 

334.15

 

 

 

 

 

 

Feb-13

 

335.54

 

 

 

 

 

 

Mar-13

 

336.95

 

 

 

 

 

 

Apr-13

 

338.44

 

 

 

 

 

 

May-13

 

339.97

 

 

 

 

 

 

Jun-13

 

341.53

 

 

 

 

 

 

Jul-13

 

343.13

 

 

 

 

 

 

Aug-13

 

344.77

 

 

 

 

 

 

Sep-13

 

346.40

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Oct-13

 

348.02

 

 

 

 

 

 

 

Nov-13

 

349.62

 

 

 

 

 

 

 

Dec-13

 

351.19

 

 

 

 

 

 

 

Jan-14

 

352.75

 

 

 

 

 

 

 

Feb-14

 

354.20

 

 

 

 

 

 

 

Mar-14

 

 

 

 

 

 

 

 

 

Apr-14

 

 

 

 

 

 

 

 

 

May-14

 

 

 

 

 

 

 

 

 

Jun-14

 

 

 

 

 

 

 

 

 

Jul-14

 

 

 

 

 

 

 

 

 

Aug-14

 

 

 

 

 

 

 

 

 

Sep-14

 

 

 

 

 

 

 

 

 

Oct-14

 

 

 

 

 

 

 

 

 

Nov-14

 

 

 

 

 

 

 

 

 

Dec-14

 

 

 

 

 

 

 

 

 

Jan-15

 

 

 

 

 

 

 

 

 

Feb-15

 

 

 

 

 

 

 

 

 

Mar-15

 

 

 

 

 

 

 

 

 

Apr-15

 

 

 

 

 

 

 

 

 

May-15

 

 

 

 

 

 

 

 

 

Jun-15

 

 

 

 

 

 

 

 

 

Jul-15

 

 

 

 

 

 

 

 

 

Aug-15

 

 

 

 

 

 

 

 

 

Sep-15

 

 

 

 

 

 

 

 

 

Oct-15

 

 

 

 

 

 

 

 

 

Nov-15

 

 

 

 

 

 

 

 

 

Dec-15

 

 

 

 

 

 

 

 

 

Jan-16

 

 

 

 

 

 

 

 

 

Feb-16

 

 

 

 

 

 

 

 

 

Mar-16

 

 

 

 

 

 

 

 

 

Apr-16

 

 

 

 

 

 

 

 

 

May-16

 

 

 

 

 

 

 

 

 

Jun-16

 

 

 

 

 

 

 

 

 

Jul-16

 

 

 

 

 

 

 

 

 

Aug-16

 

 

 

 

 

 

 

 

 

Sep-16

 

 

 

 

 

 

 

 

 

Oct-16

 

 

 

 

 

 

 

 

 

Nov-16

 

 

 

 

 

 

 

 

 

Dec-16

 

 

 

 

 

 

 

 

 

Jan-17

 

 

 

 

 

 

 

 

 

Feb-17

 

 

 

 

 

 

 

 

 

Mar-17

 

 

 

 

 

 

 

 

 

Apr-17

 

 

 

 

 

 

 

 

 

May-17

 

 

 

 

 

 

 

 

 

Jun-17

 

 

 

 

 

 

 

 

 

 

1.               Example of (i) of “Housing Price Forecast Condition”: A Housing
Price Forecast Condition shall be determined to exist as of August 2011 if any
month within the range of

 

--------------------------------------------------------------------------------


 

months bounded by [***] of the Housing Price Forecast published in [***] is less
than the corresponding value of B = Trigger in the table above.

 

2.               Example of (ii) of “Housing Price Forecast Condition”: A
Housing Price Forecast Condition shall be determined to exist as of [***] if any
month within the range of months bounded by [***] of the Housing Price Forecast
published in [***] is less than the corresponding value of [***] in the table
above.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(f)

 

Program Loyalty Program and Loyalty Cards

 

Section A: Description of Current Program Loyalty Program

 

The InCircle Program

The InCircle program has successfully driven the use of the NM and BG Card and
has stimulated ongoing retail sales for over 25 years. The InCircle Program
applies automatically to any NM or BG Card (in limited cases, InCircle can be
awarded to select AMEX cards enrolled in the program by a customer). Under the
current InCircle Program, a customer is an InCircle member as soon as they open
a new credit card account. Each time a customer uses the NM or BG Card, the
customer earns two points for each dollar spent. Once a customer accumulates
10,000 points during an annual period, the customer becomes eligible to redeem
for an InCircle Gift card.

 

With membership come certain special benefits, as determined by NMG.  In the
past those benefits have included the following, subject to changes made by NMG
from time to time, and upon $2500 spend: a Perk Card (good for store services
such as dining, alterations, parking and more), two publications, complimentary
gift packaging on purchases over $25, double InCircle points on the customer’s
Day of Choosing.  Also, all active cardholders receive advance notice of sales
and special events. NMG will periodically have bonus-point days in stores and/or
online when cardholders can earn double or triple points for every dollar spent
on the card, driving more customer traffic.

 

A member’s account must be in good standing and at the current point level for
thirty days to be eligible to redeem points. Merchandise returns and other
financial adjustments are deducted from the InCircle account points. Corporate
and employee accounts are not eligible to participate in the InCircle program.

 

All point redemptions for InCircle must be made during the annual program period
(which lasts for thirteen months from January 1st, to the following
January 31st). After January 31st, 25% of unredeemed InCircle points (up to a
maximum of 5,000 points) will be carried over into the next annual program
period. Points are not earned on sales tax, beauty salons, delivery and
processing, alterations or gift packaging charges. Points are not convertible to
cash or payment on Neiman Marcus or Bergdorf Goodman credit accounts. Customers
are responsible for all federal, state, and local taxes; for delivery,
processing, and handling fees; and for insurance.

 

NMG also offers special privileges determined by NMG from time to time (such as
personal shopper services, invitations to exclusive events, free consultations
and private shopping hours) as well as InCircle points to AMEX Centurion
(“Black”) and Platinum cardholders.

 

The InCircle program also permits point owners to convert points from InCircle
points to points for other programs, including United Airlines, American
Airlines and Delta Airlines (point for point), and gifts/travel at Circle level
four and above.

 

--------------------------------------------------------------------------------


 

Section B: Loyalty Cards

 

InCircle Gift Card®

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(g)

 

Non-Card Payment Plans and Private Label Credit Cards

 

Section A: Non-Card Payment Plans

 

Signature Accounts

Commercial or Corporate Accounts (including Studio Accounts)

 

Section B: Private Label Credit Cards

 

Neiman Marcus

Neiman Marcus Card

 

Bergdorf Goodman

Bergdorf Goodman Card

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(h)

 

NMG Licensed Marks

 

Mark

 

Serial/Registration Number

BERGDORF GOODMAN

 

1902799

BERGDORF GOODMAN

 

0992733

INCIRCLE REWARDS

 

2442806

NEIMAN MARCUS

 

2209260

NEIMAN MARCUS

 

0934177

NEIMAN MARCUS

 

SN 78/374184

NEIMAN MARCUS (stylized)

 

1733202

NEIMAN-MARCUS

 

1154006

NM

 

1558605

PLATINUM PREFERENCE REWARDS

 

SN 78/420272

IN (design)

 

3370501

INCIRCLE

 

3370473

INCIRCLE (design)

 

77/588528

HORCHOW GIFT CARD

 

3315415

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1 (i)

 

RAM Deficient Account Methodology

 

[***]

 

“Finance Charge Yield” means, for any period, the Net Interest Income divided by
the Average Daily Gross Receivables, which shall be Annualized.

 

“Late Fee Yield” means, for any period, (i) the total dollar amount of revenue
received as a result of late fees assessed upon Cardholders, less any late fee
waivers granted, divided by (ii) the Average Daily Gross Receivables, which
shall be Annualized.

 

“Other Fee Yield” means, for any period, (i) the total dollar amount of revenue
received as a result of fees other than late fees assessed upon Cardholders,
less any waivers of such fees granted, divided by (ii) the Average Daily Gross
Receivables, which shall be Annualized.

 

“Net Write-Off Rate” means, for any period, the Net Write-Offs divided by the
Average Daily Gross Receivables, which shall be Annualized.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(j)

 

Special Discounts

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(k)

 

Unemployment Forecast

 

Table with Moody’s March 2010 forecast and the [***] trigger as follows:

 

Month

 

A=March 2010 
Forecast

 

 

 

Jul-10

 

10.16

%

[***]

 

Aug-10

 

10.24

%

 

Sep-10

 

10.28

%

 

Oct-10

 

10.30

%

 

Nov-10

 

10.31

%

 

Dec-10

 

10.32

%

 

Jan-11

 

10.31

%

 

Feb-11

 

10.28

%

 

Mar-11

 

10.23

%

 

Apr-11

 

10.14

%

 

May-11

 

10.02

%

 

Jun-11

 

9.85

%

 

Jul-11

 

9.65

%

 

Aug-11

 

9.45

%

 

Sep-11

 

9.26

%

 

Oct-11

 

9.08

%

 

Nov-11

 

8.90

%

 

Dec-11

 

8.72

%

 

Jan-12

 

8.53

%

 

Feb-12

 

8.34

%

 

Mar-12

 

8.15

%

 

Apr-12

 

7.95

%

 

May-12

 

7.76

%

 

Jun-12

 

7.59

%

 

Jul-12

 

7.43

%

 

Aug-12

 

7.27

%

 

Sep-12

 

7.11

%

 

Oct-12

 

6.95

%

 

Nov-12

 

6.80

%

 

Dec-12

 

6.65

%

 

Jan-13

 

6.52

%

 

Feb-13

 

6.43

%

 

Mar-13

 

6.36

%

 

Apr-13

 

6.32

%

 

May-13

 

6.27

%

 

Jun-13

 

6.22

%

 

Jul-13

 

6.17

%

 

Aug-13

 

6.11

%

 

Sep-13

 

6.06

%

 

 

--------------------------------------------------------------------------------


 

Oct-13

 

6.03

%

 

 

Nov-13

 

5.99

%

 

 

Dec-13

 

5.95

%

 

 

Jan-14

 

5.91

%

 

 

Feb-14

 

5.88

%

 

 

 

1.               Example of (i) of “Unemployment Forecast Condition”: An
Unemployment Forecast Condition shall be determined to exist as of [***] if any
month within the range of months bounded by [***] of the Unemployment Forecast
published in [***] is greater than the corresponding value of B = Trigger in the
table above.

 

2.               Example of (ii) of “Unemployment Forecast Condition”: An
Unemployment Forecast Condition shall be determined to exist as of [***] if any
month within the range of months bounded by [***] of the Unemployment Forecast
published in [***] is greater than [***].

 

3.               Example of (iii) of “Unemployment Forecast Condition”: An
Unemployment Forecast Condition shall be determined to exist as of [***] if any
month within the range of months bounded by [***] of the Unemployment Forecast
published in [***] is greater than [***].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.2(d)

 

Loyalty Arrangements

 

Permitted Loyalty Program Arrangements

 

NMG can continue to honor, and can extend, renew and modify, (i) the
arrangements in effect as of the Effective Date between NMG and American Express
providing for the issuance of InCircle points for use of platinum and centurion
Credit Cards issued by American Express and such arrangement shall be deemed not
to violate Section 2.2(g), and (ii) the International Customer Rewards Program.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.3

 

Program Relationship Managers; Partner Program Team

 

1.             Manager of NMG as of the Effective Date:  [***]

 

2.             Manager of Bank as of the Effective Date:  [***]

 

3.             Bank’s Program Team Requirements and Specifications

 

(a)           Fully-Dedicated Team Members and Payment:  Bank shall ensure that
the following full-time employees, in each case having the experience and skills
referred to below shall devote 100% of their work efforts to the Program:

 

(i)  Two (2) marketing strategists with cumulative experience in the credit card
or retail marketing industry of at least 15 years, or such other experience
acceptable to NMG; and

 

(ii)  One (1) fully-trained data mining analyst.

 

The foregoing dedicated employees shall devote substantially all of their
efforts to performing Bank’s obligations pursuant to Section 5.4.

 

(b) Other Program team requirements:

 

Each Program team member would have a minimum of five (5) years of relevant
experience working with similar programs.

 

Upon mutual agreement of NMG and Bank, two (2) of the team members, including
one of the marketing strategists, would be located at the NMG offices in Dallas.

 

Bank will identify and assign a lead technology and a lead risk management
representative to work with the Program team members. Each lead representative
will be the functional subject matter expert relative to the Program and will be
assigned for a period of time to provide consistency in knowledge and experience
to the Program team members.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.3(d)

 

List of Competing Retail Programs

 

Saks

Nordstrom

Barney’s

Bloomingdale’s

Coach
Jeffrey

Tiffany

Holt Renfrew

Fred Segal

Stanley Korshak

Scoop

LVMH

Prada Group

PPR Group

Macy’s

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(b)

 

Risk Management Policies and Operating Procedures

 

Refer to attached document

 

--------------------------------------------------------------------------------


 

[g184991kg31i001.jpg]

 

HSBC CARD & RETAIL SERVICES

 

NMG CREDIT RISK MANAGEMENT POLICIES AND OPERATING PROCEDURES DOCUMENT

 

FINAL 1.19

 

SEPTEMBER 2010

 

COPYRIGHT HSBC Card & Retail Services 2010 ALL RIGHTS RESERVED.

 

No part of this publication may be reproduced, stored in a retrieval system, or
transmitted, on any form or by any means, electronic, mechanical, photocopying,
recording, or otherwise, without the prior written permission of HSBC Card &
Retail Services.

 

--------------------------------------------------------------------------------


 

3SBC Card & Retail Services

 

Draft v 1.13

NMG Operating Procedure Document

 

JUNE 2010

 

Document Control

 

[***]

 

 

ii

--------------------------------------------------------------------------------


 

[***]

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page #

 

 

 

Section 1: Introduction

 

1

 

 

 

1.1 Purpose and Scope

 

1

1.2 Objectives

 

1

1.3 Definitions and Abbreviations

 

1

[***]

 

 

 

iv

--------------------------------------------------------------------------------


 

[***]

 

v

--------------------------------------------------------------------------------


 

HSBC Card & Retail Services

 

Version 1.13

NMG Operating Procedure Document

 

MAY 2010

 

Section 1:  Introduction

 

1.1 Purpose and Scope

 

This policy establishes the guidelines, consistent with sound underwriting
practices and regulatory guidance, affecting systemic and manual credit
extension activities on the Neiman Marcus Group portfolio.

 

This is not an exhaustive list of  Risk Management Policies and Operating
Procedures but rather a representation for NMG and HSBC regarding the processes
described herein.

 

1.2 Objectives

 

The objective of this policy is to establish formalized guidelines within which
operational and systemic activities related to credit extension processing is
set in place for the following covered activities:

 

New Accounts / Originations

 

Portfolio Management / Authorizations

 

Guideline Increase / Decrease / Reinstatements

 

Reporting / Authority Limits

 

1.3 Definitions and Abbreviations

 

CLD

 

Credit Line Decrease

 

 

 

CLI

 

Credit Line Increase

 

 

 

D&B

 

Dunn & Bradstreet Credit Bureau

 

 

 

DPD

 

Days Past Due

 

 

 

FACT Act

 

Fair and Accurate Credit Transactions Act of 2003 is a United States law. The
act allows consumers to request and obtain a free credit report once every
twelve months from each of the three nationwide consumer credit reporting
companies The act also contains provisions to help reduce identity theft, such
as the ability for individuals to place alerts on their credit histories if
identity theft is suspected, or if deploying overseas in the military, thereby
making fraudulent applications for credit more difficult. Further, it requires
secure disposal of consumer information.

 

 

 

FAS

 

Financial Authorization System

 

 

 

NMGH

 

Neiman Marcus Group, comprised of Neiman Marcus and Bergdorf/Goodman

 

 

 

RAAC

 

Risk Asset Acceptance Policy

 

 

 

REM

 

Request Manager — form used to update system access/entitlements

 

 

 

RCM

 

Retail Credit Management

 

 

 

Ratification

 

Ratification is the act of confirmation by the RCC of management actions within
assigned levels of authority. Ratification applies to decisions by management
prior to implementation which is then ratified/confirmed at the next RCC
meeting.

 

 

 

OFAC

 

Office of Foreign Asset Control

 

 

 

USA Patriot Act

 

Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001: Among other things, the act
expands the Secretary of the Treasury’s authority to regulate financial
transactions, particularly those involving foreign individuals and entities.

 

1

--------------------------------------------------------------------------------


 

[*** This page and the next 38 pages subject to confidential treatment ***]

 

2

--------------------------------------------------------------------------------

 


 

SCHEDULE 4.4(f)

 

Document Retention Policy

 

Beginning as of the Effective Date, NMG shall comply with the following document
retention policy:

 

Title

 

Description

 

Retention

Regulatory Complaints

 

Complaint resolutions resulting from complaints to any regulatory agency.

 

[***]

Customer Application & Agreement Forms

 

Samples of forms used for customers applying for credit. Forms include two
parts: 1) Application form and 2) cardholder agreement and disclosures

 

[***]

General Customer Correspondence

 

Retention of customer correspondence that is currently required in writing,
including name changes, FTC dispute letters, bankruptcy filings and deceased
notifications. Other customer correspondence including address changes, credit
limit change requests and financial adjustment requests are not retained since
these requests can be accepted verbally today.

 

[***]

Sales Slips (Signature Slips)

 

Signature slips that show the transaction total, tender information and customer
signature but not the transaction detail.

 

[***]

GLB Privacy Opt Outs

 

Opt-out code will be retained on-line permanently unless cardholder requests
opt-in or opt-out change. Opt-out reply notices will be retained on paper for 24
months

 

[***]

Completed Approved Applications

 

All new applications that are signed by the applicant

 

[***]

Customer Inquiry Decline Reason Response

 

After applicant receives initial new account decline letter, decline reason
response generally handled via phone but follow-up letters mailed explaining
specifics are not retained although noted on the application on-line for 25
months. Existing cardholders inquiry as to a declined authorization is also
handled verbally in most cases with follow-up letters, if necessary, not
retained although noted on the account.

 

[***]

Adverse Action Letters

 

On-line letter code notations on the declined application or existing account
that had a declined sale, declined application or their account closed, and the
template of the adverse action letter.

 

[***]

Approvals - Credit Line Increase Request

 

The date implemented and the revised credit guideline is retained on-line

 

[***]

Resolved Disputes

 

On-line history of each Adjustment Jacket dispute including resolution stored in
NMG Parley Forms Database

 

[***]

 

--------------------------------------------------------------------------------


 

Title

 

Description

 

Retention

Credit Bureau Change Request/Correction

 

Currently do not keep any paperwork but the electronic consumer dispute
verification (CDV) is stored on-line for 120 days from date of submission

 

[***]

Currency Transaction Report

 

Currently stored within each Store Cash Office but transitioning to centralized
filing process

 

[***]

Suspicious Activity Reports

 

Currently not done but will be instituting process similar to Currency
Transaction Report with a centralizing filing and reporting control

 

[***]

OFAC Reporting

 

Foreign OFAC reporting currently in place but new reporting to be developed for
all new applicants going forward

 

[***]

USA Patriot Act Customer Identification Information

 

Account opening information such as: Name, Date of Birth, Social Security Number
and Physical Address are stored on-line but not all information is necessarily
required to open new account

 

[***]

USA Patriot Act Customer Identification Information

 

Pass/fail indicators of each new account reason is stored on the on-line
application record although no specific beyond this indicator except any notes
made by Universal Agent are retained.

 

[***]

Customer Identification Program Reporting

 

Exception reports to identify customer program reporting is not existing at this
time other than an internal fraud file that can refer a new application for
manual intervention. NM Direct channel has additional fraud prevention
capabilities.

 

[***]

Cash Payment Reporting

 

See above Currency Transaction Report

 

[***]

Performance Reports

 

Various daily, weekly, monthly or cycle reports used to measure performance in
various credit department functions that are retained on-line through SystemWare
XNET or RDS platform

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(c)(vi)

 

Proposed Modification to Risk Management Policy

Projected Impact on [***]

 

*Numbers are for Illustrative purposes only

 

[***] Impact Estimate — Methodology

 

Step I :  Obtain month over month [***] impact estimate based on historical
Test/Control(1) data

 

Assuming that [***] action was implemented on Test group in Month 0 with an
average [***] amount of [***]:

 

[***]

 

Step II :  If necessary (because Test/Control data for particular risk action is
not available for the Neiman Marcus portfolio), derive ‘adjusted monthly [***]
impact’ based on the proposed new test by incorporating judgmental assumptions.

 

Assuming that the average [***] amount of the new proposed test is [***], 
monthly [***] impact estimate is adjusted higher by [***] (judgmental assumption
due to lack of real data):

 

[***]

 

Step III :  Estimate the annual impacted Accounts due to the proposed new test
assuming that the new CLD action will be implemented in Month 1:

 

[***]

 

--------------------------------------------------------------------------------

(1)  Test/Control data from like portfolio will be leveraged in case historical
Test/Control data from Neiman Marcus is not available

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(d)

 

Implemented Modification to Risk Management Policy

Monthly Analysis of Cumulative Impact on [***]

 

*Numbers below within the chart are for illustrative purposes only

 

·                  If the cumulative [***] impact of Bank actions implemented as
a Bank Matter described in 3.2(g)(iii) or (iv) over the last 12 months is equal
to or greater than 15% of [***] for the entire portfolio over the same period,
NMG has the right to terminate pursuant to Section 16.2(g).

·                  In the example below, this occurs in Month 21.

 

[***]

 

Example of Calculation of Sales Impact

 

·                  The following example illustrates the calculation of the
[***] impact for an underwriting change for a given month

·                  In this example we calculate the first-month [***] impact of
[***] from the previous table (highlighted in orange)

·                  All numbers are for illustration purposes only

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(f)

 

Alternative Risk Change Payment Arrangement

 

With respect to any segment of RAM Deficient Accounts identified pursuant to
Section 17.2(g) comprised of not less than [***] Accounts, NMG may elect, by
written notice to Bank, to cause such segment of Accounts to become subject to
an Alternative Risk Change Payment Arrangement, as described below, [***].   So
long as NMG complies with the payment arrangements pursuant to such Alternative
Risk Change Payment Arrangement, as described below, [***].

 

i.                  Bank will randomly select the greater of [***] Accounts or
[***] of Accounts capped at [***] Accounts from each segment of [***]; provided,
however, that Bank shall only select the number of Accounts in excess of [***]
Accounts (subject to the [***] Account cap) necessary to achieve a [***]
confidence level that such Accounts are representative of the segment of [***].

 

ii.               Bank will apply the [***] to the [***], and will record the
number of active and total Accounts, Net Credit Sales, Average Daily Gross
Receivables and end of month Gross Receivables and performance [***] with
respect to such Test Actioned Accounts.  Bank shall report all of the foregoing
information, pursuant to a report in form and substance reasonably satisfactory
to NMG, on a quarterly basis, no later than the 20th day following the end of
each Program Quarter.

 

iii.            Bank will also record and report to NMG, on the same time frame
as set forth in clause (ii), all of the information referred to in clause
(ii) with respect to the [***] other than the [***].

 

iv.           Bank would also calculate and report to NMG, on the time frame
referred to in clause (ii), the Baseline Receivables.  [***]

 

--------------------------------------------------------------------------------


 

Account” means, for any period, the sum of the Average Daily Gross Receivables
for the Protected Accounts (excluding Test Actioned Accounts) for each month
during such period divided by the Average Protected Accounts for such period. 
The excess of the Gross Receivables Per Protected Account over the Baseline
Receivables are referred to herein as “Incremental Receivables.”

 

v.              With respect to each Program Quarter during the Payment Period
(as defined below), if the Alternative Payment Amount (as defined below) [***]
no later than the date on which quarterly payments are due pursuant to
Section 9.1(a)(iii).

 

vi.           With respect to each Program Quarter during the Payment Period, if
the Alternative Payment Amount is [***] no later than the date on which
quarterly payments are due pursuant to Section 9.1(a)(iii).

 

As used herein, “Alternative Payment Amount” with respect to any Program Quarter
means the sum of [***].

 

As used herein, “Payment Period” means the period commencing with the occurrence
of a Preliminary Non-Purchase Event and ending on the date that is the earlier
of (i) [***] (iii) of the Program Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(h)

 

Risk Change Shortfall

 

[***]

 

“Net Fee Income” means, for any period, the total dollar amount of revenue
received as a result of late fees and other fees assessed upon Cardholders, less
any late fee waivers or other fee waivers granted.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(i)

 

VIP Assignments

 

New VIP assignments will be permitted only in the following instances:

 

·                  High Balance on the Account must be or have been at one time
> [***]

·                  Recourse Accounts

[***]

 

Cap on VIP Assignment: [***] on open Accounts, at any given time will be no more
than [***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(m)

 

Account Management Expansion

 

1. Types of Action:

 

Account management expansion initiatives will be implemented across at least
[***]:

 

i.                  Proactive Batch Credit Line Increases (CLI): Utilizing this
strategy, guidelines would be systemically increased through a batch process on
Accounts meeting specific credit criteria with no customer interaction required.
Typically, the Accounts systemically increased would be active Accounts nearing
their existing guideline that meet minimum risk score and account
qualifications.

 

ii.               Posting CLI**: As part of the posting CLI process, a
Cardholder who has an approved overlimit transaction would receive a systemic
guideline increase such that the new guideline amount would be enough to
accommodate the aforementioned approved overlimit transaction (i.e., the new
guideline would exceed the outstanding balance on the account including the
approved overlimit transaction).

 

iii.            Expansion of Existing Overlimit Authorizations Strategy [***]**:
This strategy contains the criteria for determining (i) whether an account is
eligible for overlimit transactions, and (ii) the overlimit amount for which
such account is eligible. Expanding the existing overlimit authorizations
strategy could entail, for example, removing or reducing the hard decline risk
score threshold (e.g., from [***] risk score for customer exceeding guideline,
which would otherwise result in a hard decline at POS) or raising the overlimit
percentage that auto-approves transactions in excess (e.g., from [***] to [***])
of a cardholder’s guideline.

 

iv.           Relaxation of Existing Risk-Based Active Credit Line Decrease
(CLD) Strategy: [***].  Relaxing an existing Risk-Based Active CLD Strategy
might entail, for example, reducing the number of Accounts affected by raising
risk score thresholds in the existing strategy, decreasing guidelines less
drastically (i.e., CLD to balance plus a certain buffer amount (e.g., [***])
instead of CLD to balance) [***].

 

v.              Relaxation of Existing Risk Based Inactive CLD Strategy: Similar
to the risk-based active credit limit decrease strategy, [***].  Relaxing this
strategy may include, for example, reducing the number of Accounts affected by
raising risk score thresholds in the existing strategy, decreasing guidelines
less drastically (i.e., CLD to an amount higher than [***]), [***].

 

--------------------------------------------------------------------------------

**[***]

 

2. Four illustrative examples of Bank’s obligations under Section 4.6(m):

 

--------------------------------------------------------------------------------


 

Example 1. [***].

 

Example 2: [***].

 

Example 3: [***].

 

Example 4: [***].

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.7

 

Account Terms

 

Annual Fee

 

None.

 

 

 

Late Payment or Late Fee (at cycle)

 

Lesser of the Minimum Payment Amount and $25, in case no late fee has been
assessed in the past 6 cycles

 

Lesser of the Minimum Payment Amount and $35, in case late fee has been assessed
in the past 6 cycles

 

 

 

Returned Check Fees

 

None

 

 

 

Minimum Payment Amount

 

5% of billed balance (but at least $25 rounded up to the nearest $5).

 

 

 

Minimum Finance Charge

 

$.50

 

 

 

Standard APR

 

APR varies based on Prime + 20.74% (currently 23.99% APR as of June 1, 2010) for
cardholders.

 

 

 

Grace Period for the Imposition of Late Fees

 

6 days after the payment due date

 

 

 

Grace Period for the Repayment of Purchases

 

26 days

 

 

 

Method of Computing the Balance for Purchases

 

Average Daily Balance (including new purchases)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.8(d)

 

Internet Services

 

All Internet-based system functionality provided and maintained by the Bank must
be available to cardholders 24 hours a day, 7 days a week with a minimum [***]
system availability.  Scheduled system maintenance not exceeding [***] hours is
allowed per month during the hours of 12 am and 6 am CST, however, Bank will
ensure in advance that system maintenance does not conflict with any NMG special
sales event.  Internet functionality shall include:

 

·                  Real-Time Application Processing with Fraud Authentication —
Bank application processing product must be completely processed back to
Internet within a [***] window.  Authentication product is a necessity to
release new account number immediately back to Internet applicant if
automatically approved or if referred to NMG Credit Services, a
referral/reference number generated.  Authentication product must give NMG the
ability to influence question weighting structure and type of demographic or
credit bureau-related questions asked.  Detailed fraud reporting and if
available, the ability for Universal Agents to either re-test applicant is
required if applicant calls for manual verification.  In the event that fraud
expenses increase for [***] compared to fraud expenses from prior year as a
result of application fraud trends discussion with NMG and Bank must be held to
discuss alternatives and implement new fraud strategies to either enhance or
replace current authentication tools.  Excluding auto-declined applications,
this may include automatically referring all internet applications to perform
further manual verification by NMG Fraud before approving.

 

·                  Real-Time Authorization Processing (on NM/BG accounts) -
Direct communication to and from NM Direct/On-line CMOS system with a less than
2-second response time per authorization request is a requirement.  Current
over-limit percentage parameters and TRIAD guideline increase processes must be
in place to eliminate as much manual intervention as reasonably possible.
Authorization processing through this channel must be done from a ticket-level
authorization prior to the item being shipped.  At order time, an initial
authorization is performed to ensure the account is approvable and until all
items in the order are shipped, [***] until shipped to ensure the account is
still in good standing.  All authorizations not able to be approved systemically
will require a batched queue-related decision process with NMG Credit Services
to manually decision pending transactions.  Some of these manual referrals
include verifying the cardholder’s address discrepancies between the CMOS and
credit systems to further detect fraudulent address sending.

 

·                  [***]Month Promotional Plan Offer — On furniture and Home
Décor items, Bank shall offer NM On-line customers a [***]month, no interest
tender option for those purchases over [***] dollars.  The real-time
authorization processing for these Accounts must allow for these requests to be
sent to NMG Credit Services for manual intervention.  These requests are setup
to bill [***] of the billed balance with no interest to ensure that [***] equal
payments exist for each item based on item ship date.

 

·                  New Account Prescreening or Prospecting — In coordination
with NM On-line personnel, new account and existing account prescreening options
on the web can be discussed by NMG and Bank.  The Parties intend to encourage
creditworthy third party customers, either during the check-out process or
afterwards through an e-

 

--------------------------------------------------------------------------------


 

mail confirmation, to open an NM or BG charge account with or without a
promotion (i.e. bonus InCircle points or free shipping). Other prospecting
options to encourage existing NM or BG cardholders to use their charge card to
shop will also be discussed by NMG and Bank with input from the NM On-line
personnel with respect to specifications and design of such options.

 

·                  E-Pay Functionality — Electronic payment functionality must
give the cardholder the ability to pay their bill on-line, even on their closing
or due date, until [***] CST and be posted with this same date by the next
business day.  Should an on-line customer request to change or cancel his/her
payment up until [***] CT same day, Universal Agents must have an ability to
correct these payments.  Returned payment transmission or reporting must be
given to NMG daily to immediately reverse payment transaction or flag the
account to require a replacement payment prior to additional purchases.

 

·                  E-Bill Functionality - On-line bill presentment must be
readily available to cardholders within [***] of each cycle close and should
contain at a minimum all data that is currently printed on the NM or BG monthly
billing statement.  Billing functionality should allow cardholders to view up to
[***] of their billing statements and transactional activity on-line.  The
Parties will cooperate to implement selective marketing and InCircle loyalty
messages, if available, on the billing statement.  Universal Agents must have
ability to view and discuss on-line e-bill functionality with cardholders
whenever necessary.

 

·                  E-Service Functionality — Additional services to provide
cycle-to-date balance information as well as customer address maintenance and
credit card re-ordering capabilities must also be maintained for self-servicing
by the cardholder.  Additionally all “Contact Us” free-form e-mail requests from
cardholders must continue to be circulated through the [***] or applicable
system, with template letters existing, for NMG Credit Services to provide
prompt response back to the requestor.

 

--------------------------------------------------------------------------------


 

Schedule 4.11

Promotional Credit Plans

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2

 

Marketing Commitments

 

The “Program Growth Percentage” is, for each Fiscal Year after the first Fiscal
Year of the Program, the percentage by which Net Credit Sales for such Fiscal
Year exceed Net Credit Sales for NMG’s Fiscal Year ended July 31, 2010.

 

Section A: NMG Marketing Commitment

 

The NMG Marketing Commitment for each Fiscal Year shall be equal to (i) [***],
plus (ii) in the case of any Fiscal Year following the first Fiscal Year, [***]
multiplied by the applicable Program Growth Percentage for such Fiscal Year.

 

Section B: Joint Marketing Commitment

 

The Joint Marketing Commitment for each Fiscal Year shall be equal to (i) [***],
plus, in the case of any Fiscal Year following the first Fiscal Year, [***]
multiplied by the applicable Program Growth Percentage for such Fiscal Year and
(ii) [***], plus, in the case of any Fiscal Year following the first Fiscal
Year, [***] multiplied by the applicable Program Growth Percentage for such
Fiscal Year.  [***].

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

Privacy Policy

 

HSBC
A Privacy Statement for Neiman Marcus and Bergdorf Goodman Cardholders

 

Introduction - Our Commitment to You

 

HSBC is proud to be the issuer of the Neiman Marcus and the Bergdorf Goodman
private label credit card, each of which allows you to charge purchases from The
Neiman Marcus Group, Inc. (“Neiman Marcus Group”), which includes Bergdorf
Goodman, Inc., and their various affiliated companies. This Privacy Statement
describes the collection, use, and protection of information about you and your
Neiman Marcus and/or Bergdorf Goodman credit card account. This policy has been
in effect as of July 2005.

 

HSBC is part of a financial services organization that has been providing
superior products and services to its customers for more than 150 years. We
greatly appreciate the trust that you and millions of customers have placed in
us, and we will protect that trust by continuing to respect the privacy of all
our applicants and customers even if our formal customer relationship ends.

 

What Information We Collect

 

It is important for you to know that in order to ensure that our customers get
the very best service and the highest quality products, HSBC collects
demographic information (such as your name and address) and credit information
(such as information related to your accounts with us and others). This
information is collected from the following sources:

 

Information we receive from you on your application or other form;

Information you provide by telephone or in person to a Neiman Marcus sales
associate, Bergdorf Goodman sales associate or other representative;

Information about your transactions on your account with us, or our affiliates;

Information from an outside source such as your credit bureau report;

Information about your Internet usage if you visit our web site.

 

How We Share Information with Neiman Marcus Group

 

In order to provide you with the benefits and services available to you as a
Neiman Marcus or Bergdorf Goodman cardholder, it is necessary for HSBC to share
certain information about you with Neiman Marcus Group. Neiman Marcus Group
includes Neiman Marcus Stores, Neiman Marcus Direct (including Horchow), and
neimanmarcus.com, in addition to Bergdorf Goodman, Inc. including Bergdorf
Goodman Stores and bergdorfgoodman.com. Your Neiman Marcus or Bergdorf Goodman
credit card can be used to make purchases at all of these locations.

 

The information we share with Neiman Marcus Group may come from your
application, such as your name, address, e-mail address, telephone number, and
social security number. Neiman Marcus Group may have also received some or all
of this information from you. The information we share may also come from your
transactions with us, such as your account number, information about your credit
card purchases and your account performance. Neiman Marcus Group uses the
information we share solely in connection with providing the benefits and
services available to you as a Neiman Marcus or Bergdorf Goodman cardholder.

 

Except for accounts with Vermont mailing addresses, we may also share non-public
personal information about you with Neiman Marcus Group, which Neiman Marcus
Group may use to provide you with information about benefits and services
available to you as a Neiman Marcus Group customer but that are not necessarily
related to your account with us. This information comes from the sources
described above and may include your name, address, and account experience with
us.

 

You may tell us not to share information with Neiman Marcus Group as set fort in
the immediately preceding paragraph by completing the form attached. For
Vermont, state law requires us to obtain your permission in order to share
information about you in this way, and we will not share information about you
in this way unless you authorize us to do so. We will automatically treat
accounts with Vermont mailing addresses as if they have opted out of such
information sharing.

 

How We Share Information with Companies Affiliated with HSBC

 

From time to time, for general business purposes such as fraud control, or when
we think it may benefit you, we share certain information with our companies in
our corporate family (e.g., Affiliates*), except as prohibited by applicable
law. These affiliated companies, doing business under the HSBC name, all provide
financial services, such as banking, insurance, mortgage, and brokerage
services. The information we share might come from your application, such as
your name, address, telephone number, and e-mail address. Also, the information
we share could include your transactions with us or our Affiliates (such as your
account balance, payment history, and parties to the transaction), your Internet
usage, or credit card usage.

 

How We Share Information with Other Third Parties

 

We may provide information to non-affiliated companies that perform operational,
collection, or fraud control services related to your

 

--------------------------------------------------------------------------------


 

account. The sharing of information with these types of companies is permitted
by law. Such a company might include a financial company (such as an insurance
service provider) or a non-financial company (such as a data processor or
internet service provider) with whom we have a service agreement. These
companies are contractually obligated to protect the information that they
receive from us and may not use it for any other purpose other than for
performance of services on behalf of HSBC. The information we may share also
comes from the sources described above and might include your name, address,
phone number, and account experience with us.

 

Finally, we may provide information about you to non-affiliated companies such
as credit reporting agencies and companies which provide services related to
your account. This information sharing is also permitted by law.

 

Security of Your Information

 

Safekeeping of your non-public personal information is a high priority. We
maintain physical safeguards, such as secure areas in buildings; electronic
safeguards, such as passwords and encryption; and procedural safeguards, such as
customer authentication procedures to detect identity theft. We restrict access
to information about you to only those who need to know that information to
provide products or services to you. We carefully select and monitor outside
service providers, such as mail vendors, who have access to customer
information, and we require them to keep it safe and secure. We do not allow
them to use or share the information for any purpose other than to perform the
service for which they are engaged. We train our employees with respect to
security procedures and monitor compliance therewith.

 

Your Choices to Limit Sharing

 

How to Opt-Out of Information Sharing with Our Affiliates

 

If you prefer that we do not disclose non-public personal information about you
to our Affiliates, you may opt-out of those disclosures, that is, you may direct
us not to make those disclosures (other than those permitted by law) by calling
1-800-685-6695 or completing this detachable reply form and mailing it to the
following address:

 

The Neiman Marcus Group, Inc.
P.O. Box 720937
Dallas, Texas 75372-0937

 

We will be happy to comply with your request. If you have previously informed us
of your preference, you do not need to do so again. This request will not apply
to information about your transactions or experience with HSBC (such as account
information, account usage, or payment history) and will only apply to the
private label accounts you have with HSBC. Private Label accounts are not
general purpose accounts such as MasterCard® or Visa®, but are accounts that may
be used only at specific merchant(s) named on the account. An opt-out request by
any party on a joint account will apply to all parties on the joint account.

 

How to Opt of Information Sharing with Neiman Marcus Group (Applicable to
residents of all states except Vermont)

 

If you do not want us to share your non-public personal information with Neiman
Marcus Group for purposes that are unrelated to your account with us, please let
us know by calling 1-800-685-6695 or completing this detachable reply form and
mailing it to the following address:

 

The Neiman Marcus Group, Inc.
P.O. Box 720937
Dallas, Texas 75372-0937

 

We will be happy to comply with your request. If you have previously informed us
of your preference, you do not need to do so again. Please understand that your
request may exclude you from receiving valuable offers in the future. Your
request will only apply to the HSBC private label account(s) that you designate
in your request. Your request will not apply to the sharing of information which
we are permitted or required by law to share. If your account with HSBC is a
joint account, an opt-out by any party on the joint account will apply to all
parties on the account. Vermont residents are automatically opted-out of
information sharing with Neiman Marcus Group that is not otherwise permitted or
required by applicable law.

 

Your Choice to Limit Marketing

 

Federal law gives you the right to limit some but not all marketing from our
Affiliates. Federal law also requires us to give you this notice to tell you
about your choice to limit marketing from our Affiliates.

You may limit our Affiliates in the HSBC family of companies, such as our
insurance and consumer finance affiliates, from marketing their products or
services to you based on your personal information that we collect and share
with them. This information may include your income, your account history with
us, and your credit history with us.

Your choice to limit marketing offers from our Affiliates will apply for at
least 5 year from when you tell us your choice. If you have previously informed
us of your preference, you do not need to do so again within the 5 year period.
Once that period expires, you will receive a renewal notice that will allow you
to continue to limit marketing offers from our Affiliates for at least another 5
years. If your account with HSBC is a joint account, an opt-out by any party on
the joint account will apply to all parties on the account.

 

To limit marketing offers under this section, you must call us at
1-800-685-6695. The attached reply form may not be used for this particular opt
out choice.

 

--------------------------------------------------------------------------------


 

Changes to Privacy Statement

 

We reserve the right to modify or supplement our Privacy Statement at any time.
If we make material changes, we will provide our current customers with a
revised notice that describes our new practices. The current Privacy Statement
applicable to Neiman Marcus and Bergdorf Goodman credit cards will always be
available at the neimanmarcus.com and bergdorfgoodman.com websites.

 

The Neiman Marcus Group Privacy Policy

 

Neiman Marcus Group also wants you to be aware that whenever you shop with
Neiman Marcus or Bergdorf Goodman - online, through their catalogs, or in the
stores - Neiman Marcus Group obtains information from you needed to complete the
transaction, including the specific products or services you purchase or use,
which is shared among Neiman Marcus corporate affiliates. A separate privacy
policy describing the collection, use, and protection of this and other
information about you and your relationship to the Neiman Marcus Group companies
is available at neimanmarcus.com and bergdorfgoodman.com, at any Neiman Marcus
or Bergdorf Goodman location, or by writing to The Neiman Marcus Group, Inc.,
P.O. Box 720937, Dallas, Texas 75372-0937.

 

Special Notice for Vermont Residents

 

HSBC does not share your information with Affiliates, other than information
relating to your account transactions and our experiences with you, except as
permitted or required by applicable law.

 

This Privacy Statement applies to your credit card issued by HSBC Bank Nevada,
N.A. and HSBC Retail Credit (USA).

 

--------------------------------------------------------------------------------

*“Affiliates” are companies that are related to us by common ownership or
corporate control. Our Affiliates includes companies such as HFC®, Beneficial®,
Household Insurance Group Holding Company, and HSBC companies such as HSBC Bank
USA, N.A., HSBC Mortgage Corporation (USA), HSBC Credit Centers, Inc., HSBC Auto
Finance Inc., HSBC Bank Nevada, N.A., and Solstice Capital Group.

 

--------------------------------------------------------------------------------

 

Notifying Us of Your Opt-Out Preference

 

If you do not want us to share your non-public personal information with Neiman
Marcus Group for purposes that are unrelated to your account with us or if you
prefer that we not disclose non-public personal information about you to our
Affiliates, you may opt out of those disclosures, that is, you may direct us not
to make those disclosures (other than disclosures permitted by law). Please let
us know by completing this detachable reply form and mailing it to the following
address:

 

The Neiman Marcus Group, Inc.
P.O. Box 720937
Dallas, Texas 75372-0937

 

If you have previously informed us of your preferences, you do not need to do so
again.

 

Check option below with your preference:

 

 

o Opt-Out of Information Sharing with Our Affiliates
o Opt-Out of Information Sharing with Neiman Marcus Group

 

 

 

Print Name

 

 

 

 

 

 

 

Neiman Marcus or Bergdorf Goodman Account Number

 

 

 

 

 

 

 

Signature

 Date

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(a)(i)

 

Bank Reports

 

Department

 

Report Name

 

Source

 

Frequency

Accounts Receivable

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Bi-weekly

 

 

[***]

 

NMG

 

Daily

 

 

[***]

 

HSBC

 

Cycle

 

 

[***]

 

HSBC

 

Cycle

 

 

 

 

 

 

 

Audit

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Weekly

 

 

[***]

 

HSBC

 

Cycle, monthly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Weekly

 

 

[***]

 

HSBC

 

Cycle

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Weekly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Weekly

 

 

 

 

 

 

 

Bill Adjustment

 

[***]

 

HSBC

 

Daily, weekly

 

 

[***]

 

HSBC

 

Daily, weekly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Cycle

 

 

[***]

 

HSBC

 

Bi-weekly

 

 

 

 

 

 

 

Collections

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Bi-weekly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Cycle

 

 

[***]

 

HSBC

 

Cycle

 

--------------------------------------------------------------------------------


 

 

 

[***]

 

HSBC

 

Cycle

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Weekly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Cycle

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Weekly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Monthly

 

 

 

 

 

 

 

Credit

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Weekly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Weekly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Monthly

 

 

[***]

 

HSBC

 

Semi-Annual

 

 

 

 

 

 

 

Fraud

 

[***]

 

HSBC

 

Bi-weekly

 

 

[***]

 

HSBC

 

Daily, weekly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Weekly

 

 

[***]

 

HSBC

 

Daily

 

 

[***]

 

HSBC

 

Daily, weekly

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(a)(ii)

 

NMG Reports

 

A/R System

 

Manager Overrides Report (daily)

 

 

Traveler’s Check Payment Report (daily)

 

 

Gift Card Payment Report (daily)

 

 

Cash Payment Report (daily)

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(b)

 

Monthly Settlement Sheet

 

The Monthly Settlement Sheet shall set forth:

 

(a)           the aggregate of all Joint Marketing Commitment amounts spent by
the NMG Companies in such Program Month;

 

(b)           the number of In-Store Payments received by any of the NMG
Companies in such Program Month;

 

(c)           an amount equal to the Monthly Servicing Fee for the immediately
preceding Program Month; and

 

(d)           any other amounts owed to the NMG Companies as explicitly provided
herein or as otherwise agreed by the Parties in writing with line item
specificity, which amounts may be netted.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(c)

 

Quarterly Settlement Sheet

 

The Quarterly Settlement Sheet shall set forth:

 

(a)           the Average Gross Receivables for the immediately [***];

 

(b)           the Risk Adjusted Margin, the Post MP RAM and the Profit Sharing
Post MP RAM (and for each, the components thereof) for the [***]; and

 

(c)           the amount payable by Bank or NMG, as the case may be, as set
forth under the caption “Merchant Participation True-Up” in Schedule
9.1(a)(iii);

 

(d)           the amount payable by Bank as set forth under the caption “RAM
Sharing” in Schedule 9.1(a)(iii); and

 

(e)           the amount, if any, owed by Bank to NMG or by NMG to Bank,
pursuant to Schedule 4.6(f) in respect of the [***].

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(d)

 

Year-End Settlement Sheet

 

The Year-End Settlement Sheet shall set forth:

 

(a)         the aggregate of all Joint Marketing Commitment Amounts spent by the
NMG Companies in the last Program Month of such Program Year;

 

(b)         the number of In-Store Payments received by any of the NMG Companies
in the last Program Month of such Program Year;

 

(c)          the Finance Charge Reversal Percentage for the immediately
preceding Program Year and the calculation of any amounts due pursuant to
Section 4.10(b);

 

(d)         the Late Fee Reversal Percentage for the immediately preceding
Program Year and the calculation of any amounts due pursuant to Section 4.10(c);

 

(e)          Average Interest-Bearing Receivables, (ii) Average Interest Free
Receivables, (iii) the Net Yield for such Program Year calculated on all Average
Interest-Bearing Receivables, (iv) the Net Yield for such Program Year
calculated on Average Interest Free Receivables, and (v) the calculation of any
amounts due pursuant to Section 4.11;

 

(f)           The Average Gross Receivables for the immediately preceding
Program Year;

 

(g)          The Risk Adjusted Margin, the Post MP RAM and the Profit Sharing
Post MP RAM (and for each, the components thereof) for the immediately preceding
Program Year;

 

(h)         The amount payable by Bank or NMG, as the case may be, as set forth
under the caption “Merchant Participation True-Up” in Schedule 9.1(a)(iv);

 

(i)             The amount payable by Bank or NMG, as the case may be, as set
forth under the caption “RAM Sharing” in Schedule 9.1(a)(iv);

 

(j)            The amount payable by Bank as set forth under the caption
“Profitability Bonus” in Schedule 9.1(a)(iv); and

 

(k)         the amount, if any, owed by Bank to NMG or by NMG to Bank, pursuant
to Schedule 4.6(f) in respect of the last Program Quarter of the immediately
preceding Program Year.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3(a)

 

Primary Servicer Service Level Standards

 

For the Initial Term and each Renewal Term, the following Servicing Levels will
be maintained by Bank if they are providing such Services:

 

A.            Documentation Services Bank will meet the following service levels
on average each month:

 

1.              Percentage of all paper or electronic billing statements that
will be delivered within 4 days (excluding Sundays) of cycle close date provided
that this standard shall not apply if either: (i) a NMG systems problem prevents
communication of the credit input data to Bank’s credit operations (monthly
reporting will be completed on an Excel spreadsheet); or, (ii) Inserts provided
by the NMG Companies do not meet Bank’s specifications: [***] [Regulatory SLA]

 

2.              Percentage of daily payments that will be processed within [***]
hours of receipt (functionality includes desktop image archive capability up to
[***] years for browse access): [***]

 

B.            Credit Card Production Services Bank will meet the following
service levels on average each month:

 

1.              Percentage of all new account and replacement credit cards that
will be mailed out within 4 business days after they are requested (monthly
reporting will be completed on an Excel spreadsheet): [***]

 

C.            Late and Early-Stage Collections Bank will meet the following
service levels on average each month (as measured by Bank’s standard practices):

 

1.              Percentage of time that Bank shall make its collections
operations available during the following times: [***]

 

Monday through Thursday [***] CST

Friday [***] CST

Saturday [***] CST

Sunday [***]

 

2.              Minimum account penetration rate based on the following balance
range and delinquency: [***]

 

[***]

 

D.  Credit Processing Services & Customer Service Services Bank will meet the
following service levels on average each month:

 

1.  Percentage of all customer service inquiry batch-work correspondence
(including address or name changes or credit bureau inquiries) that will be
opened and reviewed within 5 days of receipt: [***]

 

--------------------------------------------------------------------------------


 

2.  Authorization, Customer Service and InCircle calls will be answered on a
monthly average within the following timeframes after the call first becomes
available for a Universal Agent to answer:

 

[***]

 

Exceptions to the ASA’s are as follows:

 

·                  [***]

 

·                  [***]

 

3.  Percentage of all adverse action letters that will be mailed out within
[***] days after the adverse decision was made: [***] [Regulatory SLA]

 

4.  Upon the request of a Cardholder or upon the end of the fourth cycle for any
Account with a Credit Balance up to [***], the percentage of Credit Balance
refunds requested verbally or systemically that will be sent out within [***]
days of such request or cycle end date provided that no Credit Balance refund
will be sent out for a Credit Balance under $1: [***] [Regulatory SLA]

 

5. Upon the request of a Cardholder or upon the end of the fourth cycle for any
Account with a Credit Balance up to [***], the percentage of Credit Balance
refunds requested by mail correspondence that will be sent out within [***] days
of such request or cycle end date provided that no Credit Balance refund will be
sent out for a Credit Balance under $1: [***] [Regulatory SLA]

 

6.  The percentage of Fair Credit billing and all other customer initiated
disputes that are addressed within [***] days of receipt of notification: [***]
[Regulatory SLA]

 

7.  The percentage of time that Bank shall make its customer service operations
available from Monday through Friday from 8:00 a.m. CST to 7:00 p.m. CST and
Saturday from 9:00 a.m. CST to 1:00 p.m.: [***]

 

8.  The percentage of time that Bank shall make its authorizations and new
account operations available from Monday through Friday from 9:00 a.m. CST to
11:00 p.m. CST, Saturday from 9:00 a.m. CST to 11:30 p.m. CST and Sunday from
9:00 a.m. CST to 10:30 p.m. CST (and will extend these hours to accommodate the
store operations when formal store hours are extended due to special sales
events and seasonal demands): [***]

 

V.            Systems Bank will meet the following service levels on average
each month:

 

--------------------------------------------------------------------------------


 

1.              Percentage of time that all Internet-based system functionality
provided and maintained by Bank will be available to cardholders [***] hours a
day, [***] days a week (other than scheduled system maintenance not exceeding
[***] hours per month during the hours of 2 am and 6 am CST: [***]

 

*  Denotes a Starred SLA

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3(c)

 

Primary Servicer Defaults

 

I.             Primary Servicer Default. It shall be a “Primary Servicer
Default” if either of the events set forth below shall occur and be continuing
and remain unremedied prior to the expiration of the specified period:

 

(a)           Significant Failure.  If  Primary Servicer (i) is more than [***]
below the target for any Starred SLA in any Fiscal Month, (ii) fails to meet any
individual Starred SLA in [***] or (iii) fails to meet any Starred SLA [***] in
any [***] (including multiple breaches of the same and individual breaches of
different Starred SLAs) (each, a “Significant Failure”).

 

(b)           Regulatory Failure.  If Primary Servicer fails to meet an SLA
designated as a regulatory-based SLA on Schedule 7.3(a) (a “Regulatory SLA”) and
such failure results in a breach by Primary Servicer of Applicable Law (such
failure, a “Regulatory Failure”).

 

II.            Remedies.

 

(a)           In the event of a Significant Failure, Primary Servicer shall:
(A) promptly report to NMG the reasons for the Starred SLA failure(s);
(B) within [***] days of such Significant Failure, propose a remediation plan
for taking such action as Primary Servicer deems necessary to correct and
prevent recurrence of such failure(s); and (C) subject to NMG’s agreement,
implement the remediation plan as soon as practicable.  However, under no
circumstances shall the time period between NMG’s agreement to the remediation
plan and completion of such plan exceed [***].

 

(b)           If Primary Servicer has an additional failure of any of the same
Starred SLA(s) (“Subsequent Failure”) during the [***] following the occurrence
of any Significant Failure, Primary Servicer shall pay NMG [***], within [***]
days of the end of such Fiscal Month, for each such Subsequent Failure.

 

(c)           Upon the occurrence of the second Subsequent Failure and each
additional Subsequent Failure of the same Starred SLA during the [***] following
a Significant Failure or upon the occurrence of a Regulatory Failure, Primary
Servicer shall pay NMG [***], within [***] days of the end of such Fiscal Month,
per each additional Subsequent Failure.

 

(d)           Upon the occurrence of (i) the third and each additional
Subsequent Failure of the same Starred SLA during the [***] following a
Significant Failure or (ii) a second Regulatory Failure of the same Regulatory
SLA, NMG shall, in addition to payment as provided in paragraph (c) above, have
the right to terminate the Program Agreement by providing [***] days prior
written notice to Bank, in which event the parties shall have the rights set
forth in Article XVII; provided, however, that prior to NMG electing to
terminate the Program Agreement, the Management Committee shall meet to discuss
the occurrence of the Subsequent Failure and shall determine whether such SLA
should be modified.  If the

 

--------------------------------------------------------------------------------


 

Management Committee determines that such SLA shall be modified, then NMG shall
not be entitled to terminate the Program Agreement as a result of the Subsequent
Failure discussed at the meeting of the Management Committee unless and until an
additional Subsequent Failure of the same Starred SLA occurs.

 

(e)           Notwithstanding the foregoing, in the case of any Primary Servicer
Default, after the Management Committee meeting referred to above and assuming
that no SLA is modified, in lieu of terminating the Program Agreement, NMG may
elect to cause the Services subject to such Servicer Default or all of the
Services being provided by Primary Servicer to be transferred to NMG or another
party designated by NMG; provided, that for purposes of transferring Services
pursuant to this paragraph (e), an SLA that is both a Starred SLA and a
Regulatory SLA shall be deemed to be a Regulatory SLA.

 

(f)            No such servicing transfer or termination of this Agreement
pursuant to paragraph (e) above shall be effective until either assumption by
NMG of the provision of the Services or the appointment by NMG of a successor
servicer reasonably satisfactory to Bank pursuant to a servicing agreement
reasonably satisfactory to Bank.  Following the delivery by the applicable Party
of written notice of a servicing transfer or termination, NMG shall have
reasonable access to Primary Servicer’s operations and systems to ensure
continuity of business and systems required to service the Accounts until such
time as NMG assumes the provision of the Services or appoints a successor
servicer reasonably satisfactory to Bank.

 

III.          Non-Starred SLAs. For purposes of this Schedule 7.3(c), “Starred
SLA” shall be deemed to include Non-Starred SLAs in the event that there have
been more than [***] in any [***] with respect to any Non-Starred SLAs;
provided, that in the event there are no Significant Failures in the immediately
following [***] with respect to any of the Non-Starred SLAs, then such
Non-Starred SLAs shall no longer be deemed to be Starred SLAs.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4(a)

 

Bank Systems

 

Current Bank systems, before and after the [***] system conversion, [***]:

 

1.   Servicing Systems

 

A. Bank system platform must have a [***] or comparable servicing application to
perform primary credit authorization and customer service financial and
non-financial maintenance. The current servicing application provided by the
bank is the [***] system. Back-up mainframe systems [***] provide secondary
functions supporting the NMG servicing teams. The current bank servicing
application supports a key NMG process, [***] referral, through a custom [***]
Referral screen. Future versions of [***] and/or its successors must provide
similar servicing functionality, including functionality to support the [***]
referral process [***]. Future versions of [***] and/or its successors will be
reviewed with NMG management to obtain recommendations and requirements, with
particular emphasis on closely matching the existing AUTH referral screen. As
the bank’s technology platforms evolve through upgrades, technical currency and
/ or application replacements, the bank will work closely with NMG to define
[***] technology solutions to support servicing within commercially reasonable
parameters.

 

B. Bank must also provide servicing support systems for [***]. The current
systems supporting these functions are:

 

[***]

 

Future versions of these systems and/or their successors must provide similar
servicing functionality. Future versions of these systems and/or their
successors will be reviewed with NMG management to obtain recommendations and
requirements. As the bank’s technology platforms evolve through upgrades,
technical currency and / or application replacements, the bank will work closely
with NMG to define [***] technology solutions for these servicing support
functions within commercially reasonable parameters.

 

2. Critical NMG Customizations

 

Critical integrated customizations are currently used by NMG and supported by
Bank. This includes the [***] digit authorization referral prompting at the POS
with a [***] code, formatting any [***] digit account number at POS to [***]
digits and not mailing out billing statement for zero balance customers. Future
versions of bank systems and/or their successors must provide similar
functionality. Future versions of bank systems and/or their successors will be
reviewed with NMG management to obtain recommendations and requirements. As the
bank’s technology platforms evolve through upgrades, technical currency and/or
application replacements, the bank will work closely with NMG to define [***]

 

--------------------------------------------------------------------------------


 

[***] technology solutions to support these critical customizations within
commercially reasonable parameters with minimal interruption to NMG’s technology
support and/or customer service.

 

3. All credit system interfaces (see attached batch and on-line credit system
interface lists) including POS, NM and BG Sales Audit, CMOS and InCircle must
continue without interruption or delayed service from Bank  before and after
[***] system conversion.  File transmissions sent to and from Bank must continue
without interruption to update NMG interface systems.

 

4. Real-time adherence and/or call management technology that enhances NMG
environment including [***] call monitoring software or a [***].  NMG is
responsible for maintenance support and will work directly with Witness for
needed support.

 

5. Bank must continue to maintain [***] Transfer capability and [***] for NMG to
assess daily reporting sent by HSBC as listed in Schedule 7.1(a)(i).

 

6. Bank should continue to explore with NMG other technological enhancements
including [***] enhancements, fraud detection and Internet-related products that
can be utilized and upgraded with appropriate testing and sign-off review.

 

--------------------------------------------------------------------------------


 

Credit Batch Interfaces

 

Internal NMG & 
Vendor Interface 
Systems

 

Credit
Application

 

 

 

Input/Output
Feed

 

Frequency

 

Processing Time-
frame

 

NM Sales Audit

 

Settlement

 

[***]

 

Input

 

Daily

 

Nightly

 

BG Sales Audit

 

Settlement

 

 

Input

 

Daily

 

Nightly

 

NMD/NMO Sales Audit

 

Settlement

 

 

Input

 

Daily

 

Nightly

 

HR NM Payroll deduction

 

Settlement

 

 

Input

 

Weekly

 

Nightly

 

HR BG Payroll deduction

 

Settlement

 

 

Input

 

Weekly

 

Nightly

 

Incircle

 

InCircle

 

 

Output

 

Daily

 

Nightly

 

Incircle

 

InCircle

 

 

Input

 

Daily

 

Nightly

 

EDW

 

EDW

 

 

Output

 

Daily

 

Nightly

 

Incircle

 

Statements

 

 

Input

 

Daily

 

Nightly

 

Loss Prevention

 

Loss Prevention

 

 

Output

 

Weekly

 

Nightly

 

Credit Balance Refunds

 

Loss Prevention

 

 

 

 

 

 

 

 

Donnelley, Abacus, Commerce Register, Experian

 

A/R

 

 

Output

 

Monthly

 

Nightly

 

Incircle

 

InCircle

 

 

 

 

Yearly in February

 

Nightly

 

InCircle

 

InCircle

 

 

Output

 

Daily

 

Nightly

 

 

--------------------------------------------------------------------------------


 

Credit Online Interfaces

 

Internal NMG 
Interface Systems

 

Credit 
Application

 

 

 

External Interface
Systems

 

Output Response

 

Response 
Time

 

Frequency

 

Processing 
Time-frame **

POS Store System - POS Express (new apps)

 

New Application

 

[***]

 

Formats the new app request and sends to HSBC for credit processing.

 

Reply back to the POS register with an approval or referral response.

 

< 45 seconds

 

Mon-Sat Sun

 

7 AM - 11 PM
10 AM - 11 PM

NMD - (new apps)

 

New Application

 

 

Formats the new app request and sends to HSBC for credit processing.

 

Reply back to NMD with an approval or referral response.

 

< 45 seconds

 

Mon-Sat Sun

 

7 AM - 11 PM
10 AM - 11 PM

POS Store System - POS Express (account look-up)

 

CMS

 

 

Format the account look-up request and send to HSBC for a response.

 

Reply back to the POS register with account number or not found.

 

< 2 seconds

 

Mon-Sat Sun

 

7 AM - 11 PM
10 AM - 11 PM

POS Store System - Sales Authorization (NM & BG charge cards)

 

Authorization

 

 

Formats the authorization request and send it to HSBC for authorization
processing.

 

Reply back to the POS register with an approval, referral or decline response.

 

< 2 seconds

 

Mon-Sat Sun

 

7 AM - 11 PM
10 AM - 11 PM

NMD (CMOS) - Sales Authorization (NM & BG charge cards)

 

Authorization

 

 

Formats the authorization request and send it to HSBC for authorization
processing.

 

Reply back to NMD with an approvals, referrals or decline response.

 

< 2 seconds

 

Mon-Sat Sun

 

7 AM - 11 PM
10 AM - 11 PM

System Authorization Override

 

In-house Credit System

 

 

NMG mainframe application

 

Download the system authorization override code to each POS store system RS/6000
box.

 

 

 

Mon-Sat Sun

 

7 AM - 11 PM
10 AM - 11 PM
Nightly

Intervoice (IVR) customer inquiry

 

Customer Service

 

 

 

 

Send response back to the IVR based on the IVR option request.

 

< 2 seconds

 

Mon-Sat Sun

 

7 AM - 11 PM
10 AM - 11 PM

 

--------------------------------------------------------------------------------

**  Credit on-line system availability is extended to 2 AM on special Incircle
events.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.1(a)(i)

 

Daily NMG Compensation

 

Bank shall pay to NMG an amount equal to the aggregate for all Private Label
Accounts and Non-Card Payment Plans of the following:

 

For each such Private Label Account or Non-Card Payment Plan, the product of
[***] and Net Credit Sales under such Account reflected in all NMG Charge
Transaction Data required to be paid for by Bank on such Business Day pursuant
to Section 8.4.  The foregoing payment shall represent an estimate of the
Merchant Participation, which shall be trued up each Fiscal Quarter and each
Fiscal Year as set forth in Schedules 9.1(a)(iii) and (iv).

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.1(a)(ii)

 

Monthly NMG Compensation

 

On the dates set forth in Section 9.1(a)(ii), Bank shall pay the following
amounts to NMG:

 

(a)                      Marketing Reimbursement.  The aggregate of all Joint
Marketing Commitment amounts spent by the NMG Companies in the prior Program
Month.

 

(b)                      In-Store Payment Reimbursement.  An amount equal to
[***] (which amount shall increase by CPI on each anniversary of the Effective
Date, with the increased amount remaining in effect until the following
anniversary) per In-Store Payment received by any of the NMG Companies in the
prior Program Month.

 

(c)                      Monthly Servicing Fee.  An amount equal to the Monthly
Servicing Fee in respect of the prior Program Month.

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 9.1(a)(iii)

 

Quarterly NMG Compensation

 

(a)           Merchant Participation True-Up.

 

The “Quarterly Merchant Participation Amount “ shall be calculated as set forth
below and (i) if the Quarterly Merchant Participation Amount exceeds the
aggregate amount paid by Bank to NMG pursuant to Schedule 9.1(a)(i) in respect
of all preceding Program Quarters occurring in such Program Year, Bank shall pay
the amount of such excess to NMG; and (ii) if the Quarterly Merchant
Participation Amount is less than the aggregate amount paid by Bank to NMG
pursuant to Schedule 9.1(a)(i) in respect of all preceding Program Quarters in
such Program Year, NMG shall pay the amount of such deficiency to Bank.  For
purposes of determining the Quarterly Merchant Participation Amount, the “amount
paid by Bank to NMG pursuant to Schedule 9.1(a)(i)” with respect to any period
as to which the quarterly true-up pursuant to this Schedule 9.1(a)(iii) has been
implemented shall be the amount paid pursuant Schedule 9.1(a)(i) plus or minus
the true-up amount paid pursuant to this Schedule 9.1(a)(iii).

 

As used herein, the “Quarterly Merchant Participation Amount” means the
following:

 

(i)            If the Risk Adjusted Margin for the preceding Program Quarters in
such Program Year is less than [***], an amount equal to [***] Net Credit Sales
for such Program Quarters;

 

(ii)           If the Risk Adjusted Margin for the preceding Program Quarters in
such Program Year is equal to or greater than [***] but less than or equal to
[***], an amount equal to [***] times Net Credit Sales for such Program
Quarters; and

 

(iii)          If the Risk Adjusted Margin for the preceding Program Quarters in
such Program Year is greater than [***], an amount equal to [***] times Net
Credit Sales for such Program Quarters.

 

(b)           RAM Sharing.

 

The “Quarterly RAM Sharing Amount “ shall be calculated as set forth below and
(i) if the Quarterly RAM Sharing Amount exceeds the aggregate amount paid by
Bank to NMG pursuant to the provisions of Schedule 9.1(a)(iii) under the caption
“RAM Sharing” in respect of all preceding Porgram Quarters in such Program Year,
Bank shall pay the amount of such excess to NMG; and (ii) if the Quarterly RAM
Sharing Amount is less than the aggregate amount paid by Bank to NMG pursuant to
the provisions of Schedule 9.1(a)(iii) under the caption “RAM Sharing” in
respect of all preceding Program Quarters of the current Program Year, NMG shall
pay the amount of such deficiency to Bank.

 

--------------------------------------------------------------------------------


 

As used herein, the “Quarterly RAM Sharing Amount” means the following:

 

(i)            If the Profit Sharing Post MP RAM for the preceding Program
Quarters in the current Program Year is equal to or greater than [***] but less
than [***], Bank shall pay to NMG an amount equal to (1) [***] of the amount of
such excess times Average Daily Gross Receivables for the preceding Program
Quarters in such Program Year times (2) a fraction the numerator of which is the
number of days in the preceding Program Quarters in such Program Year and the
denominator of which is 365.

 

(ii)           If the Profit Sharing Post MP RAM for the preceding Program
Quarters in the current Program Year is equal to or greater than [***]and less
than or equal to [***], Bank shall pay to NMG an amount equal to (1) the sum of
(A) [***] times Average Daily Gross Receivables and (B) [***] of the amount by
which such Profit Sharing Post MP RAM exceeds [***] times Average Daily Gross
Receivables for the preceding Program Quarters in such Program Year times (2) a
fraction the numerator of which is the number of days in the preceding Program
Quarters in such Program Year and the denominator of which is 365.

 

(iii)          If the Profit Sharing Post MP RAM for the Program Quarters in the
current Program Year is greater than [***], Bank shall pay to NMG an amount
equal to (1) the sum of (A) [***] times Average Daily Gross Receivables and
(B) [***] of the amount by which such Profit Sharing Post MP RAM exceeds [***]
times Average Daily Gross Receivables for the preceding Program Quarters in such
Program Year times (2) a fraction the numerator of which is the number of days
in the preceding Program Quarters in such Program Year and the denominator of
which is 365.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.1(a)(iv)

 

Annual NMG Compensation

 

On the dates set forth in Section 9.1(a)(iv), each of the amounts referred to in
clauses (a) through (c) below shall be paid as described below.

 

(a)           Merchant Participation True-Up.

 

The “Annual Merchant Participation Amount “ shall be calculated as set forth
below and (i) if the Annual Merchant Participation Amount exceeds the net amount
paid by Bank to NMG pursuant to Schedule 9.1(a)(i) in respect of all Program
Quarters in the immediately preceding Program Year, Bank shall pay the amount of
such excess to NMG; and (ii) if the Annual Merchant Participation Amount is less
than the net amount paid by Bank to NMG pursuant to Schedule 9.1(a)(i) in
respect of all Program Quarters in the immediately preceding Program Year, NMG
shall pay the amount of such deficiency to Bank.  For purposes of determining
the Annual Merchant Participation Amount, the “amount paid by Bank to NMG
pursuant to Schedule 9.1(a)(i)” with respect to any period as to which the
quarterly true-up pursuant to Schedule 9.1(a)(iii) has been implemented shall be
the amount paid pursuant Schedule 9.1(a)(i) plus or minus the true-up amounts
paid pursuant to Schedule 9.1(a)(iii).

 

As used herein, the “Annual Merchant Participation Amount” means the following:

 

(i)            If the Risk Adjusted Margin for the immediately preceding Program
Year is less than [***], an amount equal to [***] times Net Credit Sales for the
immediately preceding Program Year;

 

(ii)           If the Risk Adjusted Margin for the immediately preceding Program
Year is equal to or greater than [***] but less than or equal to [***], an
amount equal to [***] times Net Credit Sales for the immediately preceding
Program Year; and

 

(iii)          If the Risk Adjusted Margin for the immediately preceding Program
Year is greater than [***], an amount equal to [***] times Net Credit Sales for
the immediately preceding Program Year.

 

(b)           RAM Sharing.

 

The “Annual RAM Sharing Amount “ shall be calculated as set forth below and
(i) if the Annual RAM Sharing Amount exceeds the aggregate amount paid by Bank
to NMG pursuant to the provisions of Schedule 9.1(a)(iii) under the caption “RAM
Sharing” in respect of the immediately preceding Program Year, Bank shall pay
the amount of such excess to NMG; and (ii) if the Annual RAM Sharing Amount is
less than the aggregate amount paid by Bank to NMG pursuant to the

 

--------------------------------------------------------------------------------


 

provisions of Schedule 9.1(a)(iii) under the caption “RAM Sharing” in respect of
the immediately preceding Program Year, NMG shall pay the amount of such
deficiency to Bank.

 

As used herein, the “Annual RAM Sharing Amount” means the following:

 

(i)            If the Profit Sharing Post MP RAM for the immediately preceding
Program Year is equal to or greater than [***] but less than [***], an amount
equal to [***] of the amount of such excess times Average Daily Gross
Receivables for the immediately preceding Program Year.

 

(ii)           If the Profit Sharing Post MP RAM for the immediately preceding
Program Year is equal to or greater than [***] and less than or equal to [***],
an amount equal to the sum of (A) [***] times Average Daily Gross Receivables
and (B) [***] of the amount by which such Profit Sharing Post MP RAM exceeds
[***] times Average Daily Gross Receivables for the immediately preceding
Program Year.

 

(iii)          If the Profit Sharing Post MP RAM for the immediately preceding
Program Year is greater than [***], Bank shall pay to NMG an amount equal to the
sum of (A) [***] times Average Daily Gross Receivables and (B) [***] of the
amount by which such Profit Sharing Post MP RAM exceeds [***] times Average
Daily Gross Receivables for the immediately preceding Program Year.

 

(c)           Profitability Bonus.

 

If the Risk Adjusted Margin for the immediately preceding Program Year is
greater than [***], Bank shall pay to NMG an amount equal to [***] (the
“Profitability Bonus”).

 

--------------------------------------------------------------------------------


 

SCHEDULE 16.3(b)

 

Store Square-Footage Calculation

 

Bank may terminate this Agreement in accordance with Section 16.3(b), if NMG has
not maintained on average during such Fiscal Year full-line, retail store square
footage of at least 4,775,000 square feet.

 

The following stores were included in the calculation of square footage:

 

Dallas, Texas (Downtown)

Dallas, Texas (North Park)

Houston, Texas (Galleria)

Bal Harbour, Florida

Atlanta, Georgia

St. Louis, Missouri

Northbrook, Illinois

Fort Worth, Texas

Washington, D.C.

Newport Beach, California

Beverly Hills, California

Westchester, New York

Las Vegas, Nevada

Oak Brook, Illinois

San Diego, California

Fort Lauderdale, Florida

San Francisco, California

Chicago, Illinois (Michigan Avenue)

Boston, Massachusetts

Palo Alto, California

McLean, Virginia

Denver, Colorado

Minneapolis, Minnesota

Scottsdale, Arizona

Troy, Michigan

Short Hills, New Jersey

King of Prussia, Pennsylvania

Paramus, New Jersey

Honolulu, Hawaii

Palm Beach, Florida

Plano, Texas (Willow Bend)

Tampa, Florida

Coral Gables, Florida

Orlando, Florida

San Antonio, Texas

Boca Raton, Florida

Austin, Texas

Charlotte, North Carolina

Natick, Massachusetts

Topanga, California

Bellevue, Washington

Bergdorf Goodman, New York City (Women’s Store)

Bergdorf Goodman, New York City (Men’s Store)

 

--------------------------------------------------------------------------------


 

SCHEDULE 17.2(g)

 

Segmentation Methodology

 

Sample Segmentation — Illustrative purposes only

 

[***]

 

Sample Segmentation — Valid Protection Selection

 

[***]

 

Sample Segmentation — INVALID Protection Selection

 

[***]

 

--------------------------------------------------------------------------------

 